                Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 1 of 109




         1 KATHY BAZOIAN PHELPS (SBN 155564)
           kphelps@diamondmccarthy.com
         2 DIAMOND MCCARTHY LLP
         3
           1999 A venue of the Stars, Suite 1100
                                                                                                Fil
           Los Angeles, California 90067-4402
         4 Telephone: (310) 651-2997                                                           DEC 24 2019
                                                                                        CLERt ~3~N y~ SOONG
         5 Counsel/or                                                                  NORTH D1srfi,g~srn1cr couR
             Melanie Damian, Receiver                                                                 OF CAL/FOR A
         6

         7
         8                                 UNITED STATES DISTRICT COURT
                                                                                                          lJJ
         9                                                            ~W1if
        10   FEDERAL TRADECOM~
                                         f l l ¥ 1 g ISTRICTcV
                                            ~o1"9     ,   •.·   M~.   g_9ctiV:H: ·        ·MISC
        11                  Plaintiff,                          NOTICE OF RECEIVERSHIP PURSUANT
                                                                TO 28 U.S.C. § 754 AND REQUEST FOR
        12          V.                                          THE ISSUANCE OF A MISCELLANEOUS
                                                                CASE NUMBER
        13   ON POINT GLOBAL LLC and others
                        Defendants.
        14

        15
                    PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. § 754, Melanie Damian, by and
        16
             through her counsel ofrecord, in her capacity as Temporary Receiver for the following entities and
        17
             individuals:
        18
                    1)      On Point Global LLC;
        19
                    2)      On Point Employment LLC;
        20
                    3)      On Point Guides LLC f/k/a Rogue Media Services LLC ;
        21          4)      DG OMV LLC ;



-:z:
c :(
        22

        23
                    5)
                    6)
                            On Point Domains LLC;
                            Final Draft Media LLC ;



 --
c.:,
        24

        25

        26
                    7)
                    8)
                    9)
                    I 0)
                            Waltham Technologies LLC ;
                            Cambridge Media Series LLC f/k/a License America Media Series LLC;
                            Issue Based Media LLC;
                            Bella Vista Media Ltd. also d/b/a BV Media;
0       27          11)     Carganet S.A. also d/b/a G8 Labs;
        28          12)     Dragon Global LLC;


    )        NOTICE OF RECEIVERSHIP PURSUANT TO 28 U.S.C. § 754 AND REQUEST FOR THE ISSUANCE OF A
             MISCELLANEOUS CASE NUMBER
       Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 2 of 109




 1         13)   Dragon Global Management LLC;

 2         14)   Dragon Global Holdings LLC;
           15)   Direct Market LLC; Bluebird Media LLC;
 3
           16)   Borat Media LLC;
 4
           17)   Bring Back the Magic Media LLC;
 5         18)   Chametz Media LLC;
 6         19)   Chelsea Media LLC;
 7         20)   Coinstar Media LLC;

 8         21)   Domain Development Studios LLC;
           22)   Domain Dragon Global LLC;
 9
           23)   Dividends Media LLC;
10
           24)   Eagle Media LLC;
11
           25)   Falcon Media LLC;
12         26)   GNR Media LLC;
13         27)   Island Media LLC;
14         28)   Leatherback Media Group LLC;

15         29)   Macau Media LLC;
           30)   CEG Media LLC £'k/a Matzoh Media LLC;
16
           31)   MBL Media Ltd. Inc.;
17
           32)   Orange and Blue Media LLC;
18         33)   Orange Grove Media LLC;
19         34)   Panther Media LLC;
20         35)   Pirate Media LLC;

21         36)   Pivot Media Group LLC;
           37)   PJ Groove Media LLC;
22
           38)   Sandman Media Group LLC;
23
           39)   Shadow Media LLC;
24         40)   Skylar Media LLC;
25         41)   Slayer Billing LLC;
26         42)   Spartacus Media LLC;

27         43)   Very Busy Media LLC;
           44)   Wasabi Media LLC;
28
                                         2
     NOTICE OF RECEIVERSHIP PURSUANT TO 28 U.S.C. § 754 AND REQUEST FOR THE ISSUANCE OF A
     MISCELLANEOUS CASE NUMBER
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 3 of 109




 1           45)    Yamazaki Media LLC;

 2           46)    Bronco Family Holdings LP a/k/a Bronco Holdings Family LP;
             47)    BAL Family LP;
 3
             48)    Cardozo Holdings LLC;
 4
             49)    714 Media Ltd.;
 5
             50)    Mac Media Ltd.;
 6           51)    On Point Capital Partners LLC;
 7           52)    License America

 8           53)    Management LLC;
             54)    License America Holdings LLC;
 9
             55)    Blackbird Media LLC
10
             56)    Bmton Katz
11
             57)    Brent Levison
12           58)    Robert Zangrillo
13           59)    Arlene Mahon
14           60)    Elisha Rothman

15           61)    Christopher Sherman

16 (collectively, "Receivership Defendants") has been appointed in the matter of Federal Trade
17 Commission v. On Point Global LLC, et al., United States District Court for the Southern District
18 of Florida, Case No. l:19-cv-25046-RNS ("Receivership Action"), in her capacity as Temporary
19   Receiver hereby files the complaint and the appointment order in the Receivership Action in this

20 district in which assets of the receivership estate may be located. The Receiver is requesting that a
21   miscellaneous civil case number be issued based on the filing of this Notice in this district. A

22   conformed copy of the complaint in the Receivership Action is attached hereto as Exhibit "l," and

23   a conformed copy of the Temporary Restraining Order and Order to Show Cause is attached hereto

24   as Exhibit "2." The Comt ordered the seal lifted on December 20, 2019.

25           This filing is made pursuant to 28 U.S.C. §754, which states in pertinent part:

26                  Such receiver shall, within ten days after the ent1y of her order of

27                  appointment, file copies of the complaint and such order of

28                  appointment in the district comi for each district in which prope1ty

                                         3
     NOTICE OF RECEIVERSHIP PURSUANT TO 28 U.S.C. § 754 AND REQUEST FOR THE ISSUANCE OF A
     MISCELLANEOUS CASE NUMBER
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 4 of 109




 1               is located. The failure to file such copies in any district shall divest

 2               the receiver of jurisdiction and control over all such prope1iy in

 3               that district.

 4   DATED: December 23, 2019

 5
                                                    Kathy Bazoian Phelps
 6                                                  Counsel for Receiver

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         4
     NOTICE OF RECEIVERSHIP PURSUANT TO 28 U.S.C. § 754 AND REQUEST FOR THE ISSUANCE OF A
     MISCELLANEOUS CASE NUMBER
Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 5 of 109




             Exhibit 1
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 6 of 109
Case 1:19-cv-25046-RN~       )ocument 1 Entered on FL.SD DockE.        2/09/2019 Page 1 of 47
                                              sealed


                              UNITED STATES DISTRICT COURT
                              SOUTHERNDIS R     OFFL




    FEDERAL TRADE COMMISSION,

           Plaintiff,
                                                                                  ANOill.A 1%, NOBLE
                                                                                 ct.aAK U,R, AIDT. Ct
                                                                                 S, D. ClF filA,, MIAM'i
           V.

    ON POINT GLOBAL LLC, a limited liability company,         COMPLAINT FOR
    also d/b/a On Point,                                      PERMANENT INJUNCTION
                                                              AND OTHER EQUITABLE
     ON POINT EMPLOYMENT LLC, a limited liability             RELIEF
     company,

     ON POINT GUIDES LLC, f/k/a Rogue Media Services          Filed Under Seal
     LLC, a limited liability company,

     DG OMV LLC, a limited liability company,

     ON POINT DOMAINS LLC, a limited liability company,

     FINAL DRAFT MEDIA LLC, a limited liability
     company,

     WALTHAM TECHNOLOGIES LLC, a limited liability
     company,

     CAMBRIDGE MEDIA SERIES LLC, f/k/a License
     America Media Series LLC, a limited liability company,

     ISSUE BASED MEDIA LLC, a limited liability company,

     BELLA VISTA MEDIA LTD., a limited liability
     company, also <lib/a BV Media,

     CARGANET S.A., a corporation, also d/b/a G8 Labs,

     DRAGON GLOBAL LLC, a limited liability company,

     DRAGON GLOBAL MANAGEMENT LLC, a limited
     liabili com an


                                                   1
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 7 of 109
Case 1:19-cv-25046-RN~     )ocument 1 Entered on FLSD Dockc   2/09/2019 Page 2 of 47




    DRAGON GLOBAL HOLDINGS LLC, a limited liability
    company,


    DIRECT MARKET LLC, a limited liability company,

    BLUEBIRD MEDIA LLC, a limited liability company,

    BORAT MEDIA LLC, a limited liability company,

    BRING BACK THE MAGIC MEDIA LLC, a limited
    liability company,

    CHAMETZ MEDIA LLC, a limited liability company,

    CHELSEA MEDIA LLC, a limited liability company,

     CO INSTAR MEDIA LLC, a limited liability company,

     DOMAIN DEVELOPMENT STUDIOS LLC, a limited
     liability company,

     DOMAIN DIVIDENDS MEDIA LLC, a limited liability
     company,

     EAGLE MEDIA LLC, a limited liability company,

     FALCON MEDIA LLC, a limited liability company,

     GNR MEDIA LLC, a limited liability company,

     ISLAND MEDIA LLC, a limited liability company,

     LEATHERBACK MEDIA GROUP LLC, a limited
     liability company,

     MACAU MEDIA LLC, a limited liability company,

     CEG MEDIA LLC, f/k/a Matzoh Media LLC, a limited
     liability company,

     MBL MEDIA LTD. INC., a corporation,

     ORANGE AND BLUE MEDIA LLC, a limited liability
     com an ,


                                                   2
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 8 of 109
Case 1:19-cv-25046-RN~     )ocument 1 Entered on FLSD DockE.   2/09/2019 Page 3 of 47




    ORANGE GROVE MEDIA LLC, a limited liability
    company,


    PANTHER MEDIA LLC, a limited liability company,

    PIRATE MEDIA LLC, a limited liability company,

    PIVOT MEDIA GROUP LLC, a limited liability
    company,

    PJ GROOVE MEDIA LLC, a limited liability company,

    SANDMAN MEDIA GROUP LLC, a limited liability
    company,

     SHADOW MEDIA LLC, a limited liability company,

     SKYLAR MEDIA LLC, a limited liability company,

     SLAYER BILLING LLC, a limited liability company,

     SPARTACUS MEDIA LLC, a limited liability company,

     VERY BUSY MEDIA LLC, a limited liability company,

     W ASABI MEDIA LLC, a limited liability company,

     YAMAZAKI MEDIA LLC, a limited liability company,

     BRONCO FAMILY HOLDINGS LP, a/k/a Bronco
     Holdings Family LP, a limited partnership,

     BAL FAMILY LP, a limited partnership,

     CARDOZO HOLDINGS LLC, a limited liability
     company,

     714 MEDIA LTD., a corporation,

     MAC MEDIA LTD., a corporation,

     ON POINT CAPITAL PARTNERS LLC, a limited
     liability company,



                                                3
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 9 of 109
Case 1:19-cv-25046-RN~      Jocument 1 Entered on FLSD DockE.   2/09/2019 Page 4 of 47




    LICENSE AMERlCA MANAGEMENT LLC, a limited
    liability company,



    LICENSE AMERlCA HOLDINGS LLC, a limited
    liability company,

    BLACKBIRD MEDIA LLC, a limited liability company,

    BURTON KATZ, individually and as an officer of Bella
    Vista Media Ltd., also d/b/a BV Media, Bronco Family
    Holdings LP, a/k/a Bronco Holdings Family LP,
    Cambridge Media Series LLC, f/k/a License America
    Media Series LLC, DG DMV LLC, Direct Market LLC,
    Falcon Media LLC, GNR Media LLC, Issue Based Media
    LLC, On Point Global LLC, also d/b/a On Point, On Point
    Guides LLC f/k/a Rogue Media Services LLC, Orange
    Grove Media LLC, and Waltham Technologies LLC,

    BRENT LEVISON, individually and as an officer of BAL
    Family LP, Bella Vista Media Ltd., also d/b/a BV Media,
    Bring Back the Magic Media LLC, Cambridge Media
    Series LLC, f/k/a License America Media Series LLC,
    Chametz Media LLC, Direct Market LLC, Eagle Media
    LLC, GNR Media LLC, MBL Media Ltd. Inc., On Point
    Global LLC, also d/b/a On Point, and On Point Guides
    LLC, f/k/a Rogue Media Services LLC,

    ROBERT ZANGRlLLO, individually and as an officer of
    DG DMV LLC, Dragon Global LLC, Dragon Global
    Management LLC, Dragon Global Holdings LLC, On
    Point Capital Partners LLC, and On Point Global LLC,
    also d/b/a On Point,

     ARLENE MAHON, individually and as an officer of
     Cambridge Media Series LLC f/k/a License America
     Media Series LLC, Issue Based Media LLC, On Point
     Global LLC, also d/b/a On Point, PJ Groove Media LLC,
     and Waltham Technologies LLC,

     ELISHA ROTHMAN, individually and as an officer of
     Cambridge Media Series LLC, f/k/a License America
     Media Series LLC, Direct Market LLC, Domain
     Development Studios LLC, Mac Media Ltd., On Point
     Global LLC, also d/b/a On Point, On Point Guides LLC


                                                 4
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 10 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on FLSD Dockc                 2/09/2019 Page 5 of 47




    f/k/a Rogue Media Services LLC, Orange Grove Media
    LLC, and Yamazaki Media LLC, and



    CHRISTOPHER SHERMAN, individually and as an
    officer of 714 Media Ltd., Coinstar Media LLC, Direct
    Market LLC, Domain Development Studios LLC, GNR
    Media LLC, Pirate Media LLC, and On Point Global
    LLC, also d/b/a On Point,

            Defendants.


            Plaintiff, the Federal Trade Commission ("FTC"), for its Complaint alleges:

            1.     The FTC brings this action under Section 13(b) of the Federal Trade Commission

    Act ("FTC Act"), 15 U .S.C. § 53(b ), to obtain temporary, preliminary, and permanent injunctive

    relief, rescission or reformation of contracts, restitution, the refund of monies paid, disgorgement

    of ill-gotten monies, and other equitable relief for Defendants' acts or practices in violation of

    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                      JURISDICTION AND VENUE

            2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

    and 1345.

            3.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(l), (c)(2), (c)(3),

    and (d), and 15 U.S.C. § 53(b).

                                                PLAINTIFF

            4.      The FTC is an independent agency of the United States Government created by

     statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

     which prohibits unfair or deceptive acts or practices in or affecting commerce.

            5.      The FTC is authorized to initiate federal district court proceedings, by its own



                                                      5
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 11 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on_FLSD Docke                   2/09/2019 Page 6 of 47




    attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

    appropriate in each case, including rescission or reformation of contracts, restitution, the refund

    of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

                                             DEFENDANTS

               6.    Defendant On Point Global LLC also d/b/a On Point ("On Point Global") is a

    Delaware limited liability company with its principal place of business at 350 NE 60th St.,

    Miami, FL 33137. On Point Global transacts or has transacted business in this District and

    throughout the United States.

               7.    Defendant On Point Employment LLC ("On Point Employment") is a Delaware

    limited liability company with its principal place of business at 350 NE 60th St., Miami, FL

    3 313 7. On Point Employment transacts or has transacted business in this District and throughout

    the United States.

               8.    Defendant On Point Guides LLC f/k/a Rogue Media Services LLC ("On Point

    Guides") is a Delaware limited liability company with its principal place of business at 350 NE

    60th St., Miami, FL 3 313 7. On Point Guides transacts or has transacted business in this District

    and throughout the United States.

               9.    Defendant DG DMV LLC ("DG DMV") is a Delaware limited liability company

    with its principal place of business at 350 NE 60th St., Miami, FL 33137. DG DMV transacts or

     has transacted business in this District and throughout the United States.

               10.   Defendant On Point Domains LLC ("On Point Domains") is a Delaware limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137. On

     Point Domains transacts or has transacted business in this District and throughout the United

     States.



                                                      6
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 12 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on FLSD DockE.                  2/09/2019 Page 7 of 47




              11.   Defendant Final Draft Media LLC ("Final Draft Media") is a Delaware limited

    liability company with its principal place of business at 350 NE 60th St., Miami, FL 3313 7.

    Final Draft Media transacts or has transacted business in this District and throughout the United

    States.

              12.   Defendant Waltham Technologies LLC ("Waltham Technologies") is a Florida

    limited liability company with its principal place of business at 350 NE 60th St., Miami, FL

    33137. Waltham Technologies transacts or has transacted business in this District and

    throughout the United States.

              13.   Defendant Cambridge Media Series LLC f/k/a License America Media Series

    LLC ("Cambridge Media Series") is a Delaware limited liability company with its principal

    place of business at 350 NE 60th St., Miami, FL 33137. Cambridge Media Series transacts or

    has transacted business in this District and throughout the United States.

              14.   Defendant Issue Based Media LLC ("Issue Based Media") is a Delaware limited

    liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137.

    Issue Based Media transacts or has transacted business in this District and throughout the United

    States.

              15.   Defendant Bella Vista Media Ltd. also d/b/a BY Media ("BV Media") is a Costa

    Rican entity with its principal place of business at 350 NE 60th St., Miami, FL 33137. BY

     Media transacts or has transacted business in this District and throughout the United States.

              16.   Defendant Carganet S.A. also d/b/a 08 Labs ("G8 Labs") is a Uruguayan entity

     with its principal place of business at 350 NE 60th St., Miami, FL 33137. 08 Labs transacts or

     has transacted business in this District and throughout the United States.

              17.   Defendant Dragon Global LLC ("Dragon Global") is a Delaware limited liability



                                                      7
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 13 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on FLSD Dock£                2/09/2019 Page 8 of 47




    company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Dragon

    Global transacts or has transacted business in this District and throughout the United States.

            18.    Defendant Dragon Global Management LLC ("Dragon Global Management") is

    a Delaware limited liability company with its principal place of business at 350 NE 60th St.,

    Miami, FL 33137. Dragon Global Management transacts or has transacted business in this

    District and throughout the United States.

            19.     Defendant Dragon Global Holdings LLC ("Dragon Global Holdings") is a

    Delaware limited liability company with its principal place of business at 350 NE 60th St.,

    Miami, FL 33137. Dragon Global Holdings transacts or has transacted business in this District

    and throughout the United States.

            20.     Defendant Direct Market LLC ("Direct Market") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Direct

     Market transacts or has transacted business in this District and throughout the United States.

            21.     Defendant Bluebird Media LLC ("Bluebird Media") is a Nevada limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Bluebird

     Media transacts or has transacted business in this District and throughout the United States,

            22.     Defendant Borat Media LLC ("Borat Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Borat Media

     transacts or has transacted business in this District and throughout the United States.

            23,     Defendant Bring Back the Magic Media LLC ("BBTMM") is a Delaware limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137.

     BBTMM transacts or has transacted business in this District and throughout the United States,

             24.    Defendant Chametz Media LLC ("Chametz Media") is a Delaware limited



                                                       8
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 14 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on FLSD Docke                2/09/2019 Page 9 of 47




    liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137.

    Chametz Media transacts or has transacted business in this District and throughout the United

    States.

              25.   Defendant Chelsea Media LLC ("Chelsea Media") is a Delaware limited liability

    company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Chelsea

    Media transacts or has transacted business in this District and throughout the United States.

              26.   Defendant Coinstar Media LLC ("Coinstar Media") is a Nevada limited liability

    company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Coinstar

    Media transacts or has transacted business in this District and throughout the United States.

              27.   Defendant Domain Development Studios LLC ("Domain Development

    Studios") is a Delaware limited liability company with its principal place of business at 350 NE

     60th St., Miami, FL 3313 7. Domain Development Studios transacts or has transacted business in

     this District and throughout the United States.

              28.   Defendant Domain Dividends Media LLC ("Domain Dividends Media") is a

     Delaware limited liability company with its principal place of business at 350 NE 60th St.,

     Miami, FL 33137. Domain Dividends Media transacts or has transacted business in this District

     and throughout the United States.

              29.   Defendant Eagle Media LLC ("Eagle Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Eagle Media

     transacts or has transacted business in this District and throughout the United States.

              30.   Defendant Falcon Media LLC ("Falcon Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Falcon

     Media transacts or has transacted business in this District and throughout the United States.



                                                       9
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 15 of 109
Case 1:19-cv-25046-RNS          >ocument 1 Entered on FLSD Docke,                 :/09/2019 Page 10 of 47




            31.     Defendant GNR Media LLC ("GNR Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. GNR Media

     transacts or has transacted business in this District and throughout the United States.

            32.     Defendant Island Media LLC ("Island Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Island

     Media transacts or has transacted business in this District and throughout the United States.

             33.    Defendant Leatherback Media Group LLC ("Leatherback Media") is a Nevada

     limited liability company with its principal place of business at 350 NE 60th St., Miami, FL

     33137. Leatherback Media transacts or has transacted business in this District and throughout

     the United States.

             34,    Defendant Macau Media LLC ("Macau Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Macau

     Media transacts or has transacted business in this District and throughout the United States.

             35.    Defendant CEG Media LLC f/k/a Matzoh Media LLC ("CEG Media") is a

     Delaware limited liability company with its principal place of business at 350 NE 60th St.,

     Miami, FL 33137. CEG Media transacts or has transacted business in this District and

     throughout the United States.
                                                            i
             36.     Defendant MBL Media Ltd. Inc. ("MBL Media") is a Delaware corporation with

     its principal place of business at 350 NE 60th St., Miami, FL 33137. MBL Media transacts or

     has transacted business in this District and throughout the United States.

             37.     Defendant Orange and Blue Media LLC ("Orange and Blue Media") is a

     Delaware limited liability company with its principal place of business at 350 NE 60th St.,

     Miami, FL 33137. Orange and Blue Media transacts or has transacted business in this District



                                                       10
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 16 of 109
Case 1:19-cv-25046-RNS         )ocument 1 Entered on FLSD Docke                 ~/09/2019 Page 11 of 47




     and throughout the United States.

               38.   Defendant Orange Grove Media LLC ("Orange Grove Media") is a Delaware

     limited liability company with its principal place of business at 350 NE 60th St., Miami, FL

     33137. Orange Grove Media transacts or has transacted business in this District and throughout

     the United States.

               39.   Defendant Panther Media LLC ("Panther Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Panther

     Media transacts or has transacted business in this District and throughout the United States.

               40.   Defendant Pirate Media LLC ("Pirate Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Pirate Media

     transacts or has transacted business in this District and throughout the United States.

               41.   Defendant Pivot Media Group LLC ("Pivot Media") is a Delaware limited

     liabiHty company with its principal place of business at 350 NE 60th St., Miami, FL 33137.

     Pivot Media transacts or has transacted business in this District and throughout the United States.

               42.   Defendant PJ Groove Media LLC ("PJ Groove Media") is a Delaware limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137. PJ

     Groove Media transacts or has transacted business i1;1 this District and throughout the United

     States.

               43.   Defendant Sandman Media Group LLC ("Sandman Media") is a Nevada limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137.


                                                                                        .
     Sandman Media transacts or has transacted business in this District and throughout the United

     States.

               44.   Defendant Shadow Media LLC ("Shadow Media") is a Delaware limited liability



                                                      11
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 17 of 109
Case 1:19-cv-25046-RNS          ocument 1 Entered on FLSD Docket                /09/2019 Page 12 of 47




     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Shadow

     Media transacts or has transacted business in this District and throughout the United States.

               45.   Defendant Skylar Media LLC ("Skylar Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 3313 7. Skylar

     Media transacts or has transacted business in this District and throughout the United States,

               46.   Defendant Slayer Billing LLC ("Slayer Billing") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Slayer

     Billing transacts or has transacted business in this District and throughout the United States.

               47.   Defendant Spartacus Media LLC ("Spartacus Media") is a Nevada limited

     liability company with its principal place of business at 3 50 NE 60th St., Miami, FL 3 313 7.

     Spartacus Media transacts or has transacted business in this Disttict and throughout the United

     States.

               48.   Defendant Very Busy Media LLC ("Very Busy Media") is a Delaware limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 3313 7.

     Very Busy Media transacts or has transacted business in this District and throughout the United

     States.

               49.   Defendant Wasabi Media LLC ("Wasabi Media") is a Delaware limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Wasabi

     Media transacts or has transacted business in this District and throughout the United States.

               50.   Defendant Yamazaki Media LLC ("Yamazaki Media") is a Delaware limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 33137.

     Yam11zaki Media transacts or has transacted business in this District and throughout the United

     States.



                                                       12
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 18 of 109
Case 1:19-cv-25046-RNS         Jocument 1 Entered on FLSD Docket              ./09/2019 Page 13 of 47




               51.   Defendant Bronco Family Holdings LP a/k/a Bronco Holdings Family LP

     ("Bronco Family Holdings") is a Bahamas partnership with its principal place of business at

     350 NE 60th St., Miami, FL 33137. Bronco Family Holdings transacts or has transacted

     business in this District and throughout the United States.

               52.   Defendant BAL Family LP ("BAL Family") is a Delaware partnership with its

     principal place of business at 350 NE 60th St., Miami, FL 33137. BAL Family transacts or has

     transacted business in this District and throughout the United States.

               53.   Defendant Cardozo Holdings LLC ("Cardozo Holdings") is a Nevis limited

     liability company with its principal place of business at 350 NE 60th St., Miami, FL 331.37,

     Cardozo Holdings transacts or has transacted business in this District and throughout th1~ United

     States.

               54.   Defendant 714 Media Ltd. ("714 Media") is a Belize corporation with it:~

     principal place of business at 350 NE 60th St., Miami, FL 33137. 714 Media transacts or has

     transacted business in this District and throughout the United States.

               55.   Defendant Mac Media Ltd. ("Mac Media") is a Belize corporation with its

     principal place of business at 350 NE 60th St., Miami, FL 33137. Mac Media transacts or has

     transacted business in this District and throughout the United States.

               56.   Defendant On Point Capital Partners LLC ("On Point Capital Partners") is a

     Delaware limited liability company with its principal place of business at 350 NE 60th St.,

     Miami, FL 3 313 7. On Point Capital Partners transacts or has transacted business in this District

     and throughout the United States.

               57.   Defendant License America Management LLC ("License America

     Management") is a Delaware limited liability company with its principal place of business at



                                                      13
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 19 of 109
Case 1:19-cv-25046-RN~         )ocument 1 Entered on FLSD Docke                2/09/2019 Page 14 of 47




     350 NE 60th St., Miami, FL 33137. License America Management transacts or has transacted

     business in this District and throughout the United States,

            58.     Defendant License America Holdings LLC ("License America Holdings") is a

     Nevis limited liability company with its principal place of business at 350 NE 60th St., Miami,

     FL 3313 7. License America Holdings transacts or has transacted business in this District and

     throughout the United States.

             59.    Defendant Blackbird Media LLC ("Blackbird Media") is a Nevis limited liability

     company with its principal place of business at 350 NE 60th St., Miami, FL 33137. Blackbird

     Media transacts or has transacted business in this District and throughout the United States.

             60.    The Defendants described in Paragraphs 6 through 59 are collectively refened to

     as "Corporate Defendants."

             61.    Defendant Burton Katz ("Katz") is the founder, owner, and chief executive

     officer of On Point Global, the founder, owner, and Manager of DG DMV, the owner and

     manager oflssue Based Media, a director and officer of BV Media, a partner and office:r of

     Dragon Global, owner and member of Bronco Family Holdings, Cambridge Media Series, Direct

     Market, Falcon Media, GNR Media, On Point Guides, and Orange Grove Media, and the de

     facto principal behind the Transaction Entities (as defined in Paragraph 83) that act as fronts for

     Corporate Defendants' websites.

             62.     Katz is the mastermind behind the Corporate Defendants' operation, He signs

     documents on behalf of Corporate Defendants, including corporate incorporation and registration

     documents. Katz has authority over the websites offering the services that generate revenue for

     the Corporate Defendants. Katz has obtained merchant accounts for Transaction Entities (as

     defined in Paragraph 83) and signed the application for a mail drop used by the Corporate



                                                      14
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 20 of 109
Case 1:19-cv-25046-RNS          1
                                 ocument 1 Entered on FLSD Docket                /09/2019 Page 15 of 47




     Defendants. He is a signatory on numerous depository accounts containing funds from the

     Corporate Defendants' sales of guides and customer data. Since 2016, Katz has personally

     received more than $2.5 million in distributions and salary from the Corporate Defendants.

            63.     At all times material to this Complaint, acting alone or in concert with others,

     Katz has formulated, directed, controlled, had the authority to control, or participated in the acts

     and practices set forth in this Complaint. Defendant Katz resides in this District and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

            64.     Defendant Brent Levison ("Levison") is the chief administrative officer, general

     counsel, and co-owner of On Point Global, the current or former acting operations mana.ger of

     Bella Vista Media Ltd., and a member and manager of BAL Family, BBTMM, Cambridge

     Media Series, Cardozo Holdings, Chametz Media, Direct Market, Eagle Media, GNR Media,

     MBL Media, and On Point Guides. Levison has organized and established Transaction and

     Operating Entities (as defined in Paragraphs 83 and 84), and signs legal documents, including

     incorporation and registration documents, on their behalf.

             65.    Levison manages several aspects of the Corporate Defendants' operation.

     Levison's Linkedln profile states that he "oversees the e-commerce and product fulfillment

     teams" for On Point Global and manages the company's "administrative functions." Levison has

     opened mail drop accounts and obtained merchant accounts for Transaction Entities (as defined

     in Paragraph 83) and signed applications for mail drops they use. He is a signatory on numerous

     depository accounts containing funds from the Corporate Defendants' sales of guides and

     customer data. Since 2016, Levison has personally received more than $1 million in

     distributions and salary from the Corporate Defendants.



                                                       15
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 21 of 109
Case 1:19-cv-25046-RNS         )ocument 1 Entered on FLSD Docke                 ~/09/2019 Page 16 of 47




            66.     At all times material to this Complaint, acting alone or in concert with others,

     Levison has formulated, directed, controlled, had the authority to control, or participated in the

     acts and practices set forth in this Complaint. Defendant Levison resides in this District and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

             67.    Defendant Robert Zangrillo ("Zangrillo") is the chairman, officer, and co-owner

     of On Point Global; an owner, officer, and partner of Dragon Global, Dragon Global·

     Management, and Dragon Global Holdings; and a member and manager of DG DMV and On

     Point Capital Partners. Zangrillo organized On Point Capital Partners in 2015 and raised venture

     capital funding for the Corporate Defendants' operation. Zangdllo has signatory authority over

     at least two depository accounts containing funds from Corporate Defendants' sales of guides

     and customer data. Zangrillo's Linkedln profile describes On Point's products as "reference

     guides, instructional books, and digital services," and notes that the company leverages

     consumer data gleaned through "premium and contextual domain names." Zangrillo has

     personally received more than $2 million in distributions and salary from the Corporate

     Defendants.

             68.     At all times material to this Complaint, acting alone or in concert with others,

     Zangrillo has formulated, directed, controlled, had the authority to control, or participated in the

     acts and practices set forth in this Complaint. Defendant Zangrillo resides in this Distdct and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

             69.     Defendant Arlene Mahon ("Mahon") is the senior vice president of finance and

     accounting for On Point Global; the senior vice president, chief financial officer, officer, and



                                                       16
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 22 of 109
Case 1:19-cv-25046-RNS         )ocument 1 Entered on FLSD Docke                 :/09/2019 Page 17 of 47




     owner of Waltham Technologies; the general manager for PJ Groove Media; and a manager for

     nearly every Transaction Entity and two Operating Entities (as defined in Paragraphs 83 and 84):

     Cambridge Media Series and Issue Based Media.

            70.     Mahon has signatory authority over more than two dozen depository accounts

     containing funds from Corporate Defendants' sales of guides and customer data. In account

     opening documents for over 15 accounts held by Corporate Defendants at Regions Bank, Mahon

     used "arlene@issuebasedmedia.com" as her email address and identified her mailing address as

     425 NW 26th Street, Miami, Florida. Mahon has obtained a merchant account for a Transaction

     Entity (as defined in Paragraph 83) and signed the application for a mailbox used by the

     Corporate Defendants.

             71.    At all times material to this Complaint, acting alone or in concert with others,

     Mahon has formulated, directed, controlled, had the authority to control, or patticipated in the

     acts and practices set forth in this Complaint. Defendant Mahon resides in this District and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

             72.    Defendant Elisha Rothman ("Rothman") is a director of data processing, officer,

     and co-owner of On Point Global; a principal, officer, and owner of Direct Market; and an owner

     and manager of Cambridge Media Series, Domain Development Studios, Mac Media, On Point

     Guides, Orange Grove Media, and Yamazaki Media.

             73.    Rothman has obtained merchant accounts for the Transaction Entities (as defined

     in Paragraph 83) and signed applications for mail drops they use. He is a signatory on numerous

     depository accounts containing funds from Corporate Defendants' sales of guides and customer

     data. In addition, Rothman has personally received more than $1 million in distributions and



                                                      17
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 23 of 109
Case 1:19-cv-25046-RNS         Jocument 1 Entered on FLSD Docke,                ~/09/2019 Page 18 of 47




     salary from the Corporate Defendants.

              74.   At all times material to this Complaint, acting alone or in concert with others,

     Rothman has formulated, directed, controlled, had the authority to control, or participated in the

     acts and practices set forth in this Complaint. Defendant Rothman resides in this District and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

              75.   Defendant Christopher Sherman ("Sherman") is a director of data processing,

     officer, and manager of On Point Global; an officer and owner of Direct Market; and owner and

     manager of 714 Media, Coinstar Media, Domain Development Studios, GNR Media, and Pirate

     Media.

              76.   Sherman has signatory authority over numerous depository accounts containing

     funds from Corporate Defendants' sales of guides and customer data. Sherman has obtained

     merchant accounts for the Transaction Entities (as defined in Paragraph 83) and signed

     applications for mail drops they use. In addition, Sherman is responsible for registering the

     domains Corporate Defendants use to gather consumers' personal information.

              77.   At all times material to this Complaint, acting alone or in concert with others:

     Sherman has formulated, directed, controlled, had the authority to control, or participated in the

     acts and practices set forth in this Complaint. Defendant Sherman resides in this District and, in

     connection with the matters alleged herein, transacts or has transacted business in this District

     and throughout the United States.

              78.   Katz, Levison, Zangrillo, Mahon, Rothman, and Sherman are collectively referred

     to as "Individual Defendants."

              79.   The Corporate and Individual Defendants are collectively referred to as



                                                      18
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 24 of 109
Case 1:19-cv-25046-RNS         iocument 1 Entered on FLSD Docke.             :/09/2019 Page 19 of 47




     "Defendants."

                                        COMMON ENTERPRISE

            80.      Corporate Defendants have operated as a common enterprise while engaging in

     the deceptive and unfair acts and practices alleged below. Corporate Defendants have conducted

     the business practices described below through an interrelated network of companies that have

     common ownership, officers, managers, business functions, employees, and office locations, and

     that commingled funds and employed unified marketing.

            81.      Defendants frequently create and occasionally rename or abandon entities, leaving

     52 currently active, known entities participating in their scheme.

            82.      Each Corporate Defendant plays a role-whether transaction company, operating

     company, or holding company - in Defendants' unified web-marketing operation.

            83.      The transaction entities are: Bluebird Media; Borat Media; BBTMM; Chametz

     Media; Chelsea Media; Coinstar Media; Domain Development Studios; Domain Dividends

     Media; Eagle Media; Falcon Media; GNR Media; Island Media, Leatherback Media; Macau

     Media, CEG Media; MBL Media; Orange and Blue Media; Orange Grove Media; Panther

     Media; Pirate Media; Pivot Media; PJ Groove Media; Sandman Media; Shadow Media; Skylar

     Media; Slayer Billing; Spartacus Media; Very Busy Media; Wasabi Media; and Yamazaki Media

     (collectively referred to as "Transaction Entities"). The Transaction Entities obtain credit-card

     processing accounts and depository bank accounts to allow Defendants to receive money from

     consumers and lead buyers. These Transaction Entities appear on Defendants' consumer-facing

     websites. In numerous instances, Defendants' employees organized the Transaction Entities; in

     some instances, one or more Individual Defendants organized the Transaction Entities.

             84.     The operating entities are: BV Media; Cambridge Media Series; DG DMV; On



                                                      19
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 25 of 109
Case 1:19-cv-25046-RNS        Jocument 1 Entered on FLSD Docke,              ./09/2019 Page 20 of 47




     Point Domains; Final Draft Media; Direct Market; Dragon Global; Dragon Global Management;

     Dragon Global Holdings; Issue Based Media; On Point Employment; On Point Global; On Point

     Guides; G8 Labs; and Waltham Technologies (collectively referred to as "Operating Entities").

     The Operating Entities carry out the business activities described below in Paragraphs 109-168.

            85.     On Point Global, On Point Employment, and On Point Guides (collectively, "On

     Point Defendants"), are Defendants' primary umbrella companies and public face. Defendants'

     operation uses unified "On Point" branding on social media, company websites, and job listings,

     The On Point Defendants hire and manage the writers and developers who create the guides and

     consumer-facing websites described below. Individual Defendants Burton Katz, Robert

     Zangrillo, Elisha Rothman, and Brent Levison co-own the On Point Defendants.

             86.    On Point Defendants' wholly owned subsidiaries BV Media and G8 Labs run

     Defendants' call center and web development office in Costa Rica and Uruguay, respectively.

     Employees of both BV Media and 08 Labs present themselves as On Point employees in social

     media postings, and each company presents itself as "an On Point company." On Point

     Defendants' employee Karla Jinesta manages BV Media, and On Point Defendants' employee

     Ramiro Baluga manages G8 Labs. The On Point Defendants' chief administrative officer and

     co-owner, Brent Levison, served as acting operations manager for BV Media when the On Point

     Defendants acquired BV Media. The On Point Defendants' website lists job openings for both

     call-center operators in Costa Rica and web developers in Uruguay. On Point Defendants' CEO,

     Burton Katz, stated in a Linkedln post, "We have offices in Costa Rica and Urnguay with over

      100 employees who elevate our front and back end development, graphics design, and call center

     support," and referred to the workers in Costa Rica and Uruguay as "our workforce."

             87.    BV Media is a call center, handling calls with American consumers who



                                                     20
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 26 of 109
Case 1:19-cv-25046-RN~        )ocument 1 Entered on FLSD Docke               Y09/2019 Page 21 of 47




     encountered Defendants' websites, in furtherance of Defendants' scheme. BY Media handles

     consumer complaints and issues or denies refunds to American consumers according to the On

     Point Defendants' refund policies. BY Media's company domain, bvmedia.com, is hosted on a

     DNS server in Ashburn, Virginia, in the United States.

            88.    08 Labs creates web content targeting consumers who seek a service from an

     American state or federal government agency, including a state motor vehicle or federal public

     benefits agency.

            89.     DO DMV, On Point Domains, and Final Draft Media hold and manage web

     properties. DG DMV is a Delaware limited liability company, owned by Individual Defendant

     Burton Katz, that owns the URL DMV.com. When Katz organized DO DMV in 2015, a Dragon

     Global employee signed and filed its Florida registration papers and provided her Dragon Global

     email address as the contact. On Point Domains and Final Draft Media registered many of the

     operation's consumer-facing domain names with Domains By Proxy, a service that shields the

     identity of a domain name's registrant from public view.

            90.     Waltham Technologies, Cambridge Media Series, and Issue Based Media handle

     administrative tasks. Waltham Technologies is listed on bank records as the employer of many

     On Point employees. Issue Based Media leases the operation's office space and pays its rent,

     and holds some of the operation's mail-forwarding accounts. Cambridge Media Series holds

     central operating bank accounts and has jointly held leases with Issue Based Media. Individual

     Defendant and On Point Defendant chief executive officer Burton Katz owns Issue Based Media

     and Cambridge Media Series; Individual Defendant and longtime On Point Defendant CFO

     Arlene Mahon organized Waltham Technologies.

             91.    Dragon Global, Dragon Global Management, and Dragon Global Holdings



                                                    21
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 27 of 109
Case 1:19-cv-25046-RNS         ocument 1 Entered on FLSD Docket
                               1                                              ./09/2019 Page 22 of 47




     (collectively, "Dragon Global Defendants") are Defendants' finance division, The Dragon

     Global Defendants' website presents these: companies' business as venture capital funding,

     According to that website, the Dragon Global Defendants' sole "early stage control" investment

     is the On Point Defendants. The Dragon Global Defendants' website states that the venture

     capital finn has "controlling, majority ownership stakes" in and works "in close partnership"

     with On Point Global.

            92.     The Dragon Global Defendants' three partners are On Point Defendants'

     Chairman Robert Zangrillo, CEO Burton Katz, and CFO Robert Bellack. The Dragon Global

     Defendants and On Point Global Defendants share the same board of advisors.

            93.     Direct Market sells the consumer data the common enterprise gathered to lead

     buyers. Its website calls Direct Market "masters in building online audiences and data

     management" and says its "technology enables us to target the right persons at the right

     moment." Two of its five team members, Individual Defendants Chris Sherman and Elisha

     Rothman, are the On Point Defendants' directors of data processing. Individual Defendants and

     On Point Defendants' officers Burton Katz, Elisha Rothman, Chris Sherman, and Brent Levison

     co-own Direct Market.

             94.    The holding companies are: Bronco Family Holdings, .BAL Family, Cardozo

     Holdings, 714 Media, Mac Media, On Point Capital Paitners, License America Management,

     License America Holdings, and Blackbird Media (collectively referred to as "Holding

     Companies"). The Holding Companies exist primarily to hold Defendants' assets, often

     offshore.

             95.    Bronco Family Holdings is a Bahamas partnership consisting oflndividual

     Defendant Burton Katz and his wife, Marjan Katz. Both Burton Katz and Marjan Katz are U.S.



                                                     22
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 28 of 109
Case 1:19-cv-25046-RNS           1ocument 1 Entered on FLSD Docket              ./09/2019 Page 23 of 47




     citizens who reside in Miami, Florida. Bronco Family Holdings holds Katz's interests in the

     Corporate Defendants and receives his proceeds from the operation described in this Complaint.

     Bronco Family Holdings often uses Individual Defendant Katz's home address in Miami as its

     address when conducting financial transactions. It has no place of business or employees, other

     than Katz, and conducts no activities other than holding Katz's assets.

            96.     BAL Family is a Delaware pa1tnership in which Brent Levison is a partner. It

     receives proceeds from the operation described in this Complaint. BAL Family often uses

     Levison's home address in Miami as its address when conducting financial transactions. It has

     no place of business or employees, other than Levison, and conducts no activities other than

     holding Levison's assets.

            97.     Cardozo Holdings is a Nevis limited liability company of which Brent Levison is

     the sole member and owner. Levison is a U.S. citizen who resides in Miami, Florida. Cardozo

     Holdings holds Levison's interests in the Corporate Defendants and receives proceeds from the

     operation described in this Complaint. It has no place of business or employees, other than

     Levison, and conducts no activities other than holding Levison's assets.

            98.     714 Media is a Belize entity of which Chris Sherman is the sole member and

     owner. Sherman is a U.S. citizen who resides in Miami, Florida. 714 Media holds Shennan's

     interests in the Corporate Defendants and receives his proceeds from the operation described in

     this Complaint. It has no place of business or employees, other than Sherman, and conducts no

     activities other than holding Sherman's assets.

             99.    Mac Media is a Belize entity of which Elisha Rothman is the sole member and

     owner. Rothman is a U.S. citizen who resides in Miami, Florida. Mac Media holds Rothman's

     interests in the Corporate Defendants and receives his proceeds from the operation described in



                                                       23
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 29 of 109
Case 1:19-cv-25046-RNS         Jocument 1 Entered on FLSD Docke.               J09/2019 Page 24 of 47




     this Complaint. It has no place of business or employees, other than Rothman, and conducts no

     activities other than holding Rothman's assets.

            100.    On Point Capital Partners is a Delaware limited liability company of which

     Robert Zangrillo is the owner. On Point Capital Partners holds Zangrillo's interests in the

     Corporate Defendants and receives his proceeds from the operation described in this Complaint.

     It has no place of business or employees, other than Zangrillo, and conducts no activities other

     than holding Zangrillo's assets.

             101.   Blackbird Media, License America Management, and License America Holdings

     hold Corporate Defendants' assets. License America Management is a Delaware limited liability

     company that is listed on corporate papers as a manager or member of other Corporate

     Defendants. License America Holdings and Blackbird Media are Nevis limited liability

     companies that receive proceeds from Corporate Defendants, primarily in accounts in St. Lucia.

     License America Holdings often uses a post-office box in Miami held by Defendant Waltham

     Technologies as its address when conducting financial transactions. Blackbird Media has paid

     Corporate Defendants' operating expenses from its account in St. Lucia.

             102.   The Corporate Defendants share officers and employees. Bmton Katz is the CEO

     of the On Point Defendants and one of three partners in Dragon Global. The second Dragon

     Global partner, Robert Zangrillo, is both Dragon Global's chairman and CEO and On Point's

     chairman. Bob Bellack is On Point's current CFO and Dragon Global's third partner. Arlene

     Mahon, On Point and Waltham Technologies' longtime CFO, is now On Point's senior VP of

     finance and accounting. Elisha Rothman and Chris Sherman are On Point's directors of data

     processing and also the team leaders at Direct Market. Brent Levison is On Point's chief

     administrative officer and general counsel, and he acted as BV Media's operations manager



                                                       24
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 30 of 109
Case 1:19-cv-25046-RNS         )ocument 1 Entered on FLSD Docke                 ~/09/2019 Page 25 of 47




     when On Point acquired it. Presently, On Point employee Karla Jinesta manages BV Media.

     Ramiro Baluga is On Point's senior VP of publishing and CEO of 08 Labs. On Point and

     Dragon Global share the same roster of "advisors." On Point's employees created the

     Transaction Entities listed in Paragraph 83 to obtain merchant and bank accounts, and Arlene

     Mahon oversees nearly all of Corporate Defendants' bank accounts.

            103.    The Corporate Defendants share office space. They have operated primarily from

     two main Miami offices and one Boca Raton satellite offices. The first Miami headquarters was

     at 425 NW 26th St., which Issue Based Media leased from a third party and then "subleased" to

     the transaction companies. In 2016, Zangrillo acquired space for the second Miami office at 350

     NE 60th St. through an LLC called Magic City Properties (a name Dragon Global uses for its

     real estate developments) and leased it to Issue Based Media. Some midlevel employees use the

     recently opened satellite office at 900 N. Federal Highway in Boca Raton, which Issue Based

     Media also leases and then "sublets" to the transaction companies. The transaction companies

     used mail drops across the country to obtain merchant accounts, but all of the mail drop

     applications listed one of the two Miami addresses as the operation's physical address. Some

     Corporate Defendants use the two Miami-area office addresses interchangeably on corporate or

     bank documents.

             104.   The Corporate Defendants commingle funds. They receive their revenues in the

     Transaction-Entity accounts, then move the money into Operating-Entity accounts or distribute it to

     business or personal holding accounts. Wire transfer records show millions of dollars in inter-

     company transfers over the past three years, including to the overseas Holding Companies.

             105.   The Corporate Defendants use unified branding in non-consumer-facing

     communications as "On Point" or "On Point Global." The On Point subsidiaries, including BY

     Media and G8, brand themselves as "an On Point company" and perform the operation's

                                                       25
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 31 of 109
Case 1:19-cv-25046-RNS         )ocument 1 Entered on FLSD Docke                 './09/2019 Page 26 of 47




    essential functions under On Point's direction. The operation's employees consistently use On

     Point's name on their personal Linkedin profiles. In contrast, the consumer-facing websites

     avoid giving any corporate markers except the transaction companies' names. This practice

     keeps On Point's name off the deceptive websites and associated accounts.

            106.    The Corporate Defendants operate under common control. Burton Katz and

     Robert Zangrillo together own controlling shares in the enterprise's main Operating Entities

     (Dragon Global and On Point), with Elisha Rothman, Chris Sherman, and Brent Levison also

     holding shares in On Point and Direct Market. The six individual defendants are signatories on

     dozens of the operation's bank accounts and the points of contact for many of its mail drops and

     merchant accounts. Katz, Zangrillo, Rothman, Sherman, and Levison use their shell Holding

     Companies (Bronco Family Holdings, On Point Capital Partners, Mac Media, 714 Media, and

     Cardozo Holdings, respectively) to hold their interests in the other Corporate Defendants and to

     receive their share of the proceeds.

             107.   Because these Corporate Defendants have operated as a common enterprise, each

     of them is jointly and severally liable for the acts and practices alleged below. Individual

     Defendants have formulated, directed, controlled, had the authority to control, or participated in

     the acts and practices of the Corporate Defendants that constitute the common enterprise.

                                               COMMERCE

             108.   At all times material to this Complaint, Defendants have maintained a substantial

     course of trade in or affecting commerce, as "commerce" is defined in Section 4 of the FTC Act,

     15 u.s.c. § 44.

                                DEFENDANTS' BUSINESS ACTIVITIES

             109.   Since at least 2013, Defendants have operated websites that offer to conduct



                                                      26
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 32 of 109
Case 1:19-cv-25046-RNS         Jocument 1 Entered on FLSD Docket               ./09/2019 Page 27 of 47




     government transactions (for example, renewing a driver's license, obtaining a fishing license, or

     checking eligibility for Section 8 housing benefits).

             110.   Defendants obtain consumers' personal data and credit-card or debit-card

     information by promising the services described below.

             111.   Defendants' sites do not deliver the services they tout. Instead, they offer

     consumers who complete a transaction a PDF of general, publicly available information about

     the service the consumer sought.

             112.   Defendants have published or caused to be published more than 200 consumer-

     facing sites to induce consumers to submit payment and personal information. Their websites

     include but are not limited to those described and depicted in Paragraphs 113-168 below.

             113.   Defendants' sites fall into categories: the largest segment offers motor vehicle-

     related transactions, including drivers' license services and car-registration services; some offer

     hunting and fishing licenses; and some offer eligibility dete1minations for public benefits,

     including housing vouchers, food stamps, or Medicaid.

             114.    Within these categories, Defendants operate both "feeder" sites and "transaction"

     sites. Feeder sites appear when consumers use search engines to seek information about certain

     government transactions, often but not always as sponsored links. Feeder sites direct traffic to

     Defendants' transaction sites, which gather consumers' personal data and payment information.

             115.    Defendants operate multiple nearly identical sites within each category (e.g.,

     motor vehicle-related transaction sites), which use similar wording, fonts, and graphics but

     various URLs (e.g., license-driver.com, licenseguides.org, and registrationtags.com).

             116.    Defendants purchase search-based advertising on search engine sites to place their

     sites high in the results when consumers search specified terms. Defendants also use search-



                                                      27
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 33 of 109
Case 1:19-cv-25046-RNS          Jocument 1 Entered on FLSD Docke,              ~/09/2019 Page 28 of 47




     engine optimization to ensure that their links appear high in the non-sponsored results when

     consumers search terms· related to their websites.

             117.    For example, during test searches in the spring and summer of 2019, entering the

     phrases "section 8 housing apply," "renew Florida drivers license online," and "get fishing

     license" into online search engines brought up Defendants' sites as either the first- or second-

     listed link.

                                       Motor Vehicle-Related Websites

              118.   Consumers who click on Defendants' search-engine links for motor vehicle-

     related services often first reach a feeder site.

              119.   Defendants' most heavily used motor vehicle-related feeder site is OMV.com.

              120.   As shown below, OMV.corn's home-page banner headline promises "The OMV

     Made Easier" and features links to "Renew your License," "Renew Car Registration," and

     similar services,




                                                         28
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 34 of 109
Case 1:19-cv-25046-RNS                               Jocument 1 Entered on FLSD Docke,                                                                                                                                                               :/09/2019 Page 29 of 47




        (}   II·••··                                                                                                                                                                                                                                             (1   8




                                                                                             The OMV Made Easier.
                                                                                                      ,'.I, I• 1'1          l~/f,'   :   ,: • • ' \     '•         I •




                                                                                                                 Online OMV oervlces


                                      ,\r·,<t. q-,.           ~•t, :,(ll'iel•V~r.•.•,:,-.:,,r .~,;,>,HII•
                                      •,        1 , , , , , . !.•,! ',\1>1-•'1 , ,        C ,,,.l•I'
                                      II '•,,,•I            ,,,.. "1 '           ,.,,, ''I..          ,If'•/' •1~~,                                   IJ! .;•., .... ~.·,11• UI '••• ......    -. '•• · • .....,,_,, ,. J ,1>l ! . , , , ,




                                                                                                                                          A           r1 ••, ,,u,
                                                                                                                                                      •~"• f/••~·''
                                                                                                                                                                       1,   J   :.u,. I ..-. ·. I , ' .. ,.~ 1, ,"II
                                                                                                                                                                            (H•,•      •••••   t'•1• .. ••••I• ,t
                                                                                                                                                                                                                       ~    t    •~'"I
                                                                                                                                                                                                                       t•••• _,.,.,.• •
                                                                                                                                                                                                                                            , .1 ••

                                                                                                                                                      "•"'·•1,'1•'.t"ht,"'l't"•.,V.••h •"•""ll<,,•.I•,-. 'I,...._ M;.,.·,,


                                                                                                                                                      Vet11tltR«!1S1l6tlOn
                                      • ... ;,v,        ~       •· ,.. ·, ,., .. ,, , .. , ...... ,,,,, ,, ·"•                                        I• ,,.   , .,. '• 'I '      • ' " I 1•   • .~    ~" •~ ' "       ••       •• •' 1   •~ •




                                                                                                                                           ,4;)=~     bl!lOfS.!~
                                      ,.,         0,\1,1 1 '•I;;" O •~           •,••<•W    Ii•,~       •   lr••.••   I•·                  ~          f•l"t>'i01;J,'.-t<~•1-,•t>                J•Y,.,••tl"' •,•hl.-•·,•,,1"
                                      .,,., ,,. ... -.. .•. .,.~ ..,,,....,.. .. ~.,,.,,.r.1,.,.
                                                                 ~                                                                                    ........ ,'>-/   .,...    ,,.,,11>,•~·· .... ,.. ,.~, .•. ,.,.,....... ..                  ~

                                      t,,, ,:;,,.1 ••             ,,,,1.,. ,,..,,IJ"'"                 ·H•• ,,,...,                                   ,.•.•·· ,fl,. 11 ,1              I w 10 ,.,,, ~- .,, ......



                             9==1     fta!Oc:T!Ckets

                             Ii::!,   !,· II     •~ ,. I. "'"'•••· II~,
                                                                     ,!   .r,
                                                                                 <' ,,,. ' ,·, , ,.   •1"•~ "1 ~, • • •• t .J
                                                                                 1,u,, ·,1J,..,,,.,,:1,••;
                                      11\111 //\"'"-' i-, ... ,.,,        t ,"fl\•'""''       •~Yf,·.1•\1t,")"••'• I


                                                                                                                                                      OMVloc~\IOoi
                                       '    ~    ,,,,, 1'' ';         •   o I•         ''l ,. •       • I • •• ,,           ,,,,,                     ,.,.._ -.,..rv,•, ,, .• , , ...~· •.,'                   ,,1     rv.· ,,              .,. •.
                                      , ·h•         ,-,1.,,..      w,, .. ,       ,. •rl•"••tJ'•Y.l"'r \ 'IJ ,.,,




                                                                                                            Looking lor Somolhlng Si,o<lllcl



                                                 Se\eooStolu                • -~•,.• .•. ,.· •• ,
                                                                                                                                                                                                  IUH!Wi·i

                                                 DMV. com landing page, accessed Feb. 15, 2019

                   121.   Clicking one of the links leads to another page on OMV.com specific to the

     selected service. For example, clicking "Renew your License" leads to a page with a large-font

     hyper link "Get Started Online with Drivers License Renewal Assistance" and a paragraph of text

     stating, "In most states, you can renew your drivers license online, by mail or in person ....

     During an online license renewal, you will be asked to identify yourself and pay the applicable

     service fees." Further down, the page also includes a U.S. map in which each state is clickable.




                                                                                                                                             29
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 35 of 109
Case 1:19-cv-25046-RNS                 )Ocument 1 Entered on FLSD Docke-,                                                                                                                            J09/2019 Page 30 of 47




                           ~ '""'
                           J , .. ,_,,, ....
                                                                  How to Rentw Your Drivers Llconu in tho U.S.




                                                                  t, Otl SU1ntG t>nllnt WIUI Orirtfl lkt-ftH RtMw,t.l A11iJl&nct

                             (l•l                             V   !t,1•,·111 il•To., )vlJ ..... ,t"~")""•'-" (l•ltt<I 1,,tn.,..     _,.~,~ l,y m~•••JI ~•t•<'I\ 11, *·,v.-;o:,,l~
                                                                  •N•~h> 111,11   II,, 1#\I I!' ,1, ..lf~•I 111.-1) 41.n..Jhlr.- t,, rt'OI tr ill•Pk .,,.,~.11,-J..,.·•!~•I 10 ti .-,1 ..,_)"
                             lu,r,,•Hl",'l'M• I<!),           V   Y~l ,'1hJ..-,jhi/Ji141"~      t ..inl(j -u•,.nl~••l,,·..,.~, .. * .. ,1 f'loll'I" b, ,t~¥Jl• 111,,c-i,11 f"itl ......
                                                                  ~~ll}Ulhe \l'ILl'l:.t:, \rh• t hr1 Tnnulr \IM U,)I r,i,u Jlt 1-J~, P111-,11•dh:,' ,)11111,11•11.-
                                                                  PIXtsl yt.v(,11>t,;:a1til/;,1d      ,vi   ,r,!w,r11r,r O'\l<"t    qu,d.t 0·~• ~.r.:lt C~1'1lt,;i\Wrfylhr} ft''-
                                                                  •""""1 H• •l•)',tl,,11tl'I'\"> )LV Ji,rt1'1j •arnr      "'-"tt"' ··•lt,t~,t, \/,,t ,w .. ,t,       ~     .,.,.1 ~,~L.-
                                                              y   '''" ;i,,j~'I "'""" 1..,.,., II) C,.YT11lllle i,•1,c,,, ''f1("fl .... I• n-l•~q l•au~J ,Ill"/ ,. hi! I a.i. ••i·•Jo'\I
                                                                  )ill" 1-:tf'R Pl l,()J~l~>Q~01,'1 ti.VOi tll l..k.ltt"'ll:     fuloc,>11'1tn.ur JholOJ! 11, .. ,,, ......   "J'\<.f   J, .....,a
                                                                  •r:~-o~( -fl'r?." 11~tt,iil:'Jl-t "l,11 WQIII ~U\e'1,pt-<1l,c N.)(

                             ,, ..·.11, ...-...... ..:.. ,.
                             '"'-•i·~,,~,j.,/••· .. ..
                                                                                                             MiiHd:111                    •
                                                                                                      C)        Selecl a slate lo b(•9m




                     DMV,com Renew Driver's License page, accessed March 8, 2019

            122.    Clicking any of the "Get Started" links or one of the states in the clickable map

     brings consumers to one of Defendants' motor vehicle-related transaction sites (for example,

     license-driver.com, licenseguides.org, and registrationtags.com).

             123.   Defendants' other motor vehicle-related feeder~site URLs often use the

     formulation "[state]driverslidense.org," "[state]driverslicenses,org," or a similar variation, For

     example, they include floridadriverslicense,org, coloradodriverslicenses,org,

     californiadrivers.org, and texasdriverslicenses.org.

             124,   These motor vehicle-related feeder sites include the outline of the referenced state

     and the URL at the top left, with the orange text, "Your source for [state] drivers information," a

     headline referencing the service the consumer searched for, and a large hyperlink reading, "Get

     Staiied with Online Application Assistance." Clicking the links on the feeder site leads

     consumers to one of Defendants' transactions sites.




                                                                                                               30
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 36 of 109
Case 1:19-cv-25046-RNS 1ocument 1 Entered on FLSD Docke'. ./09/2019 Page 31 of 47




                                                                                                  ~   ...............,,,. ......-... . . ....,,,1-,.,..,~,J ..... :,w,.. ,,,.,,..,
                                                                                                                                                                             ~                            --- •• , ..., ..

                                                                                                   :·.~. ~~ ·:::.~'..:"•.".: ...::~-~,~:-.:-:,._,-~.;·..: :: ... ,·.~";.'.1... ~''.".:1~ 1:: .:::
                                                                                                   •·•'l•••-•••fU,..,,...,.,.,, .. ,._,,,_.,.,,,~h...- .... ,.,.. , ••--•• ._,.... ..--J-•.o-'<




                                                                                                                                                                                 ---~-
                                                                                                   ,.,.1 ....._,,...,• .,,,,...,,.,.,.,.,. ·,. 4-st•,,,,,,..,,.,, ,,,l'-.,.,. ..u, ........ ,1,,._,.,

                              ,,,.,,11,
                                          ......,.....
                                            ,.....
                                                         \     ....
                                                             I.NoUt.'
                                                                               -.......
                                                                                LO._.f,
                                                                                               .......
                                                                                               .,,,,.          I
                                                                                                                     ..,
                                                                                                              ...,,,.,o.       •-•
                                                                                                                                  ...    1
                                                                                                                                                   ...
                                                                                                                                                o~ H•
                                                                                                                                                                     ......
                                                                                                                                                                     ., ..       <
                                                                                                                                                                                                -
                                                                                                                                                                                             :.d.&\,._o     \-.   ,.,




                                                                                .,,,.,,,<••••la! I•·• ~i,.., , , "'""'<,1 1.-11... # •••••'..,
                                                                      , l'" ,,-! •
                                                                                                                                                                                 i+lib@IW-
                                                                                                                                                                                         ~. ---
                                                                      ••·•·• ,,,.,,-. •~• ,,, f ,,
                                                                                             ~·•I, . ·r; ,,i ,,.., t•I•, ,._; .,it, ., ... ,_,.. .._
                                                                       :.,.,0,..,,7•,·-
                                                                                                                                                                                     Q ...   ,,,,__,,w.u,,e,

                                                                                                                                                                                     .,,, ,.u..i,...,~ .. ...-...--
                                                                                                                                                                                     """--"~
                                                                      '-'"·"''' ... ,,._,..,, ._.,..., ,-,., .... ~, ,.,,, , ... ,L ..,,.., ,..,,, ,..,.., ._.._,.                    t--.t,.. Vft<' ... , , ~ , .
                                                                      ~, • ..._ h ••""1 "._...,. _.., ,_.._,        41"'·/ h • , , _ "li'•1'>0,; ,.......
                                                                      " .. ,.,,. .. •· ..,. ,1,, ,,,,r,. .,...,,, .• ,,1,.,,. •• ,),,.,,. ,..~. ,..,, .,




                                                                            -
                                                                      ;;;!:;.:!..~~ ';;.·.•.:.:~j-:;:.~:..:.~····./.,'.';.O:.:.:::~:.t\


                                                                                                                                                                                     -
                                                                      1.,-   •>fh I   "''7"" I~•-~~ i••"'-'I«• ...1"f ...........,.,,.~1.·,,. •,,,,,.                                 lf'l.,_.!,:IJ<~e.••~(,VV
                                                                      ~   • ,,,.,,~~~ •. - · .......... ,.1 .... ,,.,. ...    ,-,,..1,•--~~-....., \r:,,A.•~·                        u:,.at,,..,.~"""'"'""" .. """"
                                                                      . ;::: .::;;::·~·~::: :·:·i·:-:. ~,1:.:..::;.:;::~· •11 ' .. ~                                                 i.r..J....,.-r->ln'•r,,t<">'l'I,.




                                                                          - ---•,~ ---••
                                                                          i&:m:111111111                                               l'llllllmml                               MF Ail
                                                                              (fi
                                                                                      '•
                                                                                                                                                                                         .
                                                                                                                                                                                      ·--~-\Opl'w-
                                                                                                                                                                                         .,,._


                                                                                ff,                                                                                                  ~
                                                                                                                                                                                      L .u,a1,......,o,,, ... ~
                                                                                                                                                                                         ............ ,.4 .... oni,.;-




               Floridadriverslicenses.org, accessed from search results on March 8, 2019

            125.   As of March 8, 2019, reaching one of Defendants' transaction sites through a

     feeder-site link did not prompt any pop-up windows to open. Sometime between March 8, 2019,

     and July 30, 2019, Defendants added a pop-up window that appears when consumers reach

     transaction sites through a link. The pop-up window appears as follows:



                                                                                                  NOTICE

                      Dn11lng a motor vehIcle without a valid driver's I1c:ense, car registration or car t!Ut
                      may bt llltgal, as Is drMng with txpirtd crtdtntials, I,101or veh1Cle se!Vlces anc
                      applications must t>e processed by an official Dt.lY loca\ionN,ebsitc The assistance ano
                      seIv,ces on 111Is s~e s1mpli~ the p1o< ess b\ ;:,10,•iding perwnahzeo guides. do<.urnents
                      anti live support 101 a ree Tt11s site stoIe cookies b1 clicking "Accepr· you acknowledge
                      lhe sta1emen1s at>0ve ,mct Ina1                                     m,,
                                                              $lie 1s p11va1e~ 011-ni~d and 1s not a11,11a1e<:1 w,m nor
                      enaorsea by an o~Ktal agency To 3Id In th1 task, our d•tallad website has compn~
                      and lists the most impol'tlnt intorm:itton surrounding your motor vehiclt strv1cn,
                      so you can ensure tht procus is handled In a compli.int isnd timely manner.
                      Driving :a motor vthiclt wl1hout a valid driver's llctnst, car registrlltlon or car tlUe
                      may be ille,gal, as is driving with expired eredentiiils.



                                                                                                  ACCEPT


                              Pop-up on mycartitles.com, accessed July 30, 2019


                                                                                                                    31
                     Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 37 of 109
Case 1:19-cv-25046-RNS                                                          Jocument 1 Entered on FLSD Docke.                                                                                                                                                            ~/09/2019 Page 32 of 47




                              126.           The transaction sites have gray backgrounds, with a white box in the center

     containing a bold-font headline about completing the selected motor vehicle-related service (for

     example, "Renew Drivers License In Your State") and orange text touting, "GET ALL THE

     INFORMATION TO COMPLETE THE PROCESS NOW." A box within the center section

     contains the headline "VERIFY YOUR INFORMATION" and fields for the consumer's name,

     email address, and zip code. Below is a large orange "CONTINUE" button. At the bottom, the

     site contains a menu of links, including a link called "MONEY BACK GUARANTEE."
     f'I

      ...,
             ,o:-... k,.._.., _ ___,
                •   ()    Q       I    •   "'-~o...
                                                                                                                                                                                                                                                                                                         -   ..
                                                      ODTA.l"i YOUR ROAD GUIDE
                                                                            WW<~~,
                                                      'Ht<tn<t 11;, w.l'IW4no,c-                                                  IM,,)y(f       ·v •    )W   O"h(I'   l(f'lllt .., ~ l,tt\,'l,'.t\ IN' ltflo<U ,w         ;,~\'Or #1   "~~ 'I:'          •H    '1 Irr t,1,/\11 W'f\ '" k<i•
                                                      e"'Ctt lWC ..... (l<l'tl\JoW''lar l,.>)'JSl'>(le,.:,,.~ldWt~-~ ~rt'IOIJtlt\ ' f . t e l l ~ WJ1'1D1Ntlt,"fl(t;:1tll,: rf1'(tw,..., LM'kta't
                                                      !Ir n~.:r ... \V\lill'\I l~l\l< .... v,r; ar.,, Nm'• ..... .,..~ ~-11'1 '<•!'rt -
                                                      """"ICl'ol1i   ~    "IH\ l•9"N1 •:,,.,., ,,i.Nr'i.l - . , , , ••fflll"l!M!(m>....,1r.H~',IP.l'I,...._
                                                                                                                                                                                                            rtpt- . . , If<\ lll,t l'f#l rl · ~ 1
                                                                                                                                                                  ,..,.,,_ rts'<l'n'1 fl1 Ol'i=n;J (O'I ....... I
                                                                                                                                                                                                   •v-•,wDmt>M:•!l'l~IN"~nu:,,v,,
                                                                                                                                                                                                                                                                     .,tt.-.o   ,'tb~l'I
                                                                                                                                                                                                                                                                                '1, ~-,'"'"   t-

                                                        C, Renew Dtlvtr$ Lk-tnn In Your State                                                                                                                               •           •

                                                          -.;r1to; ·~•' -,,1,~•1 ~ttf•'lo!lJP It> fl'l:'r r, (1',J .J: rl 0"\'ltl \.:, •.,,,t k")lll~ 0n \'Vt                tNoC/1,   h,-rff .,,.,,,.   ~                  rw11oir.t·                        ..........
                                                          "'nl ... r - . t ! l,.Mlt,f ·~l,ps,u.O ... ~U-~1/\,1,;lVf'°                                              '4(........,   11...,~•t,c\t,J,,,\c,J•$t\(_,.'"'1


                                                          111 ,,...,.~..,. ,,,1 ,1,,,,. "-'\w• .. ,, ,•,•~ .,,,. ,.J l"""""lr.> ...,,,1 .,., rt"~ V<IU\"\ ,1," •,• wn; • ll"H
                                                          , , ,,r• ......,,,,.. f'h..,,. .l·•:..> , ....,. o, , .. • ",.,..~# .- ,.,._,. ,u·• Cl! ,...,>~,t              ,
                                                                                                                                                                                                                            ...
                                                                                                                                                 Nl -.;/' ,.,.,. h fl\llt'I • ., • .......,
                                                          j<<••I r j\ol,kt,,,••1-•"• J•flt •1~11> .. J ...1tJJr\t1f,l,(;1oJp"'l"l                                       r,,,i,.,.·Y,J"l••J1<1f;,,l<•




                                                                                                                                                                                                                                               , .... _.~ ... -· .. -···
                                                                                                                                                                                                                                ......... .. ,,-·····
                                                                                                                                                                                                                                    .........
                                                                                                                                                                                                                                            ,               .. ···•··

                                                                                                                                                                                                                                        M3·foPM!iE


                                                                     ®
                                                            u.,..w~'"""""'"'o
                                                                                                              C
                                                                                                       n... , ...-w ....,.-.i
                                                                                                                                                          a
                                                                                                                                                  ,.,. •• ~ •• ~,.,"'
                                                                                                                                                                                                rr0'
                                                                                                                                                                                            '"""'·"-•••
                                                                                                                                                                                                                                  llli1
                                                                                                                                                                                                                           ,.,.....,i.,,,..s.u:•-d
                                                                                                                                                                                                                                                                           0,i--;i
                                                                                                                                                                                                                                                                 i,,-.•h~""°'""
                                                           lrni.r~IU'l'IHf-                                    p'~~                                ~t.ctt>iithtl\14                            Q;.1J~lrm•t                      ,_.nc::,,_.itt,                      0-.!'!tlftr,<.;-




                                                      1.:t~l.l"...,... N CH'"   I',•,.....,.., . . n ....
                                                                                                        -t<:I ,,H',Ut   l.l"d j   l'I l'ICI.
                                                      v,... ~,W,1-V<,"-'- U)W...,.,(1,-.,._,...,.u ... ,,..,.-oo: ol"Vlu-.... ......
                                                                                                                                               l"I~~·   1,11:1,. .... I )"<f"tf........ ~ C " \ lht """"'("1 '#-1


                                                      ~Al-\'ll-W'l't11'Q'lffil,r,,f,tl~~".o"9l'ffi' .. l¥1"'.f""""ff't'tl'Kl1 f/y~·-<,~Ctn,Ntlrt$>1Nlff~,llfll,,.,o'\f"W l'9'f'f\0'1'(t-W.M'-llll'oN.~·"'
                                                                                                                                                                                                                       p ~ .,,    ,lp\~         \Y tt,... IJ' ll'>I" 1r.r.. UM
                                                                                                                                                          •"""u.n·..... , .._, .......,.,..,....,,,,,;,,o,,,kJ('•"'..,.,.,..,tU\'1-t<\• ..... .,,.,,T..., ...        fl:   (B110
                                                                                                                                                                                                                                                                                 Qt   n-111-i.tu
                                                                                                                                                                                                                                                                                       ,.e,,,.,., ....
                                                      ~>l"9C\1"11:-.•""f.,..,•n•1 1t-.ir.i-:,n:w,OolV'Nt,;,nil"G1r<t,U1oot"t'V"'·~"f'• ~•~k>\t\ottMM,             •r                1-'0•'••,,.,., ;,,..,          ,w~'"'"'-'          ·r,,·;,.,.,-,.-.__..,,

                                                                        ''""'._,.,.,,.,l'll1r .. 1                ~~.....,1.... ut.111.1:ttl               •1•1u-:1•1•                 w.-.,.,.,.~r~1•0•1r1             1 w1ru1ai,i,.11•t1\1,,..,1




                                                       License-driver.com landing page, accessed March 8, 2019

                              127.            The transaction sites' landing pages also have several blocks or lines of text

      outside the central white-highlighted area that consumers are unlikely to see. These include a

       small line of gray text on the gray background at the top of the page above the menu that reads,

      "[URL] is in no way or fashion affiliated with any federal or local governmental agency or

                                                                                                                                                                                  32
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 38 of 109
Case 1:19-cv-25046-RNS                                  1ocument 1 Entered on FLSD Docket                                                                                                                                                 ,/09/2019 Page 33 of 47




     offices." The blocks of grey-on-grey text generally state as follows, or use substantially similar

     language:

               Welcome to license-driver.com, your comprehensive resource for all you [sic] driver
               license-related services. The services we provide are available for free in the official
               sites or local offices. You can purchase for $23.98 and download our comprehensive
               guide and resources, which contains [sic] vital information in order to perform any DMV
               service and also included is the Roadside Assistant Program and other benefits including
               official forms and helpful checklists. By clicking continue I represent that I am 18+ years
               of age, I agree to receive email newsletters and offers targeted to my interests, sent by
               license-driver.com and their Marketing Pattners. Please fill out form below to get the
               process started. [See Paragraph 126.]

                   128.   Filling in the requested information and clicking "continue" leads a consumer to a

     second page with a list of services next to check-boxes, including "New Driver's License,"

     "Replace Driver's License," and more; one box is pre-checked depending on which service the

     consumer selected on prior pages. This page includes the same blocks of text above and below

     the highlighted middle area as on the previous page.

          t)   "




                              OBTA.IN YOUR AOAO GUIOF.
                              \'l,e'(mY k - ~ - l k l l                   "°" CIIC'l)(rtllllrl'>\' tBWtr ,.,. '1 ,t-<1            ,:Jrf,ot<   ~,,w n ~ l.tNUi. Tt,i t,tM!tt .. , 1-"°"'6!               Wt,~.,,~- b        IIN: .. IIW c,/'IIYI \l!f1 I)< b: ..
                              :,,V:tt 'tt>IC .... f"l'!l\tY"l,."'I ii'':ll!i-~WllU'lfWtnl'ft~'... l!l)<lf .--.C,l~lllt1 •l'W~f(BV'\..u<ll'll,......-IX'lf'l)lcY('(lltrn,,,- t'UV--.lC/'W"Allllli'<'~I\
                              "'1 4<'0.f\l-0'   ,.,.....i""' "''9'~ -to.~'l'tv'l to"f'Ml\ '""l"IOJ ""'"''~'" .....I ,...p,,,.,,,,ou1,                           "' ,...--~ 1mlt',J- 1,,r,_,., 'lll!' I.,.- 01, , ..~, '" ly" I ,tJN' ~· f"'(lt,r .... ~f
                              .,,..,,i.1-...1 jl•j   •/\o:<• 1rg,.'fl'.I It, "'l J"l<"'nh   ,t,I II) •• .....,... .,. ...... ••ff' , ...1 ..... IM-'4·"'}   P.11,,.., "'"'"""" H'll' \:r,-. """"' 1-tr· ... fH:r; .. l~ ,•Jnt,l




                                                                                                                                                                                     -....




                                              @                                      ~                                       ~                                      ~c                                ~                                 ®
                                    • ...,..._Y.•-4\<111                    U-•k•"°''-"''                           l•~•J,:1_.. ... ,l<l\11'                    11..,.V,~~••t~~               '-11t1~¥11J't~1                     o.... ~,~lll1~.,
                                    ~qtiu,,...u.,."11                                p .... ,                         .iMneo ... ~••u                             .,,..nlit111•                    ••~,,,.,n1                         ~, .. ,,. .....



                               lo:flll.f-<IIW"!fUt\'1-lt,,',,ll<'l,l"""fl"Dllt....i••·~~ PJ•M•'l'll<'o                                 1-t.....,.,..•"~I l"' IH.iUI                 ~i:,-o ........... ~"''"ti nt'"'t;~~Wito IX .. O"l.tl
                               'f,),J'" Nlf\ht '•• IJlt-1' .lMOOWl~C'-' ~ lnittw.J',h                                                                   C-n\l k<1>:t UiJlt'lt..., I fl« Iii f111't-tY
                                                                                                                             •~U1u«Jni.uM11l..,.1n,111;f't11l1dfl1C)r,rr\llN 1n,                                                                            ,.e
                               n,\...,.,..... ,M~~" ''''J!,ll' "d,.,., b'1'1hnHla~,ll\'\'f ..,..,.""',,,.,u,11            lll'JIMI'~~ r,111 .... , ,,., "'.-' r,',>j)' 1,1 .... lf,lt'lf'"1•m'-'"' Flr"\),•1',1\.<nl
                                                                                                                                               n, :I,   ~,,((JQ'Nt'
                               O"<'UU•QNMto•M.,..,!Uh Mt11»~1nw,--,.,m1f.1',N-.1,...,\U,..,.,-.,..)l'l'IN1' il1f<Tltn""91:l..WO$,•I ro,,Jorc«.•~,             "·· ...... ••l'•• •'"3·,, ....... .



                                                llldtHht,,1 ..... ~h•~\                 ~r"f\lAU .. NI                        l<Mlltl"\                  ....... ~>Ur&Ul!.Lkll1III             MlltOCA.t•,,_,, • •1111nt1,i\           \JUlol.l,~




                          License-driver.com second page, accessed March 8, 2019 (redacted)

                                                                                                                                                   33
            Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 39 of 109
Case 1:19-cv-25046-RNS                                                           >ocument 1 Entered on FLSD Docke,                                                                                                                     ~/09/2019 Page 34 of 47




                    129.              Filling in the additional information and clicking "continue" leads the consumer

    through a page that contains a gray box of text referencing the consumer's agreement to

     hyperlinked terms and conditions, then to a final billing-information page. The billing

     information page displays the data the consumer previously entered, solicits payment

     information, and includes a large red "Submit" button. Below this central area are two small

     blocks of text that extol the value of the site "to assist you completing the process today," repeat

     langqage stating that the consumer accepts unspecified terms and conditions, and state that the
                                                                       I

     site is privately owned and operated.

     ~ ""I - "'--~-           '   I..................                                                                                                                                                                                                     -      0   X

     it,-   0   ~     I   •       •-"'-•-'•'                                                                                                                                                                                                      *   *       t . .....




                                                          Order Detail•                                                                                                              BIiiing lnformaHon




                                                                                                                                                                                         ~~ ...... IIOr\H;~i1
                                                                                                ....
                                                        . '' '•I''•.. -.,, ..' ,,._,, , . . •
                                                                                           ~                                                                                             ,~,.<Pol~\.11._..~.?0n.atD'llf'y;,,,jfllh.~
                                                    .
                                                        "'    ... , .. - ...
                                                                       ~
                                                                                                 1   ,,. - ~ -     ,,.   ...      .•
                                                                                                                                               ' ..
                                                                                                                                         , .• , . ,
                                                                                                                                                          ~~
                                                                                                                                                               ...
                                                                                                                                                               ..    '   ...... '
                                                                                                                                                                         ,,.   •




                                                        .... .,.,. . .........
                                                    ••.--·•· _.,
                                                                     . ·- . . , ...;.......
                                                                                      ., ·. '.
                                                                                    ........, .      ~     ~
                                                                                                            --.~-. .... ... . . ' ...
                                                                                                               -                       ···•
                                                                                                                                            ... ..    ,
                                                      ' " , ••· .. ,,                                    ,•t-•·•               ....... NW




                                                                                                                                                          ~    .• .,,,.,_.,,,1,.,, .. n,,,.·v-•"-··•·



                                      License-driver. com billing page, accessed March 8, 2019 (redacted)

                    130.               When viewed on a mobile device, the drivers' transaction websites do not display

     the lines or blocks of text in the manner described in Paragraph 127. Instead, they display only

      one line of text on the bottom of the first page stating that the site is privately owned, and a block

      of text substantially similar to the text quoted in Paragraph 127 on the final billing-information


                                                                                                                                                                                    34
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 40 of 109
Case 1:19-cv-25046-RNS          Jocument 1 Entered on FLSD Docke-l               ./09/2019 Page 35 of 47




    screen. Consumers do not see any of the foregoing text unless they scroll to the bottom of the

    screen on which it appears.

            131.    After consumers submit payment, in some instances, the site simply links back to

    the landing page, and the consumer receives nothing. In other instances, the consumer receives

    an email containing a link to a downloadable PDF. The PDF contains general, publicly available

    information about the service the consumer sought (i.e., driver's license or car-registration

    services).

             132.    Regardless of whether the consumer received the PDF guide, Defendants charge

    consumers' credit or debit card twice. The first charge is smaller (in numerous instances, $3.99),

     and the second is larger (in numerous instances, $19.99).

             133.   Through the representations described in Paragraphs 118-132 above and other

     substantially similar representations, Defendants' motor vehicle-related sites represent that

     completing a transaction through Defendants' sites will result in receipt of a valid license or car

     title, or other state motor-vehicle-related service.

             134.    Defendants do not deliver drivers' licenses, car registrations, or any other state

     motor-vehicle-related services.

                                   Defendants' State Licensing Websites

             135.    Defendants also operate sites related to state fishing and hunting licenses,

     including, for example, hunting-license.erg and fishandgamelicenses.org.

             136.    Defendants' fishing and hunting license sites, like their other websites, often

     appear high in either sponsored links or search-engine results when consumers search words

     related to obtaining specific kinds of licenses.

             137.    For example, on June 27, 2019, using a search engine to search for the phrase "get



                                                        35
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 41 of 109
Case 1:19-cv-25046-RNS             1ocument 1 Entered on FLSD Docket                                                               ./09/2019 Page 36 of 47




     fishing license" brought up Defendants' site fishinglicense.org as the first sponsored link.

                 138.   Clicking Defendants' links leads consumers to a home page that offers to simplify

     the process qf obtaining a state license so consumers can begin the licensed activity (e.g., hunting

     or fishing).

                 139.   For example, clicking fishinglicense.org from search results opens a landing page

     with a large photograph of a man fishing as the background. A large headline reads, "New

     [state] Fishing License Assistance," and a box next to the headline reads, "Skip the Hassle &

     Start Fishing," and contains fields for entry of contact information. Below the contact

     information data fields on a white background are an orange "Continue" button and a white

     "VISIT GOVERNMENT SITE" button. Small text below the button references fishing laws and

     regulations and "preparing you to obtain a fishing license" and notes, "Additionally, you can

     download our guide for only $28.98." A line of small text at the top and bottom of the page that

     consumers are unlikely to see states that the site is not affiliated with the government.

      ..   C'"                                                                                                                         {!)   ... 0 0




                             New Wisconsin
                             Fishing License
                             Assistance



                                                                                        Conl1n11V




                                                               I:•. t,,,,:,._J!t°'f) )l•• •II lT''t-1':••,~•.11":
                                                              ••tu,,.•,•,•u,•n;,,,""'l,'•·"'''''··•1"'''1
                                                                ~ ......... ,   , · ,,,. .........~,-' ........ ~-. ,·, .., It,·
                                                                 . ~ ............ ,..-,.,_, 'f ··~ .. ,·~---· •. ..,,
                                                                          ~. ........ .... ., ........ .
                                                              -~ ..... - .. -.·••····t ......... ... ,.-,-·· r-,,,,.,
                                                                              ,., .,.      -
                                                                                                      ~




                             Fishinglicense.org landing page, accessed June 27, 2019



                                                         36
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 42 of 109
Gase 1:19-cv-25046-RNS           ocument 1 Entered on FLSD Docket                 ./09/2019 Page 37 of 47




            140.    Clicking "Continue" leads to a page soliciting "Billing Information," with an

     orange "Submit" button below the data fields. A paragraph of small text below the "Submit"

     button again references a guide that costs $28.98 and notes in the final sentence that the site is

     privately owned.

                                                                                          •.. 19 ()




              Fishinglicense.org billing information page, accessed June 27, 2019 (redacted)

             141.    Submitting payment information takes consumers to a link to "Download Your

     Guide to Becoming an Expert Fisherman Now." Clicking that link opens a PDF titled, "Guide to

     Become an EXPERT FISHERMAN." The PDF includes general, publicly available information

     about fishing licenses, fishing skills, and fishing logistics.

             142.    Defendants then charge the debit or credit card the consumer provided.

             143.    Through the representations described in Paragraphs 135-142 above and other

     substantially similar representations, Defendants' state licensing sites represent that completing a

     transaction through Defendants' sites will result in receipt of a valid state activity license,

     including hunting and fishing licenses.


                                                        37
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 43 of 109
Case 1:19-cv-25046-RNS         >ocument 1 Entered on FLSD Docke,                ./09/2019 Page 38 of 47




            144.    Defendants do not deliver hunting or fishing licenses, or any other state licenses.

                                  Defendants' Public Benefits Websites

            145.    Defendants own and operate two types of public benefits websites. The first set

     of websites focuses on a single public benefit, including but not limited to Section 8 housing

     vouchers (e.g., section-8-housing.org), food stamps (e.g., food-stamps.com), or unemployment

     benefits (e.g., unemploymentassistnace.org). The second set asks consumers to select a public

     benefit from a menu of government programs (e.g., veteran-affairs.org and texas-benefits.org).

             146.   Defendants' public benefits websites, like their other websites, often appear high

     in either sponsored links or search-engine results when consumers search words related to

     seeking assistance with or applying for public benefits.

             147.    Consumers who reach defendants' public benefits websites are directed through a

     series of webpages that solicit their personal information by promising to check their eligibility

     for public benefits.

             148.    Defendants' public benefits websites contain similar functionality and

     representations about the services they offer. These websites also solicit certain core pieces of

     personal information from consumers, including but not limited to their full name, address, date

     of birth, gender, telephone number, and email address.

             149.    In some instances, consumers who reach the landing page for defendants' single

     benefit sites see a prominent data-entry form with some surrounding graphics and text. This

     initial data-entry form asks for consumers' first name, last name, email, and zip code and

     contains a large orange "Continue>>" button. The data-entry fields appear below a bold

     headline inviting consumers to "Find Out If You Are Eligible for [Public Benefit]." There are

     typically several blocks or lines of text outside the central form area. These include a small line



                                                      38
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 44 of 109
<;:;ase 1:19-cv-25046-RNS                                     ;ocument 1 Entered on FLSD Dockel                                                          _/09/2019 Page 39 of 47




     of text at the top and the bottom of the page that reads, "This site is privately owned and is

     neither affiliated with, nor endorsed by, nor operated by any government agency. We provide

     time-saving information."

                  150.             For example, the landing page of Defendants' Section 8 housing vouchers website

     (section-8-housing.org), when accessed in April 2019, displayed data entry fields for the

      consumer's first name, last name, email 'address, and zip code below a prominent headline that

      read, "Find Out If You Are Eligible for the Section 8 Program." A large orange "Continue>>"

      button appears underneath the data entry fields.
           0

           to
                _.,\ .. l.llWfl•--,,~ •

                     ll   w    I   •~;.
                                          i+
                                          ~•-")C>l                                                                                                               *   'Pr
                                                                                                                                                                           -   ..
                                                                                                                                                                           l. "'




                                                              Section 8 Housing Assistance




                                                          ••• •i••I• LI~ I . 'I• .-. •r     •I. ,, I I ,). •• ~-., ~ ,r 1 • ., ·•
                                                          \,: l; ~• ,,- ,r •1 I .,,, l,,1   ~   1•~ 'r 1 , I,) •r.! • I• ,., •• t, •
                                                          11•,, ... ~~•.1·• r   f• ... ~hl;.I   ·.t~••C•.,,11'   .•l~t.v• .''h!-.'J




                                                              Section 8 Housing Assistance
                                                     Tt,e~tt~l>f~""'"'~Udtclba~~~rUo'IOW1cit
                                                     ..,..,._~l!IOtol.,,...lt\/llM..,._t.l.uiN....,IO'J1lt•••oiiwtf(I~ lr,,,r.-
                                                     «Dr-~lrt,ffldr W°N~J.T.'""ahl.h-.:1,.\fft \'1111 ~h<:llp~ ...,,,(~ "ll'T
                                                     l,1-..   .:.,..1,,.,,_,,.,,_,~..,,....,.~.,-•~1~ant"-"""'-h-""'l"\t.ary~
                                                     ~ll"afflC'l......tl n.~~~.....,fft.~-\Mo,\M~,:l~)f
                                                     c°""'°"fo:,n _,..,,...,, ~ l ' l l t l ( l a..,.,w,rctwll'I'\ ffdO-'I~~~, i-.+.:i
                                                     .,t"'9t:,11,b5«\,pnfl;-.nvr1tf"cut~•.:""',w,\ln:fnhb'll'of~~                            Resources
                                                     •~at•• hll•• .. u.olt,yp.Prt·o,...-~1111.,,,up\ l-"11,l,,,1.,.._llaY'dlo •Ul1l'tf ·•~
                                                     5\f"'"l,r-,:·lo'll:Mnl~J•}!tlJi!h~:'•"V';"'l~W>U!~t't~lD~•,O,"k>\rl'NIOl'II.




                                               Sect ion-8-housing. org 's landing page, access on April 17, 2019

                   151.              In other instances, consumers who reach the landing page for defendants' single

      benefit sites see a prominent menu of two or more options, such as "ELIGIBILITY" and "HOW

      TO APPLY." In most instances, the menu options are displayed as large yellow buttons against

      a blue background underneath a yellow headline that reads, "SELECT THE SERVICE YOU

      ARE LOOKING FOR." Upon selecting any menu option, consumers reach a webpage with a

      data-entry form nearly identical to that described in Paragraph 150.


                                                                                                                                       39
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 45 of 109
Case 1:19-cv-25046-RNS                 >ocument 1 Entered on FLSD Docke                                                                                              ~/09/2019 Page 40 of 47




            152.    Consumers who reach the landing page for defendants' multiple benefits sites see

     a menu of government programs, such as "MEDICAID" and "FOOD STAMPS," in brightly

     colored buttons underneath prominent headlines. For example, the landing page of Defendants'

     Texas Benefits website (texas-benefits.org), when accessed in August 2019, showed six

     government program option underneath the headlines "Government Programs in Texas" and

     "SELECT THE SERVICE YOU ARE LOOKING FOR."
                                                                                                                                                                                   ~   :   I


                                                    •! , ' " U; •H 11,   :J'f'   f~I t   "·I•~• ,~   110: wl• •••· t•tl'IU t, 'l «111"H1"1 1•• llU"'ft'! fl'•:,




                         About Texas Benefits
                         h:~H ,.,;1,;, wioc vaue:r101 k1'c'~II) lunt1e::1 pr,:,grotlT'l dts19nt!J 10 iH•U ,ow.,m;omc md,vl:h,o:~. 1101.1$,:r,;, o, an? lilml,cs
                         lt,r,e 1ctk'fi11 p1,:,g1ar1\ 1)10,IOf. IIH!f\} IVPI"\ o• be"('fl\t .int: H.'/'rlces IOt 11:!U) 1t,11!C:"lb W/10 need l1e!t, .>M,hni-1; uet:t:Ullle)




            153.    In most instances, clicking on a program directs consumers to a page with further

     menu options displaying the services offered, such as "ELIGIBILITY" and "HOW TO APPLY."

     These intermediate pages vary in sun-ounding text and graphics, but the prominent features and

     representations largely resemble the pages described in Paragraph 151. Similar to those pages,

     consumers are directed to "SELECT THE SERVICE YOU ARE LOOKING FOR." Upon

     selecting a service, consumers reach a webpage with a data-entry form nearly identical to that

     described in Paragraph 150.

             154.   Filling out the information on the initial data-entry page and clicking "Continue

     >>" directs consumers through a series of near-identical webpages that seek additional personal

     information. In most instances, the subsequent webpages do not contain the blocks of text

                                                                                                              40
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 46 of 109
Case 1:19-cv-25046-RNS          ocument 1 Entered on FLSD Docket                                                   ./09/2019 Page 41 of 47




    underneath the central form area.

                                                                                                                              e

                                                                 Noll : 11(>.,ll::oAR'fW   I f ~ t a.. 1   ~ti Q


                                         V1rg1n1.J                                                   ·



                                 Section 8 Hou,lng In Virginia




                                    -                                                      -
                      Section-8-housing.org's second page, accessed on May 6, 2019

            155.     The form displays headlines about the selected transaction, such as "Confirm
             !
     Your A~dress to Verify Eligibility" and "Confirm your information to get your Eligibility
             '!
     Guide." !underneath the headlines are questions or prompts for consumers.

             1156.   The sites ask consumers about various sensitive topics, including their
              '
     employr~1ent status, income range, social security eligibility, health insurance, credit-card debt,
              I




     and heal{h conditions. Consumers seeking public benefits would reasonably expect to answer
              I
     such qutjstions to obtain an eligibility determination.
              I
              !
             157.    Answering "Yes" to certain questions causes the browser to open a new window
              i
     directed to a third-party websi~e with a marketing offer. The original window navigates to the

     next we~page of the benefits website, continuing the series of questions.

             1~8.    For example, when section-8-housing.org was accessed on May 6, 2019, clicking

     "Yes" in!response to "Are you struggling with over $10k in debt?" on one webpage opened a

     page for lAccredited Debt Relief, headlined "Reduce Your Debt & See How Much You Can

     Save." ihe original window navigated to the next webpage with a new question.

                                                                 41
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 47 of 109
<;ase 1:19-c~-25046-RNS             ocument 1 Entered on FLSD Docket                                         /09/2019 Page 42 of 47




                                                                                                                             1:1>.;

                                                                                                                        ti   e :

                                                                                 OT/ .:.or;; ,t.,643   (.9


                                       ; Reduce Vour Debt & See How Much You Cao save
                                       !                    Get Starled Today1




                                                        $22,(J<X,


                                            .......-a---------
                                            ~~•:•:•::


                                                                         ·M



                       Third-party webpagefor acreliefi1etwork.com, accessed on May 6, 2019

                 59.     Proceeding through the end of more than a dozen questions on the public benefits

     website1 causes consumers' browsers to open a new window to a different website that contains
             i
     marketi4g offers and links.
             I



            foo.         The original window navigates to a new webpage containing text at the top of the

     page stating, "Thank you, your guide has been sent to your email. Please check your inbox."

     The page contains marketing links and blocks of text containing general information about the
             I


             i
     selected!public benefit.

             ~ 61.       For example, during the May 6, 2019 transaction, a prominent box with a headline
             I



     "GET YJOUR CREDIT REPORT" appeared right below the "thank you" text. Below and to the

     right ofthe box, the page displayed numerous other links and blocks of text about housing

     assistanie,




                                                                    42
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 48 of 109
             I

Case 1:19-cV;-25046-RNS                   Jocument 1 Entered on FLSD Docket                                                                                                  ./09/2019 Page 43 of 47
             I




    ---=-
             i
                                                                                                                                                                                            »   8   l



                                                   1
                                                                                                      FAO•   I   ,..,.,."""'1 I .,~,..'JI           I ...,.. I           !lWtn    q
             !            .!Ultllll
                          : .. Toia,,,.,., ,o_,,.,,,.,,,,..u.,,.,uMn,•,..,t:,.n~ •·ou•~•1•~'"1rK,,1

                            f,O•      OET lOUJI C.r..EOIT REPOA1
                            •W        "h!,rt,,t,~u111,ww1>~~ru•1.-;1.,,.,..,Jln<>'"t/1"dt r..•t'M11~1tioft1Q
                                                                                                                                       Af,H•i-,•11,.,R, ..

                                      ICi@iH!i                                                                                         JiH,•Tr,,•,,,,.fi,,.,.,.,




                                                                                                                                Find 1••             nl      It>        1 ,, ,,
                                                                                                                                 Homes Near You!

                                                                                                                              ·;:-:~;ff~mlKI, '"';
                                                                                                                                   !            ,    • ,~,     ,   Cl   ••   I




                          Whtt YOll Should Expoot Whon 1'.ppti,lng For Soctlon 8 HOlltlng
                          Wl'.:tl)'0,11J.~Yb' s«t«i ~ tar""'9 )OJ~ hi~ bj:rM)'W'r.ot-dbi~ lltU!$L#r,r:t ti(
                          n~•qVt110:,,,,• -c'(l<l,<ltv l1>1.l1.1<, 11\11"' .,. ~ - ~ y r u ~ be V~w-.lt, ~
                           l ~ ~ t l " l l : O ~ K~ltiyourb(.lF'Wi.hl.SNMdilndhJ.W:ltf'IO~ya.l'IOt'O!.
                           ''oini•-ul,1tWU\IIJ,h.ls\,-wl h,fw '-''9"'""\n\fl~tl l«-11,wtlfr>N{J\c ''°""f"llaJl•St.r"K.t
                          ,11tot.41lt_.rr•'Dt>~ ~~ a'ld lu'l1-111 ~                                                           Addltlonal Rnourcea
                          TOl'l\,l'C'l'l'h)I\O,l~Wll•W~(tnf~5'W;,tfMllhltflO-.rtf'IQl~l'Oo.lJ'lt~f'«IOO'lf11loJ\tlq




                      section-8-housing.org "Thank You" page, accessed on May 6, 2019
             i
            ~62,      Consumers who provide all the requested information on Defendants' public

     benefits )websites do not receive the promised eligibility determination.
             ''
             ~63,     Consumers who provide all the requested information on Defendants' public
             I

     benefits !websites may receive an email with a link to download a PDF guide, The PDF guide

     contain~ general, publicly available information about the selected benefit

             164.     For example, after all the requested information was provided on Defendants'

     section-~-housing,org website during the May 2019 transaction, the email address provided

     during that transaction received an email with a link to download a PDF guide titled "Section 8
                 iI
     Housin~." The PDF contained general, publicly available information about Section 8 housing

     voucher~.
                 I
             \65.     After providing information on Defendants' public benefits websites, consumers

     almost 4U111ediately begin receiving marketing emails from Defendants and third parties,
                 II
     Consu1ers also start receiving text messages containing marketing offers from Defendants and
                 I
     third pa~ies, The emails and texts contain various marketing offers, including job-search-



                                                                                                      43
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 49 of 109
<;:;ase 1:19-ct25046-RNS            Jocument 1 Entered on FLSD Docke,               j09/2019 Page 44 of 47




     assistante, free gift cards, and homebuyer grants.
              I

             ~66.         Typical information collected by Defendants on their motor vehicle-related

     websites includes consumers' full name, address, date of birth, email address, gender, and
              I
              I


     telepho1e number. Typical info1mation collected by Defendants on their public benefits

     website~ includes all of the above and consumers' employment status, income range, credit card
              I

     debt, m~?ical and health conditions, and health insurance status.
              I



             ~ 67.        Defendants have received millions of dollars from selling the personal data they
              I

     collectet from consumers through deceptive marketing.

             ] 68.        Based on the facts and violations of law alleged in this Complaint, the FTC has
                  I
              I
     reason tf believe that Defendants are violating or are about to violate laws enforced by the

     Cornmi~sion.
                  I
                  I

                                         VIOLATIONS OF THE FTC ACT

             1l69.        Section S(a) ~fthe FTC Act, 15 U.S.C. § 45(a), prohibits "unfair or deceptive acts

     or practipes in or affecting commerce."
                  I

             1!70.        Misrepresentations or deceptive omissions of material fact constitute deceptive
                  I

      acts or practices prohibited by Section 5(a) of the FTC Act.
                  i

             qount I: Misrepresentations Related to Licensing and Motor Vehicle Services

              ti? 1.      In numerous instances in connection with the advertising, marketing, promotion,
                      !
      offering jfor sale, or sale of guides, Defendants represent or have represented, directly or
                      i

      indirectir, expressly or by implication, that (1) consumers can complete state motor vehicle or
                      i                                                                                 •


      state lic~nsing transactions on Defendants' websites, and (2) consumers who submit payment

      and pers~nal information will receive a state motor vehicle service or state license.

              t72.        In truth and in fact, (1) consumers cannot complete state motor vehicle or state
                      !




                                                          44
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 50 of 109
Case 1:19-cv-25046-RNS                Jocument 1 Entered on FLSD Docke-l              .:/09/2019 Page 45 of 47




     licensin~ transactions on Defendants' websites, and (2) consumers who submit payment and

    personal! information do not receive a state motor vehicle service or state license.

              1!73.        Therefore, Defendants' representation as set forth in Paragraph 171 are false and

    misleadip.g and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,
               I




     15   u.s.¢. § 45(a).
               I




                           Count II: Misrepresentations Related to Public Benefits Services
               i
              1174.        In numerous instances in connection the advertising, marketing, promotion of
               i
               i
     guides, tefendants represent or have represented, directly or indirectly, expressly or by
               I

     implicatjon, that (1) consumers can obtain eligibility determinations for public benefits on

     Defenda~ts' websites; and (2) that consumers who submit personal information will receive
                   !
                   i
     eligibility determinations.

              1'75.        In truth and in fact, (1) consumers cannot obtain public benefits eligibility

     determinations on Defendants' websites, and (2) consumers who submit personal information do
                   I

     not recei\ve a public benefits eligibility determination.
                   I
                   i


               1!76.       Therefore, Defendants' representations as set forth in Paragraph 174 are false and

     misleadi~g and constitute a deceptive act or practice in violation of Section 5(a) of the FTC Act,

     15   u.s.¢. § 45(a).
                                                 CONSUMER INJURY

               1[77.        Consumers are suffering, have suffered, and will continue to suffer substantial

     injury asia result of Defendants' violations of the FTC Act. In addition, Defendants have been

     unjustly ¢nriched as a result of their unlawful acts or practices. Absent injunctive relief by this

     Court, D~fendants are likely to continue to injure consumers, reap unjust enrichment, and harm

     the publ~c interest.
                       I




                                                             45
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 51 of 109
             I
<;ase 1:19-c~-25046-RNS                ;ocument 1 Entered on FLSD Docke,                ./09/2019 Page 46 of 47
             I
              !




                                    THIS COURT'S POWER TO GRANT RELIEF
              !

             li78.           Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

     injunctiV.e
              I
                 and such other relief as the Court may deem appropriate to halt and redress violations

     of any p¾ovision of law enforced by the FTC. The Court, in the exercise of its equitable
                 I
                 I

     jurisdict,on, may award ancillary relief, including rescission or reformation of contracts,

     restituti~n, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

     remedy tny violation of any provision of law enforced by the FTC.

              I                                  PRAYER FOR RELIEF

             ~erefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b)
                  I


     and the 9ourt's own equitable powers, requests that the Court:

             ,{.             Award Plaintiff such preliminary injunctive and ancillary relief as may be

     necessa~ to avert the likelihood of consumer injury during the pendency of this action and to
                  I
                  I

     preservelthe
              I
                  possibility of effective final relief, including but not limited to, temporary and
                     I
     preliminfry injunctions, an order freezing assets, immediate access, and appointment of a
                     :
     receiver;:

             a.              Enter a permanent injunction to prevent future violations of the FTC Act by

     Defenda~ts;

             d.              Award such relief as the Court finds necessary to redress injury to consumers
                      I
                      I
     resultinglfrom Defendants' violations of the FTC Act, including rescission or reformation of

     contract~, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies; and

             D.       I
                             Award Plaintiff the costs of bringing this action, as well as such other and
                      ;
                         I
     addition41 relief as the Court may determine to be just and proper.




                                                              46
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 52 of 109
yase 1:19-cv,-25046-RNS             ,ocument 1 Entered on FLSD Docket      ./09/2019 Page 47 of 47




                                                 Respectfully submitted,

                                                 Alden F. Abbott
                                                 General Counsel

     Dated:       Vl- / 01   / Vj
                                                  Sarah Waldrop (Specia Bar No. A5502583)
                                                  (202) 326-3444; swaldrop@ftc.gov
                                                  Sana Chaudhry (Special Bar No. A5502350)
                                                  (202) 326-2679; schaudhry@ftc.gov
                                                  Federal Trade Commission
                                                  600 Pennsylvania Ave NW, CC 9528
                                                  Washington, DC 20580
                                                  Facsimile: (202) 326-3197


                                                  Attorneys for Plaintiff
                                                  FEDERAL TRADE COMMISSION




              l.!
              I




                                                    47
                                    Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 53 of 109
                 ~ase 1:19-cl25046-RN!:. ~ e n t 1-1 Entered on FLSD Doci

JHt (Rev.06/17) FLSDRevisJd06/0l/20l7                                                              CIVIL COVER
The JS 44 civil cover sheet ahd the infonnation contained herein neither replace nor supplement the filing a se
provided by local rules ofcou):1. This fonn, approved by the Judicial Conference of the United States in Septe
of initiating the civil docket sljcet. (SEE INSTRUCTIONS ON NEXT PAGF: OF THIS FOIIJ...f.) NOTICE: Attorne
                                                                                                                 rI
                                                                                                               . S
                                                                                                                                       SHEElQ
                                                                                                                                                                              12/09/2019 Page 1 of 1

                                                                                                                                                                       f pleading
                                                                                                                                                                     . is required
                                                                                                                                                                      di~ate All
                                                                                                                                                                                      ~
                                                                                                                                                                                               otl
                                                                                                                                                                                             rt e us
                                                                                                                                                                                                   d
                                                                                                                                                                                                     i J4 6   ft
                                                                                                                                                                                                             es B
                                                                                                                                                                                                                   G''
                                                                                                                                                                                                               e as e
                                                                                                                                                                                                                   . rk
                                                                                                                                                                                                                    •             ·
                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                            .. except as
                                                                                                                                                                                                                                           or. e purpose
                                                                                                                                                                                                                                          . '.
I. (a)                                  I
                    PLAINTIFFS Federal Trade Commission                                                                              DEFENDANTS On Point Global LLC, et al.                                                                       .


                                        i
      (b) County of Residence! of First Listed Plaintiff
                                                                                                                                                            .
                                                                                                                                     County of Residence of First Listed Defendant M1am1-Dade
                                                                                                                                                                                                                   . .ev-w~
                                        ({,XCEPT IN U.S. PlAIN71FF CASES)                                                                                             (IN U.S. PlA!NT!FF CASES ON Y)
                                                                                                                                     NOTE:                                                                                            E LOCATION OF
                                        I                                                                                             Attorneys (If Known)
      ( c) Attorneys (Firm Nam~Address, and Telephone Number)
      Sarah Waldrop and S na Chaudhry, FTC, 600 Pennsylvania Ave NW,
      Mailstop CC-9528, ashington, DC 20580, (202) 326-3444
(d)Chcck County Where Ac ion Arose:                        \;ll'    MIAMI• DADE    •    MONROE      •   BROWARD     •   PALM BEACfl       • MARTIN • ST. I.UCIE •           I DIAN RIVER


II. BASIS OF JURIS I CTI ON                                        (Place an "X" in One /Jox Only)                                                                                                                                             Plaintif])
                                                                                                                               (For Diversity Cases Only)                                                                                      nt)
lZl     l        U.S. Government                  03                           Federal Question                                                          PTF            DEF                                                               PTF DEF
                    Plaintiff                              (US. Government Not a Par,Y)                                 Citizen ofThis State               D     l       01            Incorporated or Principal Place
                                                                                                                                                                                       of Business In This State
                                                                                                                                                                                                                                          •  4 04

             1
0       2        U.S. Government
                    Defendant            '
                                                  04                       Diversity
                                                           (Indicate Citizenship of Parties in hem Ill)
                                                                                                                        Citizen of Another State           02            D      2      lncOIJlOrated and Principal Place
                                                                                                                                                                                          ofBusincss In Another State
                                                                                                                                                                                                                                          •           05

                                         !
                                         i                                                                              CitizenorSubjcctofa                D     3       0      3      Foreign Nation                                     D   6       0 6




·~~~~~d:~:ul·~~~@'.:'.~~~;~,;;~£~iz~:;c:§;f~~:'.~hl~~r';;;l'' '.i:[;[~~~~,azy{:;;
D 140 Negotiable Instrument
0 150 Recovery ofOvcrpayment
       & Enforcement of Judgme, t
                                            I           Liability .
                                                 O 320 Assault, Libel &
                                                       Slander
                                                                                    0 367 Health Care/
                                                                                          Phannaceuticnl
                                                                                          Personal Injury
                                                                                                                                                                 ·.•·".· -.· ....· ............... , .. ·-·-'_'-..·.
                                                                                                                                                                 x,;;::·,rRQP,_l\:R'n'..•WG.ifr$,:,;:;:l D
                                                                                                                                                                 D 820 Copyrights
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                           400 Stat~ Reapponionment
                                                                                                                                                                                                                           410 Antttrust
                                                                                                                                                                                                                           430 Banks and Banking
 0 151 Medicare Act                              O 330 Federal Employers'                 Product Liability                                                      O 830 Patent                                          O   450 Commerce
 0 152 Recove.-v ofDefa lted
              ·,       u       I                       Liability                    D 368 Asbestos Personal                                                      0 835 Patent-Abpre~iated
                                                                                                                                                                   New Drug Apphcat1on
                                                                                                                                                                                                                       0   460 Deponation

                 t~~~;n~;;:,:~s)
 D 153 Recovery ofOverpaymcnt
                                            I    8 ;:~~:~~:Product
                                                        Liability
                                                                                               tta~ili~oduct
                                                                                        n;RSONAL PROPERTY
                                                                                                                        ;   :l\':tf.:;\::r•µ)l91{:):}i'JtJ;)'.rf~:Ztt®l~Pl~c.,if1µr,r,1}fm
                                                                                                                        O 710 Fair Labor Standards               D 861 HIA (1395ft)
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                           6:°o!;~~:::::~j~::ccd a
                                                                                                                                                                                                                           480 Consumer Credit
                                                                                                                                                                                                                                                     nd


            of Veteran's Benefits                0 350 Motor Vehicle                D      370 Other Fraud                          Act                          D 862 Black Lung (923)                                D   490 Cable/Sat TV
 0      160 Stockholders' Suits                  O 355 Motor Vehicle                D      371 Truth in Lending         D 720 Ll!bor/Mgmt. Relations             D 863 DIWC/DIWW (405(g))                              0   850 Securities/Commodities/
 0      190 Other Contract                             Product Liability            0      380 Other Personal           D 740 Railway Labor Act                  D 864 SSID Title XVI                                      Exchange
 0      ]95 Contract Product Liability           D 360 Other Personal                          Property Damage          0 751 Family and Medical                 0 865 RSI (405(g))                                    [i3 890 Other Statutory Actions
 0      196 Franchise                                  Injury                       D      385 Propeny Damage                     Leave Act                                                                            0 891 Agricultural Acts
                                                 0 362 Personal Injury-                        Product Liability        D     790 Other Labor Litigation                                                               O 893 Environmental Matters

iEfffatt!~~~!!!t~;'. +:i~\\o'!!~tfi:it !):,; r~~~!~!~t!?"()~~J•                                                               791 ::~~t:1c:nc.                   :a''7~°t~~lttf*1~JpY ~ :~!                                    ::::o:f_Infonnation
 D 220 Foreclosure                           I O 441 Voting                         D 463 Alien. Detainee                                                                    or Defendant)        0                        899 Administrative Procedure
  0      230 Rent Lease & Fjectment :            D 4•12 Employment                     D   §!~te~~tlons 10 Vacate                                                 0    t 1:i
                                                                                                                                                                        7s'c
                                                                                                                                                                                 9-Thi
                                                                                                                                                                                       rd Pany 26                          Act/Review or Appeal of
  0         240 Tons 10 Lllnd                I   O i~!J~~~~ftions                             Other:                                                                                                                       Agency Decision

 g~:~ :;             n :~;:.~i:;~~rty
                     10
                                             !   0 445 ;:;,:;:~~:abilities -
                                                 0 446 Amer. w/Disabilities - 0
                                                                                       g!!~    ~::~:~enalty
                                                                                           540 Mandamus & Other
                                                                                                                        B~ik~?Ji~t~~\ji~i l~'
                                                                                                                        D 465 Oiher Immigration
                                                                                                                                                                                                                       O ~~2u~tstitmionality of State

                                                       Other                           0   550 Civil Rights                         Actions
                                                 0 448 Education                       D   555 Prison Condition
                                                                                           560 Civil Detainee -
                                                                                       D   Conditions of
                                                                                           Confinement
 V. ORIGIN                           (!'lac~ an "X" in One Rux Only)
 i'.J       I Original
              Proceeding
                                0   2 Rea;' vcd
                                      fro State
                                                      O   3 Re-filed
                                                            (Ste VI
                                                                           0        Reinstated
                                                                                    or
                                                                                                   •    5
                                                                                                             Transferred from
                                                                                                             another district
                                                                                                                                          0   6 Multidistrict
                                                                                                                                              Litigation          07          Appeal to
                                                                                                                                                                              District Judge
                                                                                                                                                                                                                                          Remanded from
                                      Cou                    below)                 Reopened                 (.,pccify)                       Transfer                                                                                    Appellate Court
                                             I
                                                                                                                                                                              from Magistrate
                                                                                                                                                                              Jud ment
 VI. RELATED/                                         (See instructions): a) Re-filed Case DYES ti NO                                         b) Related Cases t]YES o NO
 RE-FILED CASE(S)                                                      JUDGE: ROBERT N. SCOLA                                                                    DOCKET NUMBER: 14-cv-60166
                   . . Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do 1101 cite)urL,dictional statutes unless diversity):
 VII. CAUSE OF ACT10N 15 U.S.C. §§ 45(a), 53(6); Deceptive online marketing
                       LENGTH OF TRIAL via 5             da s estimated for both sides to I entire case
 VIII. REQUESTED I     O CHECK IF THIS IS A CLASS ACTION                     DEMANDS                              CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23
                                                                                                                                                                              JURY DEMAND:                                 0 Yes          £1No
 ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
 DATE                                                                                           SIGNATURE OF ATTORNEY OF RECORD

                                                                                            ~t,v'v1..,            L,'J i,V,J/
  FOR OFFICE USE ONLY
  RECEIPT//                                       AMOUNT                          IFP                       JUDGE
                                                                                                                                I                               MAG JUDGE
Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 54 of 109




              Exhibit 2
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 55 of 109
Case 1:19-cv-25046-RNS      )cument 17 Entered on FLSD DockE.       2/13/2019 Page 1 of 55




                                                                                  to be a true and
                                                                    eorrect ccpy d the document      hie
                                United States District Court                     E.         Clerk,
                                          for the                               . r 1r
                                Southern District of Florida

     Federal Trade Commission,
     Plaintiff,

     V,                                         Civil Action No. 19-25046-Civ-Scola

     On Point Global LLC and others,
     Defendants.
                          Sealed Order Granting Ex Parte
                Temporary Restraining Order and Order to Show Cause
          The Plaintiff, the Federal Trade Commission ("FTC"), filed this suit seeking
    a permanent injunction and other equitable relief pursuant to Section 13(b) of
    the Federal Trade Commission Act ("FTC Act"), 15 U.S.C. § 53(b). Now before the
    Court is the FTC's ex parte motion for a temporary restraining order. For the
    reasons set forth below, the Court grants the FTC's ex parte motion for TRO
    (ECF No. 4).
          1. Background 1
            Burton Katz, Robert Zangrillo, Brent Levison, Elisha Rothman,
     Christopher Sherman, and Arlene Mahon (collectively "individual defendants")
     run an online scheme that misleads consumers into providing money and
     personal information in exchange for government services such as renewing
     one's driver's license or determining one's eligibility for food stamps. The scheme
     is facilitated by 54 corporate defendants, which are comprised of operating
     companies, transaction entities, and holding companies. (ECF No. 4 at 14.) The
     operating companies perform the scheme's operations including creating the
     websites and handling administrative tasks. (Id.) The transaction entities hold
     the scheme's merchant processing accounts and revenues in a number of LLCs
     and bank accounts. (Id.) And, the holding companies exist only to hold or move
     assets, often offshore. (Id. at 15.) The individual defendants control the operation
     of all 54 corporate defendants. Moreover, the corporate defendants often share



     1 The factual background is taken from the complaint (ECF No. 1), the
     application for temporary restraining order (ECF No. 4), and the supporting
     eviden tiary submissions.
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 56 of 109
Gase l:19-cv-25046-RNS      ocument 17 Entered on FLSD Dock(        2/13/2019 Page 2 of 55




    office space, commingle their funds, and coordinate their marketing. (Id. at 17-
    18).
           The Defendants operate websites that seemingly offer state licensing or
    assistance with public benefits> but do not actually provide such services.
    Defendants use misleading key words and often pay for search-engine
    advertising to appear as a top search result for consumers who are attempting
    to search for a government service. (Id. at 2.) Once the websites have attracted
    these consumers> the sites use misleading language and branding to induce
    consumers to relinquish their credit-card information, personal data, or both.
    The Defendants then sell the customers' data to dozens of marketers. (Id. at 11-
    12.)
           For example, a consumer who searches "renew Florida driver's license
    online" in May 2019 would see, as the second result> the Defendants' website.
    Defendants'      websites     have    URLs     such     as   californiadrivers.org,
    floridadriverslicenses.org, and indianadriverslicence.org. (Id. at 2.) These sites
    have an image of the state>s border and the text, "Your source for [state] driver's
    information." (Id.) Defendants also operate DMV.com> which offers links for
    driver's services in all 50 states. Under a heading titled "Online DMV Services,"
    the site purports to offer services including license renewal, car registration
    renewal> and driving records> search. (Id.) DMV.com's Facebook page claims "you
    can renew your driver licenses online here!! Skip the lines doing it from you
    home" and linking to dmv.com/drivers-license-renewal. Consumers who click
    links for the online services are directed to forms for consumers to enter their
    personal information and credit card number, (Id.) Once consumers pay, they
    receive a PDF entitled "State Drivers License Guide/ which includes general
    information about state vehicle services and safe-driving tips. (Id, at 3.) The sites
    do not provide the promised license renewal or other motor vehicle transaction.
           Hundreds of customers have complained to law enforcement and
    consumer-protection organizations about the Defendants' misleading websites.
    By June 25> 2019, the FTC had received 953 complaints referencing one of the
     Defendants' websites. (Id. at 3-4.)
           Additionally, the main Defendant Burton Katz was previously permanently
     enjoined by this Court in another lawsuit with the FTC. See FTC v. Acquinity
     Interactive, LLC, Case No. 0:14-cv-60166-SCOLA/OTAZO-REYES (S.D. Fla.
     2014). The permanent injunction issued in that case prevents Katz from making
     misrepresentations to consumers and subjects him to ongoing compliance
     monitoring. (Id. at 20.) Pursuant to the order, in October 2015, Katz submitted
     a sworn compliance report to the FTC> in which he was required to "identify all
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 57 of 109
Case 1:19-cv-25046-RNS     ocument 17 Entered on FLSD Dock(         2/13/2019 Page 3 of 55




    business activities." He failed to fully disclose all of his ownership interests and
    business activities on this form. (Id.)
       2. Legal Standard
          "In determining whether to grant a preliminary injunction under section
    13(B), a district court must (1) determine the likelihood that the FTC will
    ultimately succeed on the merits and (2) balance the equities." FTC v. JAB Mktg.
    Assoc., 746 F.3d 1228, 1232 (11th Cir. 2014). The FTC, u'nlike private plaintiffs,
    need not establish irreparable harm to obtain injunctive relief. Id. Additionally,
    a court may only issue a temporary restraining order without notice to the
    adverse party or its attorney if:
           (A) specific facts in an affidavit or a verified complaint clearly show
               that immediate and irreparable injury, loss, or damage will
               result to the movant before the adverse party can be heard in
               opposition [and]
           (B) the movant's attorney certifies in writing any efforts made to give
               notice and the reasons why it should not be required.
    Fed. R. Civ. P. 65(b). Ex parte temporary restraining orders "should be restricted
    to serving their underlying purpose of preserving the status quo and preventing
    irreparable harm just so long as is necessary to hold a hearing and no longer."
    Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70
    of Alameda Cty., 415 U.S. 423, 439 (1974).
       3. Analysis
          The declarations that the FTC submitted in support of its Application for
    Temporary Restraining Order support the following conclusions of law:
           B.     In numerous instances, the Defendants misrepresented on their
    websites that they would provide government services (e.g., a driver's license, car
    registration, or eligibility determination for public benefits) to consumers who
    paid money and/ or provided personal information.
           C.     There is good cause to believe that the Defendants have engaged in
    and are likely to engage in acts or practices that violate Section S(a) of the FTC
    Act, 15 U.S.C. § 45(a). To establish a violation of section 5, the Plaintiff must
    prove: "(1) there was a representation, (2) the representation was likely to mislead
    customers acting reasonably under the circumstances, and (3) the
    representation was material." FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.
    2003). The Plaintiff is therefore likely to prevail on the merits of this action. As
    demonstrated by the records of undercover purchases; consumer complaints
    and declarations; expert testing; corporate, banking, and payment processing
    records; and additional documents filed by the FTC, the FTC has established a
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 58 of 109
Case 1:19-cv-25046-RNS     ocument 17 Entered on FLSD Dockf         2/13/2019 Page 4 of 55




    likelihood of success in showing that the Defendants have deceived consumers
    by misrepresenting the services they offer, thus inducing consumers to pay
    money or divulge personal information under false pretenses.
           E.     There is good cause to believe that immediate and irreparable
    damage to the Court's ability to grant effective final relief for consumers -
    including monetary restitution, rescission, disgorgement or refunds - will occur
    from the sale, transfer, destruction or other disposition or concealment by
    Defendants of their assets or records, unless Defendants are immediately
    restrained and enjoined by order of this Court; and that, in accordance with Fed.
    R. Civ. P. 65(b), the interests of justice require that this Order be granted without
    prior notice to Defendants. Thus, there is good cause for relieving Plaintiff of the
    duty to provide Defendants with prior notice of its Motion for a Temporary
    Restraining Order.
           F.     Good cause exists for appointing a temporary receiver over the
    Receivership Entities, freezing Defendants' assets, permitting the Plaintiff and
    the Receiver immediate access to the Defendants' business premises, and
    permitting the Plaintiff and the Receiver to take expedited discovery.
           G.     Weighing the equities and considering Plaintiff's likelihood of
    ultimate success on the merits, a temporary restraining order with an asset
    freeze, the appointment of a temporary receiver, immediate access to business
    premises, expedited discovery, and other equitable relief is in the public interest.
           H.     This Court has authority to issue this Order pursuant to Section
     13(b) of the FTC Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65(b); and
    the All Writs Act, 28 U.S.C. § 1651.
            I.     No security is required of any agency of the United States for
    issuance of a temporary restraining order. Fed. R. Civ. P. 65(c).
       4. Definitions
           For the purpose of this Order, the following definitions shall apply:
           A.    "Asset" means any legal or equitable interest in, right to, or claim
     to, any property, wherever located and by whomever held.
           B.    "Corporate Defendant" means On Point Global LLC; On Point
     Employment LLC; On Point Guides LLC f/k/ a Rogue Media Services LLC; DG
     DMV LLC; On Point Domains LLC; Final Draft Media LLC; Waltham Technologies
     LLC; Cambridge Media Series LLC f /k/ a License America Media Series LLC;
     Issue Based Media LLC; Bella Vista Media Ltd. also d/b/a BV Media; Carganet
     S.A. also d/b/a G8 Labs; Dragon Global LLC; Dragon Global Management LLC;
     Dragon Global Holdings LLC; Direct Market LLC; Bluebird Media LLC; Borat
     Media LLC; Bring Back the Magic Media LLC; Chametz Media LLC; Chelsea
     Media LLC; Coinstar Media LLC; Domain Development Studios LLC; Domain
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 59 of 109
Case 1:19-cv-25046-RNS     ocument 17 Entered on FLSD Dock(       2/13/2019 Page 5 of 55




    Dividends Media LLC; Eagle Media LLC; Falcon Media LLC; GNR Media LLC;
    Island Media LLC; Leather back Media Group LLC; Macau Media LLC; CEG Media
    LLC f/k/a Matzoh Media LLC; MBL Media Ltd. Inc.; Orange and Blue Media LLC;
    Orange Grove Media LLC; Panther Media LLC; Pirate Media LLC; Pivot Media
    Group LLC; PJ Groove Media LLC; Sandman Media Group LLC; Shadow Media
    LLC; Skylar Media LLC; Slayer Billing LLC; Spartacus Media LLC; Very Busy
    Media LLC; Wasabi Media LLC; Yamazaki Media LLC; Bronco Family Holdings
    LP a/k/ a Bronco Holdings Family LP; BAL Family LP; Cardozo Holdings LLC;
    714 Media Ltd.; Mac Media Ltd.; On Point Capital Partners LLC; License America
    Management LLC; License America Holdings LLC; Blackbird Media LLC; and
    each of their subsidiaries, affiliates, successors, and assigns.
           C.     "Defendant(s)" means Corporate Defendants and Individual
    Defendants, individually, collectively, or in any combination.
           D.     "Document" is synonymous in meaning and equal in scope to the
    usage of "document" and "electronically stored information" in Federal Rule of
    Civil Procedure 34(a), and includes writings, drawings, graphs, charts,
    photographs, sound and video recordings, images, Internet sites, web pages,
    websites, electronic correspondence, including e-mail and instant messages,
    contracts, accounting data, advertisements, FTP Logs, Server Access Logs,
    books, written or printed records, handwritten notes, telephone logs, telephone
    scripts, receipt books, ledgers, personal and business canceled checks and
    check registers, bank statements, appointment books, computer records,
    customer or sales databases and any other electronically stored information,
    including Documents located on remote servers or cloud computing systems,
    and other data or data compilations from which information can be obtained
    directly or, if necessary, after translation into a reasonably usable form. A draft
    or non-identical copy is a separate document within the meaning of the term.
            E.     "Electronic Data Host" means any person or entity in the business
     of storing, hosting, or otherwise maintaining electronically stored information.
    This includes, but is not limited to, any entity hosting a website or server, and
     any entity providing "cloud based" electronic storage.
            F.      "Individual Defendant(s)" means Burton Katz, Brent Levison,
     Robert Zangrillo, Arlene Mahon, Elisha Rothman, and Christopher Sherman,
     individually, collectively, or in any combination.
            G.     "Receiver" means the temporary receiver appointed in Section XI of
     this Order and any deputy receivers that shall be named by the temporary
     receiver.
            H.     "Receivership Entities" means Corporate Defendants as well as
     any other entity that has conducted any business related to online marketing of
     government services or instructional guides, including receipt of Assets derived
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 60 of 109
Case 1:19-cv-25046-RNS     JCument 17 Entered on FLSD DockE        2/13/2019 Page 6 of 55




    from any activity that is the subject of the Complaint in this matter, and that the
    Receiver determines is controlled or owned by any Defendant.
       5. Conclusion
          For the foregoing reasons, it is ordered and adjudged that the Plaintiffs
    Application for Temporary Restraining Order (ECF No. 4) is granted as follows:

           (1)   Prohibited Business Activities. The Defendants, the Defendants'
    officers, agents, employees, and attorneys, and all other persons in active concert
    or participation with them, who receive actual notice of this Order by personal
    service or otherwise, whether acting directly or indirectly, in connection with the
    advertising, marketing, promoting, or offering for sale of any goods or services,
    are temporarily restrained and enjoined from misrepresenting or assisting others
    in misrepresenting, expressly or by implication, any material fact, including, but
    not limited to:
           A.    That consumers can complete state motor vehicle or state licensing
    transactions or obtain public-benefits eligibility determinations on Defendants'
    websites;
           B.    That consumers who submit payment and/ or personal information
    on Defendants' websites will receive a state motor vehicle service or license, or a
    public-benefits eligibility determination; and
           C.     Any other fact material to consumers concerning any good or
    service, such as: the total costs; any material restrictions, limitations, or
    conditions; or any material aspect of its performance, efficacy, nature, or central
    characteristics.

           (2)  Prohibition on Release of Customer Information. The
     Defendants, the Defendants' officers, agents, employees, and attorneys, and all
     other persons in active concert or participation with any of them, who receive
     actual notice of this Order, whether acting directly or indirectly, are hereby
     temporarily restrained and enjoined from:
            A.    Selling, renting, leasing, transferring, or otherwise disclosing, the
     name, address, birth date, telephone number, email address, credit card
     number, bank account number, Social Security number, or other financial or
                      I
     identifying information of any person that any Defendant obtained in connection
     with any activity that pertains to the subject matter of this Order; and
            B.    Benefitting from or using the name, address, birth date, telephone
     number, email address, credit card number, bank account number, Social
     Security number, or other financial or identifying information of any person that
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 61 of 109
Case 1:19-cv-25046-RNS     ocument 17 Entered on FLSD Dockc       2/13/2019 Page 7 of 55




    any Defendant obtained in connection with any activity that pertains to the
    subject matter of this Order.
           C.    Provided, however, that Defendants may disclose such identifying
    information to a law enforcement agency, to their attorneys as required for their
    defense, as required by any law, regulation, or court order, or in any filings,
    pleadings or discovery in this action in the manner required by the Federal Rules
    of Civil Procedure and by any protective order in the case.

           (3)   Asset Freeze. The Defendants and their officers, agents, employees,
    and attorneys, and all other persons in active concert or participation with any
    of them, who receive actual notice of this Order, whether acting directly or
    indirectly, are hereby temporarily restrained and enjoined from:
           A.    Transferring, liquidating, converting, encumbering, pledging,
    loaning, selling, concealing, dissipating, disbursing, assigning, relinquishing,
    spending, withdrawing, granting a lien or security interest or other interest in,
    or otherwise disposing of any assets that are:
                  1.    owned or controlled, directly or indirectly, by any Defendant;
                  2.    held, in part or in whole, for the benefit of any Defendant;
                  3.    in the actual or constructive possession of any Defendant; or
                  4.    owned or controlled by, in the actual or constructive
                        possession of, or otherwise held for the benefit of, any
                        corporation, partnership, asset protection trust, or other
                        entity that is directly or indirectly owned, managed or
                        controlled by any Defendant.
           B.     Opening or causing to be opened any safe deposit boxes, commercial
    mail boxes, or storage facilities titled in the name of any Defendant or subject to
    access by any Defendant, except as necessary to comply with written requests
    from the Receiver acting pursuant to its authority under this Order;
           C.     Incurring charges or cash advances on any credit, debit, or ATM
    card issued in the name, individually or jointly, of any Corporate Defendant or
    any corporation, partnership, or other entity directly or indirectly owned,
    managed, or controlled by any Defendant or of which any Defendant is an officer,
     director, member, or manager. This includes any corporate bankcard or
     corporate credit card account for which any Defendant is, or was on the date
    that this Order was signed, an authorized signor; and
            D.    Cashing any checks or depositing any money orders or cash received
     from consumers, clients, or customers of any Defendant.
            E.    The assets affected by this Section shall include: (1) all assets of
     Defendants as of the time this Order is entered; and (2) assets obtained by
     Defendants after this Order is entered if those assets are derived from any
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 62 of 109
Case 1:19-cv-25046-RNS      Jcument 17 Entered on FLSD DockE         2/13/2019 Page 8 of 55




    activity that is the subject of the Complaint in this matter or that is prohibited
    by this Order. This Section does not prohibit any transfers to the Receiver or
    repatriation of foreign assets specifically required by this order.

           (4)    Duties of Asset Holders and Other Third Parties. Any financial or
    brokerage institution, Electronic Data Host, credit card processor, payment
    processor, merchant bank, acquiring bank, independent sales organization,
    third party processor, payment gateway, insurance company, business entity, or
    person who receives actual notice of this,Order (by service or otherwise) that:
            (a) has held, controlled, or maintained custody, through an account or
    otherwise, of any document on behalf of any Defendant or any asset that has
    been owned or controlled, directly or indirectly, by any Defendant; held, in part
    or in whole, for the benefit of any Defendant; in the actual or constructive
    possession of any Defendant; or owned or controlled by, in the actual or
    constructive possession of, or otherwise held for the benefit of, any corporation,
    partnership, asset protection trust, or other entity that is directly or indirectly
    owned, managed or controlled by any Defendant;
            (b) has held, controlled, or maintained custody, through an account or
    otherwise, of any document or asset associated with credits, debits, or charges
    made on behalf of any Defendant, including reserve funds held by payment
    processors, credit card processors, merchant banks, acquiring banks,
    independent sales organizations, third party processors, payment gateways,
    insurance companies, or other entities; or
            (c) has extended credit to any Defendant, including through a credit card
    account, shall:
            A.     Hold, preserve, and retain within its control and prohibit the
    withdrawal, removal, alteration, assignment, transfer, pledge, encumbrance,
    disbursement, dissipation, relinquishment, conversion, sale, or other disposal of
    any such document or asset, as well as all documents or other property related
    to such assets, except by further order of this Court; provided, however, that this
    provision does not prohibit an Individual Defendant from incurring charges on a
    personal credit card established prior to entry of this Order, up to the pre-
    existing credit limit;
            B.     Deny any person, except the Receiver, access to any safe deposit
    box, commercial mail box, or storage facility that is titled in the name of any
     Defendant, either individually or jointly, or otherwise subject to access by any
    Defendant;
             C.    Provide the Plaintiff's counsel and the Receiver, within three (3) days
     of receiving a copy of this Order, a sworn statement setting forth, for each asset
     or account covered by this Section:
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 63 of 109
Case 1:19-cv-25046-RNS     ocument 17 Entered on FLSD Dockt       .2/13/2019 Page g of 55




                 1.     The identification number of each such account or asset;
                 2.     The balance of each such account, or a description of the
                        nature and value of each such asset as of the close of business
                        on the day on which this Order is served, and, if the account
                        or other asset has been closed or removed, the date closed or
                        removed, the total funds removed in order to close the
                        account, and the name of the person or entity to whom such
                        account or other asset was remitted; and
                 3.     The identification of any safe deposit box, commercial mail
                        box, or storage facility that is either titled in the name,
                        individually or jointly, of any Defendant, or is otherwise
                        subject to access by any Defendant; and
           D.    Upon the request of the Plaintiff's counsel or the Receiver, promptly
    provide Plaintiff's counsel and the Receiver with copies of all records or other
    documents pertaining to any account covered by this Section or asset, including
    originals or copies of account applications, account statements, signature cards,
    checks, drafts, deposit tickets, transfers to and from the accounts, including wire
    transfers and wire transfer instructions, all other debit and credit instruments
    or slips, currency transaction reports, 1099 forms, and all logs and records
    pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.
           E.     Provided, however, that this Section does not prohibit any transfers
    to the Receiver or repatriation of foreign assets specifically required by this
    Order.

           (5)    Financial Disclosures. Each Defendant, within five (5) days of
     service of this Order upon them, shall prepare and deliver to Plaintiff's counsel
     and the Receiver:
           A.     Completed financial statements on the forms attached to this Order
     as Attachment A (Financial Statement of Individual Defendant) for each
     Individual Defend ant, and Attachment B (Financial Statement of Corporate
     Defendant) for each Corporate Defendant; and
            B.    Completed Attachment C (IRS Form 4506, Request for Copy of a Tax
     Return) for each Individual and Corporate Defendant.

            (6)   Foreign Asset Repatriation. Within five (5) days following the
     service of this Order, each Defendant shall:
            A.    Provide Plaintiff's counsel and the Receiver with a full accounting,
     verified under oath and accurate as of the date of this Order, of all assets,
     documents, and accounts outside of the United States which are: (1) titled in
     the name, individually or jointly, of any Defendant; (2) held by any person or
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 64 of 109
Cp.se 1:19-cv-25046-RNS     >cument 17 Entered on FLSD Docke         :/13/2019 Page 10 of 55




     entity for the benefit of any Defendant or for the benefit of any corporation,
     partnership, asset protection trust, or other entity that is directly or indirectly
     owned, managed or controlled by any Defendant; or (3) under the direct or
     indirect control, whether jointly or singly, of any Defendant;
            B.    Take all steps necessary to provide Plaintiff's counsel and Receiver
     access to all documents and records that may be held by third parties located
     outside of the territorial United States of America, including signing the Consent
     to Release of Financial Records appended to this Order as Attachment D;
            C.     Transfer to the territory of the United States all documents and
     assets located in foreign countries which are: (1) titled in the name, individually
     or jointly, of any Defendant; (2) held by any person or entity for the benefit of
     any Defendant or for the benefit of any corporation, partnership, asset protection
     trust, or other entity that is directly or indirectly owned, managed, or controlled
     by any Defendant; or (3) under the direct or indirect control, whether jointly or
     singly, of any Defendant; and
            D.     The same business day as any repatriation, (1) notify the Receiver
     and counsel for Plaintiff of the name and location of the financial institution or
     other entity that is the recipient of such documents or assets; and (2) serve this
     Order on any such financial institution or other entity.

            (7) Non-Interference with Repatriation. The Defendants, the
     Defendants' officers, agents, employees, and attorneys, and all other persons in
     active concert or participation with any of them, who receive actual notice of this
     Order, whether acting directly or indirectly, are hereby temporarily restrained
     and enjoined from taking any action, directly or indirectly, which may result in
     the encumbrance or dissipation of foreign assets, or in the hindrance of the
     repatriation required by this Order, including, but not limited to:
            A.     Sending any communication or engaging in any other act, directly
     or indirectly, that results in a determination by a foreign trustee or other entity
     that a "duress" event has occurred under the terms of a foreign trust agreement
     until such time that all Defendants' assets have been fully repatriated pursuant
     to this Order; or
            B.     Notifying any trustee, protector or other agent of any foreign trust or
     other related entities of either the existence of this Order, or of the fact that
     repatriation is required pursuant to a court order, until such time that all
     Defendants' assets have been fully repatriated pursuant to this Order,

            (8)  Consumer Credit Reports. The Plaintiff may obtain credit reports
      concerning any Defendants pursuant to Section 604(a)(l) of the Fair Credit
      Reporting Act, 15 U,S,C, 1681b(a)(l), and that, upon written request, any credit
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 65 of 109
Ci;l.se 1:19-cv-25046-RNS    Jcument 17 Entered on FLSD Docke        Y13/2019 Page 11 of 55




      reporting agency from which such reports are requested shall provide them to
      Plaintiff.

             (9)   Preservation of Records. The Defendants, the Defendants' officers,
      agents, employees, and attorneys, and all other persons in active concert or
      participation with any of them, who receive actual notice of this Order, whether
      acting directly or indirectly, are hereby temporarily restrained and enjoined from:
             A.    Destroying, erasing, falsifying, writing over, mutilating, concealing,
      altering, transferring, or otherwise disposing of, in any manner, directly or
      indirectly, documents that relate to: (1) the business, business practices, assets,
      telephone records, email account records, or business or personal finances of
      any Defendant; (2) any webpage or website operated, in whole or in part, on any
      Defendant's or Defendants' behalf; (3) any electronic communications sent or
      received by Defendants; (4) the business practices or finances of entities directly
      or indirectly under the control of any Defendant; or (5) the business practices or
      finances of entities directly or indirectly under common control with any other
      Defendant; and
             B.     Failing to create and maintain documents that, in reasonable detail,
      accurately, fairly, and completely reflect Defendants' incomes, disbursements,
      transactions, and use of Defendants' assets.

             (10) Report of New Business Activity. The Defendants, the Defendants'
      officers, agents, employees, and attorneys, and all other persons in active concert
      or participation with any of them, who receive actual notice of this Order,
      whether acting directly or indirectly, are hereby temporarily restrained and
      enjoined from creating, operating, or exercising any control over any business
      entity, whether newly formed or previously inactive, including any partnership,
      limited partnership, joint venture, sole proprietorship, or corporation, without
      first providing Plaintiff's counsel and the Receiver with a written statement
      disclosing: (1) the name of the business entity; (2) the address and telephone
      number of the business entity; (3) the names of the business entity's officers,
      directors, principals, managers, and employees; and (4) a detailed description of
      the business entity's intended activities.

             (11) Temporary Receiver. Melanie Damian is appointed as temporary
      receiver of the Receivership Entities with full powers of an equity receiver. The
      Receiver shall be solely the agent of this Court in acting as Receiver under this
      Order.
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 66 of 109
Cp.se 1:19-cv-25046-RNS     icument 17 Entered on FLSD Docke       ~/13/2019 Page 12 of 55




            (12) Duties and Authority of Receiver. The Receiver is directed and
     authorized to accomplish the following:
            A.    Assume full control of Receivership Entities by removing, as the
     Receiver deems necessary or advisable, any director, officer, independent
     contractor, employee, attorney, or agent of any Receivership Entity from control
     of, management of, or participation in, the affairs of the Receivership Entity;
            B.    Take exclusive custody, control, and possession of all assets and
     documents of, or in the possession, custody, or under the control of, any
     Receivership Entity, wherever situated;
            C.    Take exclusive custody, control, and possession of all documents or
     assets associated with credits, debits, or charges made on behalf of any
     Receivership Entity, wherever situated, including reserve funds held by payment
     processors, credit card processors, merchant banks, acquiring banks,
     independent sales organizations, third party processors, payment gateways,
     insurance companies, or other entities;
            D.     Conserve, hold, manage, and prevent the loss of all assets of the
     Receivership Entities, and perform all acts necessary or advisable to preserve the
     value of those assets. The Receiver shall assume control over the income and
     profits therefrom and all sums of money now or hereafter due or owing to the
     Receivership Entities. The Receiver shall have full power to sue for, collect, and
     receive, all assets of the Receivership Entities and of other persons or entities
     whose interests are now under the direction, possession, custody, or control of,
     the Receivership Entities. Provided, however, that the Receiver shall not attempt
     to collect any amount from a consumer if the Receiver believes the consumer's
     debt to the Receivership Entities has resulted from the deceptive acts or practices
     or other violations of law alleged in the Complaint in this matter, without prior
     Court approval;
            E.     Investigate any claims the Receiver on behalf of the Receivership
     Defendants may possess against third parties, including but not limited to
     claims seeking imposition of constructive trusts, disgorgement of profits,
     recovery and/ or avoidance of fraudulent transfers, and claims in contract, law,
     tort, and equity.
            F.     Obtain, conserve, hold, manage, and prevent the loss of all
     documents of the Receivership Entities, and perform all acts necessary or
     advisable to preserve such documents. The Receiver shall: divert mail; preserve
     all documents of the Receivership Entities that are accessible via electronic
     means (such as online access to financial accounts and access to electronic
     documents held onsite or by Electronic Data Hosts, by changing usernames,
      passwords or other log-in credentials; take possession of all electronic
      documents of the Receivership Entities stored onsite or remotely; take whatever
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 67 of 109
C.ase 1:19-cv-25046-RNS     )cument 17 Entered on FLSD Docke        Y13/2019 Page 13 of 55




     steps necessary to preserve all such documents; and obtain the assistance of the
     FTC's Digital Forensic Unit for the purpose of obtaining electronic documents
     stored onsite or remotely.
            G.      Choose, engage, and employ attorneys, accountants, appraisers,
     and other independent contractors and technical specialists, as the Receiver
     deems advisable or necessary in the performance of duties and responsibilities
     under the authority granted by this Order;
            H.      Make payments and disbursements from the receivership estate
     that are necessary or advisable for carrying out the directions of, or exercising
     the authority granted by, this Order, and to incur, or authorize the making of,
     such agreements as may be necessary and advisable in discharging his or her
     duties as Receiver. The Receiver shall apply to the Court for prior approval of
     any payment of any debt or obligation incurred by the Receivership Entities prior
     to the date of entry of this Order, except payments that the Receiver deems
     necessary or advisable to sepure assets of the Receivership Entities, such as
     rental payments;
             I.     Take all steps necessary to secure and take exclusive custody of
     each location from which the Receivership Entities operate their businesses.
     Such steps may include, but are not limited to, any of the following, as the
     Receiver deems necessary or advisable: (1) securing the location by changing
     the locks and alarm codes and disconnecting any internet access or other means
     of access to the computers, servers, internal networks, or other records
     maintained at that location; and (2) requiring any persons present at the location
     to leave the premises, to provide the Receiver with proof of identification, and/ or
     to demonstrate to the satisfaction of the Receiver that such persons are not
     removing from the premises documents or assets of the Receivership Entities.
     Law enforcement personnel, including, but not limited to, police or sheriffs, may
     assist the Receiver in implementing these provisions in order to keep the peace
     and maintain security. If requested by the Receiver, the United States Marshal
     will provide appropriate and necessary assistance to the Receiver to implement
     this Order and is authorized to use any necessary and reasonable force to do so;
             J.     Take all steps necessary to prevent the modification, destruction, or
     erasure of any web page or website registered to and operated, in whole or in
      part, by any Defendants, and to provide access to all such web page or websites
      to Plaintiff's representatives, agents, and assistants, as well as Defendants and
      their representatives;
             K.      Enter into and cancel contracts and purchase insurance as
      advisable or necessary;
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 68 of 109
Case 1:19-cv-25046-RNS      JCument 17 Entered on FLSD Docke         Y13/2019 Page 14 of 55




            L.    Prevent the inequitable distribution of assets and determine, adjust,
     and protect the interests of consumers who have transacted business with the
     Receivership Entities;
            M.    Make an accounting, as soon as practicable, of the assets and
     financial condition of the receivership and file the accounting with the Court and
     deliver copies thereof to all parties;
            N,    Institute, compromise, adjust, appear in, intervene in, defend,
     dispose of, or otherwise become party to any legal action in state, federal or
     foreign courts or arbitration proceedings as the Receiver deems necessary and
     advisable to preserve or recover the assets of the Receivership Entities, or to
     carry out the Receiver's mandate under this Order, including but not limited to,
     actions challenging fraudulent or voidable transfers;
             0.   Issue subpoenas to obtain documents and records pertaining to the
     Receivership, and conduct discovery in this action on behalf of the receivership
     estate, in addition to obtaining other discovery as set forth in this Order;
             P.   Open one or more bank accounts at designated depositories for
     funds of the Receivership Entities. The Receiver shall deposit all funds of the
     Receivership Entities in such designated accounts and shall make all payments
     and disbursements from the receivership estate from such accounts. The
     Receiver shall serve copies of monthly account statements on all parties;
             Q.   Maintain accurate records of all receipts and expenditures incurred
     as Receiver;
             R.   Allow the Plaintiff's representatives, agents, and assistants, as well
     as the Defendants' representatives and the Defendants themselves, reasonable
     access to the premises of the Receivership Entities, or any other premises where
     the Receivership Entities conduct business. The purpose of this access shall be
     to inspect and copy any and all books, records, documents, accounts, and other
     property owned by, or in the possession of, the Receivership Entities or their
     agents. The Receiver shall have the discretion to determine the time, manner,
     and reasonable conditions of such access;
             S.   Allow the Plaintiff's representatives, agents, and assistants, as well
     as Defendants and their representatives reasonable access to all documents in
     the possession, custody, or control of the Receivership Entities;
             T.   Cooperate with reasonable requests for information or assistance
     from any state or federal civil or criminal law enforcement agency;
             U.   Suspend business operations of the Receivership Entities if in the
     judgment of the Receiver such operations cannot be continued legally and
      profitably;
             V.    If the Receiver identifies a nonparty entity as a Receivership Entity,
      promptly notify the entity as well as the parties, and inform the entity that it can
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 69 of 109
Case 1:19-cv-25046-RNS      )cument 17 Entered on FLSD Docke       Y13/2019 Page 15 of 55




     challenge the Receiver's determination by filing a motion with the Court.
     Provided, however, that the Receiver may delay providing such notice until the
     Receiver has established control of the nonparty entity and its assets and
     records, if the Receiver determines that notice to the entity or the parties before
     the Receiver establishes control over the entity may result in the destruction of
     records, dissipation of assets, or any other obstruction of the Receiver's control
     of the entity; and
            W,     If in the Receiver's judgment the business operations cannot be
     continued legally and profitably, take all steps necessary to ensure that any of
     the Receivership Entities' web pages or websites relating to the activities alleged
     in the Complaint cannot be accessed by the public, or are modified for consumer
     education and/ or informational purposes, and take all steps necessary to ensure
     that any telephone numbers associated with the Receivership Entities cannot be
     accessed by the public, or are answered solely to provide consumer education or
     information regarding the status of operations,

            (13) Receiver's Report. The Receiver must:
            A.     File a summary report with the Court of the temporary receivership
     at or before the hearing provided for in Section XX.VI, and include the following
     information:
            1.     The steps taken by the Receiver to implement the terms of the TRO;
            2.     The known value of assets and sum of liabilities of the Receivership
            Entities;
            3.     The steps the Receiver intends to take in the future to protect
            receivership assets, recover receivership assets from third parties, and
            adjust receivership liabilities ifs/he is appointed a permanent receiver;
            4.     the Receiver's opinion on whether any portion of the business of any
            of the Receivership Entities can continue to operate legally and profitably;
            and
            5,     Any other matters which the Receiver believes should be brought to
            the Court's attention.

            (14) Transfer of Receivership Property to Receiver. The Defendants
      and any other person, with possession, custody or control of property of, or
      records relating to, the Receivership Entities shall, upon notice of this Order by
      personal service or otherwise, fully cooperate with and assist the Receiver in
      taking and maintaining possession, custody, or control of the assets and
      documents of the Receivership Entities and immediately transfer or deliver to
      the Receiver possession, custody, and control of, the following:
            A.     All assets held by or for the benefit of the Receivership Entities;
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 70 of 109
C,ase 1:19-cv-25046-RNS      Jcument 17 Entered on FLSD Docke         Y13/2019 Page 16 of 55




           B.     All documents or assets associated with credits, debits, or charges
     made on behalf of any Receivership Entity, wherever situated, including reserve
     funds held by payment processors, credit card processors, merchant banks,
     acquiring banks, independent sales organizations, third party processors,
     payment gateways, insurance companies, or other entities;
            C.    All documents of or pertaining to the Receivership Entities;
            D.    All computers, electronic devices, mobile devices and machines used
     to conduct the business of the Receivership Entities;
            E.    All assets and documents belonging to other persons or entities
     whose interests are under the direction, possession, custody, or control of the
     Receivership Entities; and
            F.    All keys, codes, user names and passwords necessary to gain or to
     secure access to any assets or documents of or pertaining to the Receivership
     Entities, including access to their business premises, means of communication,
     accounts, computer systems (onsite and remote), Electronic Data Hosts, or other
     property.
            G.    In the event that any person or entity fails to deliver or transfer any
     asset or document, or otherwise fails to comply with any provision of this Section,
     the Receiver may file an Affidavit of Non-Compliance regarding the failure and a
     motion seeking compliance or a contempt citation.

             (15) Provision of Information to Receiver. The Defendants shall
      immediately provide to the Receiver:
             A.    A list of all assets and accounts of the Receivership Entities that are
      held in any name other than the name of a Receivership Entity, or by any person
      or entity other than a Receivership Entity;
             B.    A list of all agents, employees, officers, attorneys, servants and those
      persons in active concert and participation with the Receivership Entities, or who
      have been associated or done business with the Receivership Entities; and
             C.    A description of any documents covered by attorney-client privilege
      or attorney work product, including files where such documents are likely to be
      located, authors or recipients of such documents, and search terms likely to
      identify such electronic documents.

             (16) Cooperation with the Receiver. The Defendants; Receivership
      Entities; Defendants' or Receivership Entities' officers, agents, employees, and
      attorneys, all other persons in active concert or participation with any of them,
      and any other person with possession, custody, or control of property of or
      records relating to the Receivership entities who receive actual notice of this
      Order shall fully cooperate with and assist the Receiver. This cooperation and
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 71 of 109
Cp.Se 1:19-cv-25046-RNS     >cument 17 Entered on FL.SD Docke       ~/13/2019 Page 17 of 55




     assistance shall include, but is not limited to, providing information to the
     Receiver that the Receiver deems necessary to exercise the authority and
     discharge the responsibilities of the Receiver under this Order; providing any
     keys, codes, user names and passwords required to access any computers,
     electronic devices, mobile devices, and machines (onsite or remotely) and any
     cloud account (including specific method to access account) or electronic file in
     any medium; advising all persons who owe money to any Receivership Entity
     that all debts should be paid directly to the Receiver; and transferring funds at
     the Receiver's direction and producing records related to the assets and sales of
     the Receivership Entities.

             (17) Non-Interference       with the       Receiver.    The Defendants;
      Receivership Entities; Defendants' or Receivership Entities' officers, agents,
      employees, attorneys, and all other persons in active concert or participation
      with any of them, who receive actual notice of this Order, and any other person
      served with a copy of this Order, are hereby restrained and enjoined from directly
      or indirectly:
             A.     Interfering with the Receiver's efforts to manage, or take custody,
      control, or possession of, the assets or documents subject to the receivership;
             B.     Transacting any of the business of the Receivership Entities;
             C,     Transferring, receiving, altering, selling, encumbering, pledging,
      assigning, liquidating, or otherwise disposing of any assets owned, controlled, or
      in the possession or custody of, or in which an interest is held or claimed by, the
      Receivership Entities; or
             D.     Refusing to cooperate with the Receiver or the Receiver's duly
      authorized agents in the exercise of their duties or authority under any order of
      this Court.

             (18) Stay of Actions. Except by leave of this Court, during the pendency
      of the receivership ordered herein, Defendants, Defendants' officers, agents,
      employees, attorneys, and all other persons in active concert or participation
      with any of them, who receive actual notice of this Order, and their corporations,
      subsidiaries, divisions, or affiliates, and all investors, creditors, stockholders,
      lessors, customers and other persons seeking to establish or enforce any claim,
      right, or interest against or on behalf of Defendants, and all others acting for or
      on behalf of such persons, are hereby enjoined from taking action that would
      interfere with the exclusive jurisdiction of this Court over the assets or
      documents of the Receivership Entities, including, but not limited to:
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 72 of 109
C,ase 1:19-cv-25046-RNS     )cument 17 Entered on FLSD Docke        ?./13/2019 Page 18 of 55




            A.    Filing or assisting in the filing of a petition for relief under the
     Bankruptcy Code, 11 U.S.C. § 101 et seq., or of any similar insolvency
     proceeding on behalf of the Receivership Entities;
            B.    Commencing, prosecuting, or continuing a judicial, administrative,
     or other action or proceeding against the Receivership Entities, including the
     issuance or employment of process against the Receivership Entities, except that
     such actions may be commenced if necessary to toll any applicable statute of
     limitations;
            C.    Filing or enforcing any lien on any asset of the Receivership Entities,
     taking or attempting to take possession, custody, or control of any asset of the
     Receivership Entities; or attempting to foreclose, forfeit, alter, or terminate any
     interest in any Asset of the Receivership Entities, whether such acts are part of
     a judicial proceeding, are acts of self-help, or otherwise; or
     Provided, however, that this Order does not stay: (1) the commencement or
     continuation of a criminal action or proceeding; (2) the commencement or
     continuation of an action or proceeding by a governmental unit to enforce such
     governmental unit's police or regulatory power; or (3) the enforcement of a
     judgment, other than a money judgment, obtained in an action or proceeding by
     a governmental unit to enforce such governmental unit's police or regulatory
     power.

            (19) Compensation of Receiver. The Receiver and all personnel hired
      by the Receiver as herein authorized, including counsel to the Receiver and
      accountants, are entitled to reasonable compensation for the performance of
      duties pursuant to this Order and for the cost of actual out-of-pocket expenses
      incurred by them, from the assets now held by, in the possession or control of,
      or which may be received by, the Receivership Entities. The Receiver shall file
      with the Court and serve on the parties periodic requests for the payment of such
      reasonable compensation, with the first such request filed no more than sixty
      (60) days after the date of entry of this Order. The Receiver shall not increase
      the hourly rates used as the bases for such fee applications without prior
      approval of the Court.

             (20) Receiver's Bond. By no later than January 9, 2020, the Receiver
      shall file with the Clerk of this Court a bond in the sum of $10,000, conditioned
      that the Receiver will well and truly perform the duties of the office and abide by
      and perform all acts the Court directs. 28 U.S.C. § 754.
          Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 73 of 109
C(,lse 1:19-cv-25046-RNS     cument 17 Entered on FLSD Docke:      './13/2019 Page 19 of 55




              (21) Immediate Access to Business Premises and Records. It is
      further ordered that:
              A.    In order to allow Plaintiff and the Receiver to preserve assets and
      evidence relevant to this action and to expedite discovery, Plaintiff and the
      Receiver, and their representatives, agents, contractors, and assistants, shall
      have immediate access to the business premises and storage facilities, owned,
      controlled, or used by the Receivership Entities. Such locations include, but are
      not limited to, 350 NE 60th St., Miami, FL, 33137; 900 N. Federal Hwy. #100,
      Boca Raton, FL, 33432; 9200 Sunset Blvd. #1201, West Hollywood, CA, 90069;
      Luis Bonavita, World Trade Center Free Zone, Of. 001, Montevideo, Uruguay; Rio
      Segundo, Oficentro Plaza Aeropuerto, Oficina C-19, Alajuela, Costa Rica; and
      any offsite location or commercial mailbox used by the Receivership Entities.
      The Receiver may exclude Defendants, Receivership Entities, and their
      employees from the business premises during the immediate access.
              B.    Plaintiff and the Receiver, and their representatives, agents,
      contractors, and assistants, are authorized to remove documents from the
      Receivership Entities' premises in order that they may be inspected, inventoried,
      and copied. Plaintiff shall return any removed materials to the Receiver within
      five (5) business days of completing inventorying and copying, or such time as is
      agreed upon by Plaintiff and the Receiver;
              C.    Plaintiff's access to the Receivership Entities' documents pursuant
      to this Section shall not provide grounds for any Defendant to object to any
      subsequent request for documents served by Plaintiff.
              D.    Plaintiff and the Receiver, and their representatives, agents,
      contractors, and assistants, are authorized to obtain the assistance of federal,
      state and local law enforcement officers as they deem necessary to effect service
      and to implement peacefully the provisions of this Order;
              E.    If any documents, computers, or electronic storage devices
      containing information related to the business practices or finances of the
      Receivership Entities are at a location other than those listed herein, including
      personal residence(s) of any Defendant, then, immediately upon receiving notice
      of this order, Defendants and Receivership Entities shall produce to the Receiver
      all such documents, computers, and electronic storage devices, along with any
      codes or passwords needed for access. In order to prevent the destruction of
      computer data, upon service of this Order, any such computers or electronic
      storage devices shall be powered down in the normal course of the operating
      system used on such devices and shall not be powered up or used until produced
      for copying and inspection; and
              F.    If any communications or records of any Receivership Entity are
       stored with an Electronic Data Host, such Entity shall, immediately upon
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 74 of 109
Case 1:19-cv-25046-RNS      )cument 17 Entered on FLSD Docke          ~/13/2019 Page 20 of 55




     receiving notice of this order, provide the Receiver with the username,
     passwords, and any other login credential needed to access the communications
     and records, and shall not attempt to access, or cause a third-party to attempt
     to access, the communications or records.

            (22) Distribution of Order By Defendants. The Defendants shall
     immediately provide a copy of this Order to each affiliate, telemarketer, marketer,
     sales entity, successor, assign, member, officer, director, employee, agent,
     independent contractor, client, attorney, spouse, subsidiary, division, and
     representative of any Defendant, and shall, within ten (10) days from the date of
     entry of this Order, and provide Plaintiff and the Receiver with a sworn statement
     that this provision of the Order has been satisfied, which statement shall include
     the names, physical addresses, phone number, and email addresses of each
     such person or entity who received a copy of the Order.               Furthermore,
     Defendants shall not take any action that would encourage officers, agents,
     members, directors, employees, salespersons, independent contractors,
     attorneys, subsidiaries, affiliates, successors, assigns or other persons or entities
     in active concert or participation with them to disregard this Order or believe
     that they are not bound by its provisions.

             (23) Expedited Discovery. Notwithstanding the provisions of the Fed. R.
     Civ. P. 26{d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 33,
     34, and 45, Plaintiff and the Receiver are granted leave, at any time after service
     of this Order, to conduct limited expedited discovery for the purpose of
     discovering: (1) the nature, location, status, and extent of Defendants' assets;
     (2) the nature, location, and extent of Defendants' business tr~nsactions and
     operations; (3) documents reflecting Defendants' business transactions and
     operations; or (4) compliance with this Order. The limited expedited discovery
     set forth in this Section shall proceed as follows:
             A.    Plaintiff and the Receiver may take the deposition of parties and
     non-parties. Forty-eight (48) hours' notice shall be sufficient notice for such
     depositions. The limitations and conditions set forth in Rules 30{a)(2)(B) and
     31 (a)(2)(B) of the Federal Rules of Civil Procedure regarding subsequent
     depositions of an individual shall not apply to depositions taken pursuant to this
     Section, Any such deposition taken pursuant to this Section shall not be
     counted towards the deposition limit set forth in Rules 30(a)(2){A) and 3 l(a)(2)(A)
     and depositions may be taken by telephone or other remote electronic means;
             B.    Plaintiff and the Receiver may serve upon parties requests for
     production of documents or inspection that require production or inspection
     within five (5) days of service, provided, however, that three (3) days of notice
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 75 of 109
Case 1:19-cv-25046-RNS      )cument 17 Entered on FLSD Docke        Y13/2019 Page 21 of 55




     shall be deemed sufficient for the production of any such documents that are
     maintained or stored only in an electronic format.
            C.    Plaintiff and the Receiver may serve upon parties interrogatories
     that require response within five (5) days after Plaintiff serves such
     interrogatories;
            D.    The Plaintiff and the Receiver may serve subpoenas upon non-
     parties that direct production or inspection within five (5) days of service.
            E.    Service of discovery upon a party to this action, taken pursuant to
     this Section, shall be sufficient if made by facsimile, email, or by overnight
     delivery.
            F.    Any expedited discovery taken pursuant to this Section is in addition
     to, and is not subject to, the limits on discovery set forth in the Federal Rules of
     Civil Procedure and the Local Rules of this Court. The expedited discovery
     permitted by this Section does not require a meeting or conference of the parties,
     pursuant to Rules 26(d) & (f) of the Federal Rules of Civil Procedure.
            G.    The Parties are exempted from making initial disclosures under Fed.
     R. Civ. P, 26(a)(l) until further order of this Court.

             (24) Service of this Order, Copies of this Order as well as the Motion for
     Temporary Restraining Order and all other pleadings, documents, and exhibits
     filed contemporaneously with that Motion (other than the complaint and
     summons), may be served by any means, including facsimile transmission,
     electronic mail or other electronic messaging, personal or overnight delivery, U.S.
     Mail or FedEx, by agents and employees of Plaintiff, by any law enforcement
     agency, or by private process server, upon any Defendant or any person
     (including any financial institution) that may have possession, custody or control
     of any asset or document of any Defendant, or that may be subject to any
     provision of this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil
     Procedure. For purposes of this Section, service upon any branch, subsidiary,
     affiliate or office of any entity shall effect service upon the entire entity. Upon
     receipt of this Order, the Plaintiff must serve the appointed temporary
     receiver, Melanie Damian, with a copy of this Order,

            (25) Preliminary Injunction Hearing. Pursuant to Fed. R. Civ. P. 65(b),
      Defendants shall appear before this Court on the Friday January 10, 2020 at
      9:00 a.m., to show cause, if there is any, why this Court should not enter a
      preliminary injunction, pending final ruling on the Complaint against
      Defendants, enjoining the violations of the law alleged in the Complaint,
      continuing the freeze of their assets, continuing the receivership, and imposing
      such additional relief as may be appropriate.
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 76 of 109
Case 1:19-cv-25046-RNS      cument 17 Entered on FLSD Docke1       ·/13/2019 Page 22 of 55




           (26)    Briefs and Affidavits Concerning Preliminary Injunction.
     Defendants shall file with the Court and serve on Plaintiff's counsel any
     answering pleadings, affidavits, motions, expert reports or declarations, witness
     lists, or legal memoranda no later than four (4) days prior to the preliminary
     injunction hearing scheduled pursuant to this Order.           Plaintiff may file
     responsive or supplemental pleadings, materials, affidavits, witness lists, or
     memoranda with the Court and serve the same on counsel for Defend ants no
     later than one (1) day prior to the preliminary injunction hearing. Should any
     party seek to present live testimony, the party's witness list shall set forth the
     name, address, and telephone number of each proposed witness, and a detailed
     summary or affidavit revealing the substance of each proposed witness's
     expected testimony. Provided that such affidavits, pleadings, motions, expert
     reports, declarations, witness lists, or legal memoranda or oppositions must be
     served by personal or overnight delivery, facsimile or email, and be received by
     the other party or parties no later than 5:00 p.m. (Eastern time) on the
     appropriate dates set forth in this Section.

           (27) Duration of the Order. This Order shall expire fourteen (14) days
     from the date of entry noted below, unless within such time, the Order is
     extended for an additional period pursuant to Fed. R. Civ. P. 65(b)(2).

           Done and ordered at Miami, Florida, on December 13, 2019.


                                                 R~---
                                                 United States District Judge
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 77 of 109
Gase 1:19-cv-25046-RNS   )cument 17 Entered on FLSD Docke    ~/13/2019 Page 23 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      1 of 12




                               Attachment A
            Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 78 of 109
Case 1:19-cv-25046-RNS                  >cument 17 Entered on FLSD Docke                          ~/13/2019 Page 24 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      2 of 12

                                                FEDERAL TRADE COMMISSION

                                    FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT

 Definitions and Instructions:

      1.   Complete all items. Enter "None" or "N/A" ("Not Applicable") in the first field only of any item that does not apply
           to you. If you cannot fully answer a question, explain why.

      2.   "Dependents· include your spouse, live-in companion, dependent children, or any other person, whom you or your
           spouse (or your children's other parent) claimed or could have claimed as a dependent for tax purposes at any
           time during the past five years.

      3.   "Assets" and "Liabilities" include ALL assets and liabilities, located within the United States or any foreign country
           or territory, whether held individually or jointly and whether held by you, your spouse, or your dependents, or held
           by others for the benefit of you, your spouse, or your dependents.

      4.   Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item Is
           being continued. On the continuation page(s), identify the Item number(s) being continued.

      5.   Type or print legibly.

      6.   Initial each page in the space provided in the lower right corner.

      7.   Sign and date the completed financial statement on the last page.


  Penalty for False Information:

  Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

          (1) ''in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the
  United States, knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or devise a material fact;
  makes any materially false, fictitious or fraudulent statement or representation; or makes or uses any false writing or
  document knowing the same to contain any materially false, fictitious or fraudulent statement or entry" (18 U.S.C. § 1001 );

            (2) "in any ... statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
  willfully subscribes as true any material matter which he does not believe to be true" (18 U.S.C. § 1621); or

          (3) "In any ( ... statement under penalty of perjury as permitted under section 1746 of title 28, United States
  Code) in any proceeding before or ancillary lo any court or grand jury of the United States knowingly makes any false
  material declaration or makes or uses any other Information ... knowing the same to contain any false material
  declaration" (18 U.S.C. § 1623).

  For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
  greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
  person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross
  loss. 18 U.S.C. § 3571.




                                                                       Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 79 of 109
Cp.se l:19-cv-25046-RNS                        lcument 17 Entered on FLSD Docke                                      ~/13/2019 Page 25 of 55
 Case l:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      3 of 12
            ..                                                                  ,, -
                \,'                                  BACKGROUND!JNf#ORMATION
                                                                ,,  .........                 ,.    ,.
                                                                                                                                                         ')::}
                                                                                                                                                         ; . ..
                                                                                                                                                             ;.·
                                                                                                                                                                .   •'
                                                                                                                                                                         ~




  Item 1. Information About You
  Full Name                                                                  Social Security No.

  Current Address of Primary Residence                                       Driver's License No.                                              I   Slate Issued

                                                                             Phone Numbers                       Date of Birth:   I I
                                                                             Home: (   )                                       (mm/dd/vvw)
                                                                             Fax: (    )                         Place of Birth

  0Rent Down                  From (Date):      I I                          E-Mail Address
                                             (mmldd/WYY)
  Internet Home Page
                                                                                                                                                     '
  Previous Addresses for past five years (If required, use additional pages at end of form)
  Address
                                                                                                         From:      I I                Un\il:      I I
                                                                                                                 (mm/dd/yyyy)                   (mm/dd/yyyy)

                                                                                                         0Renl Down
  Address
                                                                                                         From:       I   I            Until:        I        I


                                                                                                         0Renl Down
  Address
                                                                                                         From:       I   I            Until:         I       I


                                                                                                         •Rent Down
  Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they
  were used:


  Item 2, Information About Your Spouse or Live-In Companion
  Spouse/Companion's Name                                                    Social Security No.                     Dale of Birth
                                                                                                                        I   I
                                                                                                                     /mm/dd/vvw)
  Address (if different from yours)                                          Phone Number                            Place of Birth
                                                                             (     )
                                                                             • Rent      Down                From (Dale):  I I
                                                                                                                        (mmldd/yyyy)
  Identify any other name(s) and/or social security number(s) you have used, and the time perlod(s) during which they were used:


  Employer's Name and Address                                                Job Title

                                                                             Years In Present Job        Annual Gross Salary/Wages
                                                                                                         $


  Item 3. Information About Your Previous Spouse
  Name and Address                                                                                       Social Security No.

                                                                                                         Date of Birth
                                                                                                            I I
                                                                                                         (mm/dd/yyyy)

  Item 4, Contact Information (name and address of closest living relative other than your spouse)
  Name and Address                                                                                       Phone Number
                                                                                                         (   )




                                                                                                                                                         Initials:

                                                                   1 of 10       Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 80 of 109
C9,se 1:19-cv-25046-RNS                         ,,cument 17 Entered on FLSD Docke                                    './13/2019              Page 26 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      4 of 12


  Item 5. Information About Dependents (whether or not they reside with you)
  Name and Address                                                                Social Security No.                  Dale of Birth
                                                                                                                          I    I
                                                                                                                       (mm/dd/yyyy)
                                                                                  Relationship

  Name and Address                                                                Social Security No.                  Date of Birth
                                                                                                                             I       I
                                                                                                                       (mm/ddlvwvl
                                                                                  Relationship


  Name and Address
                                                                                  Social Security No.                  I   Date of Birth
                                                                                                                                 I       I
                                                                                                                           (mm/dd/yyyy)
                                                                                  Relationship


  Name and Address
                                                                                  Social Security No.                 I    Date of Birth
                                                                                                                              I    I
                                                                                                                           /mmldd/wwl
                                                                                  Relationship


  Item 6, Employment Information/Employment Income
  Provide the following lnlonnation for this year-lo-date and for each of the previous five full years, for each business entity of which you were a director,
  officer, member, partner, employee {Including self-employment), agent, owner, shareholder, contractor, participant or consultant at any time during that
  period. •tncome· Includes, but Is not limited to, any salary, commissions, distributions, draws, consulting fees, loans, loan payments, dividends,
  royalties, and benefits for which you did not pay (e.g., health Insurance premiums, automobile lease or. loan payments} received by you or anyone else
  on your behalf.
  Company Name and Address                                                            Dates Employed                  Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                      Year                     Income
                                                                     From (Month/Year)            To {Month/Year}
                                                                            I                           I             20                       $
  Ownership Interest?    0   Yes   D   No                                                                                                      $
  Positions Held                                                      From (Month/Year)           To (Month/Year}                               $
                                                                              I                        I                                        $
                                                                              I                         I                                      $
                                                                              I                         I                                       $
  Company Name and Address                                                            Dates Employed                  Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                      Year                      Income
                                                                      From (Month/Year)           To {Month/Year)
                                                                              I                         I             20                        $
  Ownership lnleresl?    0Yes O No                                                                                                              $
  Positions Held                                                      From (Month/Year)           To (Month/Year)                               $
                                                                             I                          I                                       $
                                                                              I                         I                                       $
                                                                              I                         I                                       $
  Company Name and Address                                                             Dales Employed                 Income Received: Y-T-D & 5 Prior Yrs.
                                                                                                                      Year                      Income
                                                                      From (Month/Year)           To (Month/Year)
                                                                              I                         I             20                        $
  Ownership Interest?    D Yes D No                                                                                                             $
  Positions Held                                                      From {Month/Year}           To {Monlh/Year)                               $
                                                                             I                          I                                       $
                                                                              I                         I                                       $
                                                                              I                         I                                       $



                                                                                                                                                Initials:

                                                                       2 of 10         Federal Trade Commission Financial Stalement of Individual Defendant
               Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 81 of 109
Case 1:19-cv-25046-RNS                           ;cument 17 Entered on FLSD Docke                                      :/13/2019 Page 27 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      5 of 12


  Item 7. Pending Lawsuits Flied By or Against You or Your Spouse
  List all pending lawsuits that have been flied by or against you or your spouse in any court or before an administrative agency In the United States or In
  any foreign country or territory. Nota: At Item 12, list lawsuits that resulted In final Judgments or settlements In your favor. At Item 21, list lawsuits_ that
  resulted In final Judgments or set1/emen/s against you.
          Caption of Proceeding              Court or Agency and Location                              Nature of                                         Status or
                                                                                    Case No,                                 Relief Requested
                                                                                                      Proceeding                                        Disoosltlon




  Item 8. Safe Deposit Boxes
  List all safe deposit boxes, located within the United States or In any foreign country or territory, whether held Individually or Jolnlly and whether held by
  you, your spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents.
            Name of Owner(s}                         Name & Address of Depository Institution                    Box No.                      Contents




                                                                                                                                                 Initials:

                                                                         3 of 10      Federal Trade Commission Financial Statement of Individual Defendant
                  Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 82 of 109
Gase 1:19-cv-25046-RNS                         Jcument 17 Entered on FLSD Docke                                      ~/13/2019 Page 28 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4--2 Entered on FLSD Docket 12/09/2019 Page



                                                                                                                                        ~-a~
                                      6 of 12


             ,·> i        . .asks fo, lofmmoUon FINANCIAL                    INF<!i!ll!l'A'l"~ON
 RQ'!-•,01,!onl                                        cegacdlog youc :•~•~/~ii~~ m~udo ,IIJ.~IS•~~•-~                                                   . . ..     f,
 the,•:t:;il'l      :01Hf\•.any.forelgn country or territory, or lnstltutlc;:>n;:wi,affierfl(!leJ ll:,d1vtduelly or Jointly, ar:IQ~th&r                            ::Cc·,,
 sp·d~ef           i~1;1iciepanoonte; or held by oth~rffor the bene~\~f':y~51.(ytiut;~pqus1f or any of your ~d,n;t!i,. ' . .                                    ,..' ·_ ):
  all   c!ooti•     f.e'oueste(l In Item 24 with vour cdmoleted F.ltiancla!'SUile'menh. · . · ·                                :. .    ::;••''•" · · ; ,.... ::=•:',···   .-
                                                                          ASSETS
  Item 9. Cash, Bank, and Money Market Accounts
  List cash on hand (as opposed to cash In bank accounts or other financial accounts) and all bank accounts, money market accounts, or other financial
  accounts, including but not limited to checking accounts, savings accounts, and certificates of deposit. The term 'cash on hand' Includes but is not
  limited to cash in the form of currency, uncashed checks, and money orders.

        a. Amount of Cash on Hand $                                        I Form or Cash on Hand
        b, Name on Account                       Name & Address of Financial lnstltullon                         Account No.                     Current Balance

                                                                                                                                             $




                                                                                                                                             $




                                                                                                                                             $




                                                                                                                                              $




                                                                                                                                              $




  Item 10. Publicly Traded Securities
  List all publicly traded securities, including but not limited to, stocks, stock options, corporate bonds, mutual funds, U.S. government securities (including
  but not limited lo treasury bills and treasury notes), and stale and munlclpal bonds, Also list any U.S. savings bonds.
  Owner of Security                                                                Issuer                      I   Type of Securily    I No. of Units Owned


  Broker House, Address                                                            Broker Account No.

                                                                                   current Fair Market Value
                                                                                   $
                                                                                                                          I ~oan(s) Against Security
  Owner of Security                                                                Issuer                      I Type of Security      I No. of Units Owned

  Broker House, Address                                                            Broker Account No.

                                                                                   Current Fair Market Value
                                                                                   $
                                                                                                                        I ~oan(s) Against Security
  Owner or Security                                                                Issuer                      IType of Security I No. of Units Owned
   Broker House, Address                                                           Broker Account No.

                                                                                   Current Fair Market Value
                                                                                   $
                                                                                                                          I ~oan(s) Against Security

                                                                                                                                                  Initials:

                                                                        4 of 1o        Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 83 of 109

Case 1:19-cv-25046-RNS                           1cument 17 Entered on FLSD Docke1                                             './13/2019 Page 29 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      7 of 12


  Item 11. Non-Public Business and Financial Interests
  List all non-public businesa and financial Interests, Including but not limited to any Interest In a non-public corporation, subchapter-S corporation, limited
  liability corporation ('LLC'), general or llmlled partnership, joint venture, sole proprietorship, lnlematlonal business corporation or personal Investment
  corporation, end oll or mineral lease.

              Entity's Name & Address                     Type or Business or Flnanclal                    Owner               Ownership           Ir Officer, Director, Member
                                                         Interest (e.g., LLC, partnership)          (e.g., sell, spouse)          %                   or Partner, Exact Title




  .Item 12. Amounts Owed to You, Your Spouse, or Your Dependents
  Debtor's Name & Address                                   Date Obligation           Original Amount Owed            Nature of Obligation (If the result of a final court
                                                         Incurred (Month/Year)      $                                 judgment or settlement, provide court name
                                                                   I                                                  and docket number)
                                                        Current Amounl Owed         Payment Schedule
                                                        $                           $
  Debtor's Telephone                                    Debtor's Relationship lo You


  Debtor's Name & Address                                    Data Obllgallon            Original Amount Owed          Nature of Obligation (if the result of a final court
                                                          Incurred (Month/Year)         $                             judgment or settlement, provide court name
                                                                   I                                                  and docket number)
                                                         Current Amount Owed            Payment Schedule
                                                         $                              $
  Debtor's Telephone                                     Debtor's Relationship lo You


  Item 13. Life Insurance Policies
  Lisi all life Insurance policies (Including endowment pollcles) with any cash surrender value.
  Insurance Company's Name, Address. & Telephone No.                    Beneficiary                                        Policy No.                     Face Value
                                                                                                                                                          $
                                                                        Insured                                            Loans Against Polley           Surrender Value
                                                                                                                           $                              $
  Insurance Company's Name, Address, & Telephone No.                    Beneficiary                                        Policy No.                     Face Value
                                                                                                                                                          $
                                                                        Insured                                            Loans Against Polley           Surrender Value
                                                                                                                           $                              $

  Item 14. Deferred Income Arrangements
  List ell deferred Income arrangements, Including but no\ limited to, deferred annullles, pensions plans, profit-sharing plans, 401(k) plans, IRAs, Keoghs,
  other retirement accounts, and college savings plans (e.g., 529 Plans).
  Trustee or Administrator's Name, Address & Telephone No.                        Name on Account                                       I
                                                                                                                              Account No.

                                                                                      Date Established          Type of Plan                   Surrender Value before
                                                                                            I   I                                             Taxes and Penalties
                                                                                      (mrnldd/yyyy)                                            $
  Trustee or Administrator's Name, Address & Telephone No.                            Name on Account                                   j   Account No.

                                                                                      Date Established          Type of Plan                  Surrender Value before
                                                                                            I   I                                             Taxes and Penalties
                                                                                                                                               $



                                                                                                                                                              Initials:

                                                                        5of 10          Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 84 of 109
Case 1:19-cv-25046-RNS                          Jcument 17 Entered on FLSD Docke                                       './13/2019 Page 30 of 55
 Case 1:19-cv-25046-RNS *SEALED* Doc·ument 4-2 Entered on FLSD Docket 12/09/2019 Page
                                       8 of 12

  Item 15. Pending Insurance Payments or Inheritances
 List any pending insurance payments or Inheritances owed to you.
 Type                                                                                                         Amount Expected    · Dale Expected (mm/dd/yyyy)
                                                                                                          $                           I       I
                                                                                                          $                           I       I
                                                                                                          $                           I       I
  Item 16. Vehicles
  List an cars, trucks, motorcycles, boats, airplanes, and other vehicles.
  Vehicle Type      I Year            Registered Owner's Name            Purchase Price
                                                                         $
                                                                                                               Original Loan Amount
                                                                                                               $
                                                                                                                                          Current Balance
                                                                                                                                          $
  Make                               Registration State & No.            AccounVLoan No.                       Current Value              Monthly Payment
                                                                                                               $                          $
  Model                              Address of Vehicle's Location       Lender's Name and Address




  Vehicle Type    I Year              Registered Owner's Name            Purchase Price
                                                                         $
                                                                                                               Original Loan Amount
                                                                                                               $
                                                                                                                                          Current Balance
                                                                                                                                          $
  Make                                Registration State & No.           AccounVLoan No.                       Current Value              Monthly Payment
                                                                                                               $                          $
  Model                               Address of Vehicle's Location      Lender's Name and Address




  Vehicle Type    I Year              Registered Owner's Name            Purchase Price               Original Loan Amount                Current Balance
                                                                         $                            $                                   $
  Make                                Registration Slate & No.           AccounVLoan No.              Current Value                       Monthly Payment
                                                                                                      $                                   $
  Model                               Address of Vehicle's Location      Lender's Name and Address




  Vehicle Type     I Year             Registered Owner's Name            Purchase Price
                                                                         $
                                                                                                      Original Loan Amount
                                                                                                      $
                                                                                                                                          Current Balance
                                                                                                                                          $
  Make                                Registration Slate & No.           AccounVLoan No.              Current Value                       Monthly Payment
                                                                                                      $                                   $
  Model                               Address of Vehicle's Location      Lender's Name and Address




  Item 17. Other Personal Property
  List all other pernonal property not listed In Items 9,16 by category, whether held for personal use, Investment or any other reason, Including but not
  limited to coins, stamps, artwork, gemstones, jewelry, bullion, other collectibles, copyrights, patents, and other lnlelleclual property.

      Property Category
                                        Name of Owner                             Property Location                      AcquisHlon Cost               Current Value
    (e.g., artwork, jewelry)
                                                                                                                        $                         $



                                                                                                                        $                         $


                                                                                                                        $                         $




                                                                                                                                                      Initials:

                                                                        6 of 10    Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 85 of 109
Case 1:19-cv-25046-RNS                            Jcument 17 Entered on FLSD Docke                                      !/13/2019 Page 31 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      9 of 12

 Item 18. Real Property
 Lisi all raal property Interests (Including any land contract)
 Property's Location                            Type or Property                       Name(s) on Title or Contract and Ownership Percentages



  Acquisition Dale (mm/dd/yyyy)
    I     I
                                       I   :urchase Price                      I   ~urrent Value                   Basis of Valuation

  Lender's Name and Address                                        Loan or Account No.                             Current Balance On First Mortgage or
                                                                                                                   Contract
                                                                                                                   $
                                                                                                                   Monthly Payment
                                                                                                                   $
  Other Mortgage Loan(s) (describe)                                    Monthly Payment                             D Rental Unit
                                                                       $
                                                                       Current Balance                              Monthly Rent Received
                                                                       $                                            $
  Property's Location                           Type of Property                       Name(s) on Tille or Contract and Ownership Percentages



  Acquisition Date (mm/dd/yyyy)
    I    I
                                       I   :urchase Price                      I   ~urrent Value                   Basis of Valuation

  Lender's Name and Address                                        Loan or Account No.                             Current Balance On First Mortgage or
                                                                                                                   Contract
                                                                                                                   $
                                                                                                                   Monthly Payment
                                                                                                                   $
  Other Mortgage Loan(s) (describe)                                    Monthly Payment                             D Rental Unit
                                                                       $
                                                                       Current Balance                             Monthly Rent Received
                                                                       $                                           $

                                                                           LIABILITIES
  Item 19. Credit Cards
  Lisi each credit card account held by you, your spouse, or your dependents, and any other credit cards that you, your spouse, or your dependents use,
  whether Issued by a United States or foreign financial Institution.
    Name of Credit Card (e.g., Visa,
                                                        Accounl No.                                Name(s) on Account                      Current Balance
    MasterCard, Department Slore)
                                                                                                                                     $
                                                                                                                                     $
                                                                                                                                     $
                                                                                                                                     s
                                                                                                                                     $
  Item 20, Taxea Payable
  List all taxes, such as Income taxes or real estate laxes, owed by you, your spouse, or your dependents.
                             Type of Tax                                                Amount Owed                                Year Incurred
                                                                           $
                                                                           $
                                                                           $




                                                                                                                                                Initials:

                                                                           7 of 10       Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 86 of 109
Case 1:19-cv-25046-RNS                          Jcument 17 Entered on FLSD Docke                                      U13/2019            Page 32 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      10 of 12

  Item 21. Other Amounts Owed by You, Your Spouse, or Your Dependents
  List all other amounts, not listed elsewhere In this financial statement, owed by you, your spouse, or your dependants.
  Lender/Creditor's Name, Address, and Telephone No,         Nature or Debt (If the result of a court judgment or settlement, provide court name and docket
                                                             number)


                                                             Lender/Creditor's Relationship to You


  Dale Liability Was Incurred
    I    I
  lmm/ddlvvwl
                                        I
                                       ~rlglnal Amount Owed                      I
                                                                           ~urrent Amount Owed                        l
                                                                                                                Payment Schedule

  Lender/Creditor's Name, Address, and Telephone No. Nature of Debt (If the result of a court judgment or settlement, provide court name and docket
                                                        number)


                                                             Lender/Creditor's Relationship to You


  Date Liability Was Incurred
    I    I
  (mm/dd/ww\
                                        I   ~rlginal Amount Owed                 I   ~urrenl Amount Owed              I   Payment Schedule


                                                       OTHER FINANCIAL INFORMATION

  Item 22. Trusts and Escrows
  List all funds and other assets that are being held In trust or escrow by any person or entity for you, your spouse, or your dependents. Include any legal
  retainers being held on your behalf by legal counsel. Also list all funds or other assets \hat are being held In \rust or escrow by you, your spouse, or your
  dependents, for any person or entlty,
                                                      Dale Established
   Trustee or Escrow Agent's Name & Address                                  Granter             Beneficiaries                  Present Market Value of Assets'
                                                       lmmlddlvvwl
                                                        I I                                                                $




                                                         I    I                                                            $




                                                         I    I                                                             $




  'If \he market value of any asset Is unknown, describe the asset and stale Its cost, if you know II.
  Item 23. Transfers of Assets
  List each parson or entity to whom you have transferred, In the aggregate, more than $5,000 In funds or other assets during the previous five years by
  loan, gift, sale, or other transfer (exclude ordinary and necessary living and business expenses paid lo unrelated third parties), For each such person or
  entity, state the total amount transferred during that period.
                                                                                                            Transfer Date                  Type of Transfer
   Transferee's Name, Address, & Relationship           Property Transferred          Aggregale Value'
                                                                                                            (mm/dd/yyyy)                   (e.g., Loan, Gift)
                                                                                      $                      I   I




                                                                                       $                     I    I



                                                                                       $                     I    I


  'If the market value of any asset is unknown, describe the asset and slate Its cost, if you know It.

                                                                                                                                                Initials: _ _

                                                                       8 of 10        Federal Trade Commission Financial Statement of Individual Defendant
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 87 of 109
Case 1:19-cv-25046-RNS                       Jcument 17 Entered on FLSD Docke                                  Y13/2019          Page 33 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      11 of 12

  Item 24. Document Requests
  Provide copies of the following documents with your completed Financial Statement.
                  Federal tax returns filed during the last three years by or on behalf of you, your spouse, or your dependents.
                  All applications for bank loans or other extensions of credit (other than credil cards) that you, your spouse, or your
                  dependents have submitted within the last two years, Including by obtaining copies from lenders if necessary.
  Item 9          For each bank account listed in Item 9, all account statements for the past 3 years.
                  For each business entity listed in Item 11, provide (including by causing to be generated from accounting records) the
  Item 11         most recent balance sheet, tax return, annual income statement, the most recent year-to-date Income statement, and all
                  general ledger files from account records.
                  All appraisals that have been prepared for any property listed in Item 17, including appraisals done for Insurance
  Item   17       purposes. You may exclude any category of property where the total appraised value of all property In that category is
                  less than $2,000.
  Item 18         All appraisals that have been prepared for real property listed In Item 18.
  Item 21         Documentation for all debts listed in Item 21.
                  All executed documents for any trust or escrow listed in Item 22. Also provide any appraisals, including insurance
  Item 22
                  appraisals that have been done for any assets held by any such trust or In any such escrow.

                                                 SUMMARY FINANC!AL SCHEDULES
  Item 25. Combined Balance Sheet for You, Your Spouse, and Your Dependants
  Assets                                                                 Llabllltles
  Cash on Hand (Item 9)                                       $          Loans Against Publicly Traded Securities (Item 1O)            $
  Funds Held in Financial Institutions (Item 9)               $          Vehicles - Liens (llem 16)                                    $
  U.S. Government Securities (Item 10)                        s          Real Property - Encumbrances (llem 18)                        $
  Publicly Traded Securities (Item 10)                        $          Credit Cards (Item 19)                                        $
  Non-Public Business and Financial Interests (Item 11)       $          Taxes Payable (llem 20)                                       $
  Amounts Owed lo You (Item 12)                               $          Amounts owed by You (Item 21)                                 $
  Life Insurance Policies (Item 13)                           $          Other Llabllltles (Itemize)
  Deferred Income Arrangements (Item 14)                      $                                                                        $
  Vehicles (Item 16)                                          $                                                                        $
  Other Personal Property (Item 17)                           $                                                                        $
  Real Property (Item 18)                                     $                                                                        $
  Other Assets (ltemlz:e)                                                                                                              $
                                                              $                                                                         $
                                                              $                                                                         $
                                                              $                                                                         $
                                          Total Assets        $          Total Liabilities                                              $
  Item 26. Combined Currant Monthly Income and Expenses for You, Your Spouse, and Your Dependants
  Provide the current monthly Income and expenses for you, your spouse, and your dependents. Do not Include credit card payments separately; rather,
  Include credit card expenditures In the appropriate categories.
  Income (State source of each Item)                                  expenses
  Salary - After Taxes                                                Mortgage or Rental Payments for Resldence(s)
                                                          $                                                                                 $
  Source:
  Fees, Commissions, and Royalties                                    Property Taxes for Residence(s)
                                                          $                                                                                 $
  Source:
  Interest                                                            Rental Property Expenses, Including Mortgage Payments, Taxes,
                                                          $           and Insurance                                                         $
  Source:
  Dividends and Capital Gains                                         Car or Other Vehicle Lease or Loan Payments
                                                          $                                                                                 $
  Source:
  Gross Rental Income                                                 Food Expenses
                                                          $                                                                                 $
  Source:
  Profits from Sole Proprietorships                                   Clothing Expenses
                                                          $                                                                                 $
  Source:
  Distributions from Partnerships, S-Corporations,                    Utilities
  and LLCs                                                $                                                                                 $
  Source:

                                                                                                                                       Initials:


                                                                   9 of 10        Federal Trade Commission Financial Statement of Individual Defendant
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 88 of 109
Case 1:19-cv-25046-RNS                       )cument 17 Entered on FLSD Docke                                   :/13/2019 Page 34 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
                                      12 of 12

  Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents (cont.)
  Distributions from Trusts and Estates                                Medical Expenses, Including insurance
  Source:                                               $                                                                                    $
  Distributions from Deferred Income Arrangements                      Other Insurance Premiums
  Source:                                                $                                                                                   $
  Social Security Payments                              $              Other Transportation Expenses                                         $
  Alimony/Child Support Received                         $             Other Expenses (Itemize)
  Gambling Income                                        $                                                                                   $
  Other Income (Itemize)                                                                                                                     $
                                                         $                                                                                   $
                                                         $                                                                                   $
                                                         $                                                                                   $
                                       Total Income      $             Total Expenses                                                        $

                                                                  ATTACHMENTS
  Item 27. Documents Attached to this Financial Statement
  List all documents that are being submitted with this flnanclal statement. For eny Item 24 documents that are not attached, explain why.

  item No, Document Relates To                                                            Description of Document




           I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
  Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
  responses I have provided to the items above are true and contain all the requested facts and information of which I have
  notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
  penalties for false statements under 18 U.S.C. § 1001, 18 U,S,C, § 1621, and 18 U.S.C. § 1623 (five years imprisonment
  and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  Executed on:


  (Date)                                                        Signature




                                                                     10 of 10      Federal Trade Commission Financial Statement of Individual Defendant
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 89 of 109
Case 1:19-cv-25046-RNS   Jcument 17 Entered on FLSD Docke    2/13/2019 Page 35 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      1 of 16




                               Attachment B
            Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 90 of 109
Case 1:19-cv-25046-RNS                 )cument 17 Entered on FLSD Docke                       :/13/2019 Page 36 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      2 of 16

                                             FEDERAL TRADE COMMISSION

                              FINANCIAL STATEMENT OF CORPORATE DEFENDANT



  Instructions:

  l.      Complete all items. Enter "None" or "NIA" ("Not Applicable") where appropriate. If you cannot fully answer a
          question, ex.plain why.

  2,      The font size within each field will adjust automatically as you type to accommodate longer responses.

  3.      In completing this financial statement, "the corporation" refers not only to this corporation but also to each of its
          predecessors that are not named defendants in this action.

  4.      When an Item asks for information about assets or liabilities "held by the corporation," include ALL such assets
          and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
          benefit of the corporation.

  5,      Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
          being continued, On the continuation page(s), identify the Item number being continued,

  6.      Type or print legibly.

  7.      An officer of the corporation must sign and date the completed financial statement on the last page and initial
          each page in the space provided in the lower right corner.




  Penalty for False Information:

  Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

          (I) "in any matter within the jurisdiction of any department or agency of the United States knowingly and
          willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false,
          fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
          same to contain any false, fictitious or fraudulent statement or entry" (18 U.S.C. § 1001);

          (2) "in any , . , statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
          willfully subscribes as true any material matter which he does not believe to be true" (18 U.S.C. § 1621); or

          (3) "in any( ... statement under penalty of perjury as permitted under section 1746 of title 28, United States
          Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
          false material declaration or makes or uses any other infonnation ... knowing the same to contain any false
          material declaration." (18 U.S.C. § 1623)

  For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
  greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
  person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss.
  18 u.s.c. § 3571.
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 91 of 109
Gase 1:19-cv-25046-RNS                Jcument 17 Entered on FLSD DockE                     ~/13/2019 Page 37 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      3 of 16



                                             BACKGROUND INFORMATION


                   General Information

  Corporation's Full Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Primary Business Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From (Date) _ _ __

  Telephone No, _ _ _ _ _ _ _ _ _ _ _ _ Fax No, _ _ _ _ _ _ _ _ _ _ __

  E-Mail Address._ _ _ _ _ _ _ _ _ _ Internet Home Page_ _ _ _ _ _ _ _ __

  All other current addresses & previous addresses for past five years, including post office boxes and mail drops;
  Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until_ _ _ _ _ _ __

  Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until._ _ _ _ _ _ __

  Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until._ _ _ _ _ _ __

  All predecessor companies for past five years:

  Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until _ _ _ _ __

  Name & A d d r e s s - - - - - - - - - - - - - - - ~ - - - - - - - From/Until _ _ _ _ __

  Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until _ _ _ _ __


                   Legal Information

  Federal Taxpayer ID No, _ _ _ _ _ _ _ _ _ _ State & Date of Incorporation _ _ _ _ _ _ _ _ __

  State Tax ID No, _ _ _ _ _ _ _ _ State _ _ _ _ _ _ Profit or Not For Profit _ _ _ _ _ _ __

  Corporation's Present Status: Active _ _ _ _ _ _ _ Inactive _ _ _ _ _ _ Dissolved _ _ _ _ _ __

  If Dissolved: Date dissolved _ _ _ _ _ _ _ _ _ _ By Whom _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Reasons------------------------------------
  Fiscal Year-End (Mo./Day) _ _ _ _ _ _ _ Corporation's Business Activities _ _ _ _ _ _ _ _ _ _ __


                   Registered Agent

  Name of Registered Agent _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Telephone No. _ _ _ _ _ __




          Page 2                                                                             Initials _ _ __
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 92 of 109
Case 1:19-cv-25046-RNS                 Jcument 17 Entered on FLSD DockE                      ~/13/2019 Page 38 of 55
Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page.
                                     4 of 16



                   Principal Stockholders

 List all persons and entities that own at least 5% of the corporation's stock.

                                             Name & Address                                                   % Owned




                   Board Members

  List all members of the corporation's Board of Directors.

                                     Name & Address                                        %Owned       Term (From/Until)




                   Officers

  List all of the corporation's officers, including de facto officers (individuals with significant management responsibility
  whose titles do not reflect the nature of their positions).

                                              Name & Address                                                  ¾Owned




          Page 3                                                                               Initials _ _ __
           Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 93 of 109
C1ase 1:19-cv-25046-RNS               )cument 17 Entered on FLSD Docke                       ·2/13/2019 Page 39 of 55

 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      5 of 16



                    Businesses Related to the Corporation

  List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.

                                    Name & Address                                         Business Activities    % Owned




  State which of these businesses, if any, has ever transacted business with the corporation __________




                    Businesses Related to Individuals

  List all corporations, partnerships, and other business entities in which the corporation's principal stockholders, board
  members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.

    lndividual's Name                       Business Name & Address                         Business Activities    % Owned




  State which of these businesses, if any, have ever transacted business with the corporation __________




                    Related Individuals

  List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
  years and current fiscal year-to-date. A "related individual" is a spouse, sibling, parent, or child of the principal
  stockholders, board members, and officers (i.e., the individuals listed in Items 4 - 6 above).

                             Name and Address                                   Relationship           Business Activities




           Page 4                                                                              Initials ____
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 94 of 109
Case 1:19-cv-25046-RNS                 )cument 17 Entered on FLSD Docke                     Y13/2019 Page 40 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      6 of 16



  Item 10,            Outside Accountants

  List all outside accountants retained by the corporation during the last three years.

                                      Finn Name                                 Address                       CPA/PA?




  Item 11.            Corporation's Recordkeeping

  List all individuals within the corporation with responsibility for keeping the corporation's financial books and records for
  the last three years.

                                  Name, Address, & Telephone Number                                    Position(s) Held




  Item 12.            Attorneys

  List all attorneys retained by the corporation during the last three years.

                                         Firm Name                                        Address




             Page 5                                                                           Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 95 of 109
Case 1:19-cv-25046-RNS               icument 17 Entered on FLSD Docke                       :/13/2019 Page 41 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      7 of 16



  Item 13,         Pending Lawsuits Filed by the Corporation

  List all pending lawsuits that have been filed by the corporation in court or before an administrative agency. (List
  lawsuits that resulted in final judgments or settlements in favor of the corporation in Item 25).

  Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ Nature of Lawsuit _ _ _ _ _ _ __
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _- Relief Requested _ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ __

                                                 Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. - - - - - - - Relief Requested--------- Nature of Lawsuit---------

  - - - - - - - - - - - - - - - Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name' & Address, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No.- - - - - - - Relief Requested--------- Nature of Lawsuit- - - - - - - - -

  --------------- Status- - - - - - - - - - - - - - - - - - - - - -
          Page 6                                                                              Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 96 of 109
Case 1:19-cv-25046-RNS                lcument 17 Entered on FLSD Docke                      'Y13/2019 Page 42 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      8 of 16



  Item 14.            Current Lawsuits Filed Against the Corporation

  List all pending lawsuits that have been filed against the corporation in court or before an administrative agency, (List
  lawsuits that resulted in final judgments, settlements, or orders in ltems 26 - 27),

  Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested._ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ __
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No.- - - - - - - Relief Requested· - - - - - - - - Nature of Lawsuit·---------
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address,_ _ _ _ _ _ _ _ ___,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No, _ _ _ _ _ _ _ Relief Requested _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No. _ _ _ _ _ _ _ Relief Requested._ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Opposing Party's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Docket No . _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             Page 7                                                                           Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 97 of 109
Case 1:19-cv-25046-RNS                   )cument 17 Entered on FLSD Docke                       Y13/2019 Page 43 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      9 of 16



  Item 15,            Bankruptcy Information

  List all state insolvency and federal bankruptcy proceedings involving the corporation.

  Commencement Date _ _ _ _ _ _ _ Termination Date _ _ _ _ _ _ _ Docket No. _ _ _ _ _ _ __

  If State Court: Court & County _ _ _ _ _ _ _ _ _ _ If Federal Court: District _ _ _ _ _ _ _ _ _ __

  Disposition------------------------------------


  Item 16,                   Safe Deposit Boxes

  List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
  benefit of the corporation. On a separate page, describe the contents of each box.

  Owner's Name               N§me & Address of Depository Institution                                                 Box No.




                                                   FINANCIAL INFORMATION

  REMINDER: When an Item asks for information about assets or liabilities "held by the corporation," include
  ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
  others for the benefit of the corporation.

  Item 17,            Tax Returns

  List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.


     Fer;!eral/       Tax Year       Tax Due       Tax Paid       Tax Due       Tax Paid             Preparer's Name
    State/Both                       Federal       Federal         ~             State

                                 $             $              $             $

                                 $             $              $             $

                                 $             $              $             $




             Page 8                                                                               Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 98 of 109
Case 1:19-cv-25046-RNS                  )cument 17 Entered on FLSD Docke                      :/13/2019 Page 44 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      10 of 16



  Item 18,            Financial Statements

  List all financial statements that were prepared for the corporation's last three complete fiscal years and for the current
  fiscal year-to-date. Attach copies of all statements, providing audited statements if available,

                 Balance Sheet     Profit & Loss Statement     Cash Flow Statement Changes in Owner's Equity Audited?




  Item 19.            Financial Summary

  For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not
  provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial
  infonnation.
                                 Current Year-to-Date          1 Year Ago             2 Years Ago            3 Years Ago
   Gross Revenue               $                        $                        $ _ _ _ _ __            $" _ _ _ _ __

   Expenses                    $                        $                        $ _ _ _ _ __            $" _ _ _ _ __

   Net Profit After Taxes      $

   Payables                    $

   Receivables                 $


  Item 20.            Cash, Bank, and Money Market Accounts

  List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
  certificates of deposit, held by the corporation, The terrn "cash" includes currency and uncashed checks.

  Cash on Hand$ _ _ _ _ _ _ _ _ _ _ _ Cash Held for the Corporation's Benefit$ _ _ _ _ _ _ _ _ __

     Name & Address of Financial Institution                 Signator(s) on Account           Account No.           Current
                                                                                                                    Balance
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ __




             Page 9                                                                             Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 99 of 109
Gase 1:19-cv-25046-RNS                  Jcument 17 Entered on FLSD DockE                         2/13/2019 Page 45 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      11 of 16



  Item 21.             Government Obligations and Publicly Traded Securities

  List all U.S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
  the corporation. Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
  bearer bonds, state and municipal bonds, and mutual funds, held by the corporation.

  Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ __

  No. of Units Owned _ _ _ _ Current Fair Market Value$ ________ Maturity Date _ _ _ _ __

  Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ __

  No, of Units Owned _ _ _ _ Current Fair Market Value$ ________ Maturity Date _ _ _ _ __


  Item 22.             Real Estate

  List all real estate, including leaseholds in excess of five years, held by the corporation.

  Type of Property_ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location_ _ _ _ _ _ _ _ _ _ _ _ __

  Name(s) on Title and Ownership Percentages _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Current Value$_________ Loan or Account No. _ _ _ _ _ _ _ _ _ __

  Lender's Name and Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Current Balance On First Mortgage $ _ _ _ _ _ _ Monthly Payment $ _ _ _ _ __

  Other Loan(s) (describe), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Current Balance $._ _ _ _ _ __

  Monthly Payment$ ________ Rental Unit? _ _ _ _ _ _ _ Monthly Rent Received$_ _ _ _ __



  Type of Property _ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location_ _ _ _ _ _ _ _ _ _ _ _ __

  Name(s) on Title and Ownership Percentages_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Current Value$ _________ Loan or Account No. _ _ _ _ _ _ _ _ _ __

  Lender's Name and Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Current Balance On First Mortgage     $_ _ _ _ _ _ Monthly           Payment $_ _ _ _ __

  Other Loan(s) (describe),_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Current Balance$, _ _ _ _ _ __

  Monthly Payment$ _ _ _ _ _ _ _ Rental Unit? _ _ _ _ _ _ _ Monthly Rent Received$ _ _ _ __




             Page 10                                                                              Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 100 of 109
Case 1:19-cv-25046-RNS                 )cument 17 Entered on FLSD Docke                       2/13/2019 Page 46 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      12 of 16



  Item 23.             Other Assets

  List all other property, by category, with an estimated value of $2,500 or more, held by the corporation, including but not
  limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
  intellectual property,

             Property Category                               Property Location                         Acguisition       Current
                                                                                                         Cost            Value

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $

                                                                                                   $                 $


  Item 24.             Trusts and Escrows

  List all persons and other entities holding funds or other assets that are in escrow or in trust for the corporation.

              Trustee or Escrow Agent's                     Description and Location of Assets                Present Market
                   Name & Address                                                                             Value of Assets

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ __


  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ __

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _~ - - -

  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ __


  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - $_ _ _ _ _ __
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ __


  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - $._ _ _ _ _ __




             Page 11                                                                             Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 101 of 109
Case 1:19-cv-25046-RNS                 )cument 17 Entered on FLSD Docke.                ~/13/2019 Page 47 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      13 of 16



  Item 25.         Monetar.y Judgments and Settlements Owed To the Corporation

  List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation.

  Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No . _ _ _ __

  Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment._ _ _ _ _ _ _ Amount$._ _ _ __

  Opposing Party's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ __

  Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment_ _ _ _ _ _ _ Amount $_ _ _ __



  Item 26.             Monetary Judgments and Settlements Owed By the Corporation

  List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.

  Opposing Party's Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No., _ _ _ __

  Nature of Lawsuit. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date _ _ _ _ _ _ Amount$ _ _ _ _ __

  Opposing Party's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No . _ _ _ __

  Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment _ _ _ _ _ _ _ Amount$ _ _ _ __

  Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address
                              --------------------- Docket No. _ _ _ __
  Nature of Lawsuit'------------- Date of Judgment_ _ _ _ _ _ _ Amount$ _ _ _ __

  Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No._ _ _ __

  Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment _ _ _ _ _ _ _ Amount$_ _ _ __

  Opposing Party's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Court's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No., _ _ _ __

  Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment._ _ _ _ _ _ _ Amount$._ _ _ __



             Page 12                                                                      Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 102 of 109
Case 1:19-cv-25046-RNS                 )Cument 17 Entered on FLSD Docke-                        ~/13/2019 Page 48 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      14 of 16



  Item 27.         Government Orders and Settlements

  List all existing orders and settlements between the corporation and any federal or state government entities,

  Name of Agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Contact Person _ _ _ _ _ _ _ _ _ __

  Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Telephone No. _ _ _ _ __

  Agreement Date _ _ _ _ _ _ Nature of Agreement _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Item 28.             Credit Cards

  List all of the corporation's credit cards and store charge accounts and the individuals authorized to use them,

               Name of Credit Card or Store                           Names of Authorized Users and Positions Held




  Item 29,             Compensation of Employees

  List all compensation and other benefits received from the corporation by the five most highly compensated employees,
  independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
  fiscal years and current fiscal year-to-date. "Compensation" includes, but is not limited to, salaries, commissions,
  consulting fees, bonuses, dividends, distributions, royalties, pensions, and profit sharing plans. "Other benefits" include,
  but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
  individuals, or paid to others on their behalf.

               Name/Position                Current Fiscal       I Year Ago       2 Years Ago          Comriensation or
                                            Year-to-Date                                               Type of Benefits

                                        $                    $                $

                                        $                    $                $

                                        $                    $                $

                                        s                    $                $

                                        $                    $                $




             Page 13                                                                             Initials
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 103 of 109
Case 1:19-cv-25046-RNS                  Jcument 17 Entered on FLSD DockE                          2/13/2019 Page 49 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      15 of 16



  Item 30.             Compensation of Board Members and Officers

  List all compensation and other benefits received from the corporation by each person listed in Items 5 and 6, for the
  current fiscal year-to-date and the two previous fiscal years. "Compensation" includes, but is not limited to, salaries,
  commissions, consulting fees, dividends, distributions, royalties, pensions, and profit sharing plans. "Other benefits"
  include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to
  the individuals, or paid to others on their behalf.

               Name/Position                 Current Fiscal        1 Year Ago       2 Years Ago         Compensation or
                                             Year-to-Date                                               Type of Benefits

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

                                         $                     $                $

  Item 31.             Transfers of Assets Including Cash and Property

  List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
  previous three years, by loan, gift, sale, or other transfer.

    Transferee's Name, Address, & Relationship                 Property             Aggregate     Transfer   Type of Transfer
                                                              Transferred            Value         Date      (e, ~-, Loan, Gift)


  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  - - - - - - - - - - - - - - - - - - - - - - - $_ _ _ _ _ - - - - - - - - - - -




             Page 14                                                                                Initials _ _ __
             Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 104 of 109
C,ase 1:19-cv-25046-RNS               Jcument 17 Entered on FLSD Dock€                       2./13/2019      Page 50 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
                                      16 of 16



  Item 32.         Documents Attached to the Financial Statement

  List all documents that are being submitted with the financial statement,

   Item No, Document       Description of Document_
       Relates To




          I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
  Commission or a federal court, I have used my best efforts to obtain the information requested in this statement. The
  responses I have provided to the items above are true and contain all the requested facts and information of which I have
  notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
  penalties for false statements under 18 U.S.C. § 1001, 18 U,S.C. § 1621, and 18 U.S,C, § 1623 (five years imprisonment
  and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  Executed on:


  (Date)                                             Signature



                                                     Corporate Position




             Page 15                                                                           Initials - - - -
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 105 of 109
Case 1:19-cv-25046-RNS   )CUment 17 Entered on FLSD DockE       '2/13/2019 Page 51 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page
                                       1 of 3




                               Attachment C




                                                    ~- .,;.T,
                 Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 106 of 109
Ciase 1:19-cv-25046-RNS                                    )cument 17 Entered on FLSD Docke                             2/13/2019             Page 52 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page
                                       2 of 3

  Form    4506                                                  Request for Copy of Tax Return
  {March 2019)                                     • Do not oign this form unless ell applicable lines have been oompleted.                       0MB No. 1545-0429

  Department of the Treasury
                                                       • Requeot may be rejected If the form Is Incomplete or Illegible,
  Internal Revenue Service                          • For more Information about Form 4506, visit www.lrs.gov/form4506.
  Tip, You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
  should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge, The transcript
  provides most of the line entries from the original tax return and usually contains the lnfonnation that a third party (such as a mortgage company)
  requires. See Form 4506-T, Request for Transcript of Tex Return, or you can quickly request transcripts by using our automated self-help service
  tools. Please visit us at IRS.gov and click on "Get a Tax Transcript ... " orcall 1-800-908-9946.

     1a Name shown on tax return. If a joint return, enter the name shown first.                       1b First social security number on tax return,
                                                                                                          Individual taxpayer Identification number, or
                                                                                                          employer Identification number (see instructions)


     2a If a joint return, enter spouse's name shown on tax return.                                   2b Second soclel security number or Individual
                                                                                                         taxpayer Identification number If joint tax return


     3 Current name, address (Including apt., room, or suite no.), city, state, and ZIP code {see instructions)



     4 Previous address shown on the last return flied If different from line 3 (see Instructions)



      5 If the tax return Is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number,




  Caution: If the tax return Is being malled to a third party, ensure that you have filled In lines 6 and 7 before signing. Sign and date the form once you
  have filled in these lines. Completing these steps helps lo protect your privacy. Once the IRS discloses your tax return to the third party listed on line
  5, the IRS has no control over what the third party does with the lnfonnatlon. If you would like to limit the third party's authority to disclose your return
  Information, you can specify this !Imitation In your written agreement with the third party.

      6       Tax retum requested, Form 1040, 1120, 941, etc. and all attachments as orlglnally submitted to the IRS, Including Form(s) W-2,
              schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
              destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
              type of return, you must complete another Fonn 4506.                 • ______________
              Note: If the copies must be certified for court or administrative proceedings, check here .                                          ,   ,    ,   •   .   0
      7       Year or period requested, Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
              eight years or periods, you must attach another Form 4506.




      8       Foo, There Is a $50 fee for each return requested. Full payment must be Included with your requer.1 or it wlll
              be rejected, Make your check or money order payable to "Unltod States Treasury," Enter your SSN, ITIN,
              or EIN end "Fonn 4506 request" on your check or money order.
          a   Cost for each return .                                                                                                      $                50.00
          b   Number of returns requested on line 7 .
          c   Total cost. Multiply line Ba by line Bb .                                                                                   $
      9       If we cannot find the tax return, we will refund the fee. If the refund should go to the third party listed on line 5, check here
  Caution: Do not sign this form unless all applicable lines have been completed.
                                                                                                                                                                    .•
  Signature of taxpayer{s). I declare that I am either the taxpayer whose name Is shown on line 1a or 2a, or a person authorized to obtain the tax return
  requested. If the request applies to a Joint return, al least one spouse must sign, If signed by a corporate officer, 1 percent or more shareholder, partner,
  managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I cortify that I have the authority to
  execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS Within 120 days of the signature date.
  O       Signatory attests that he/she has read the attestation clause and upon so reading
          declares that he/she has the authority to sign the Form 4506. See instructions.                                       Phone number of taxpayer on line
                                                                                                                                1a or 2a


  Sign           •   Signature (see instructions)                                                  Date
  Here
                 •   TIUo (if line   la above Is a corporation, partnerahlp, estate, or trus1)

                 • Spouse's signature                                                              Dale
  For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                     Cat. No. 41721E                         Form 4506 (Rev. 3·2019)
              Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 107 of 109

Ciase 1:19-cv-25046-RNS                              )cument 17 Entered on FLSD Docke                                     ?./13/2019             Page 53 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page
                                       3 of 3

  Fenn 4506 (Rev, 3·2019)                                                                                                                                            Page   2
  Section references are to the Internal Revenue Code       Chart for all other returns                                 Corporations, Generally. Form 4506 can be
  unless otherwise noted,                                                                                            signed by; (1) an officer having legal authority to bind
                                                            II you lived in                                          the corporation, (2) any person designated by the
  Future Developments                                       or your business              Mall to:                   board of directors or other governing body, or (3)
  For the latest Information about Form 4506 and its        was In:                                                  any officer or employee on written request by any
  Instructions, go to www.irs.gov/form4506,                                                                          principal officer and attested to by the secretary or
  Information about any recent developments affecting                                                                other officer. A bona fide shareholder of record
                                                            Alabama, Alaska,                                         owning 1 percent or more of the outstanding stock
  Form 4506, Form 4506· T and Form 4506T·EZ will be         Arizona, Arkansas,
  posted on that page.                                                                                               of the corporation may submit a Form 4506 but must
                                                            California, Colorado,                                    provide documentation to support the requester's
                                                            Connecticut, Delaware,                                   right to receive the Information,
  General Instructions                                      District of Columbia,
                                                            Florida, Georgia, Hawaii,                                  Partnerships, Generally, Form 4506 can be
  Caution: Do not sign this form unless all applicable      Idaho, Illinois, Indiana,                                signed by any person who was a mamber of the
  lines have been completed,                                Iowa, Kansas, Kentucky,                                  partnership during any part of the taK period
  Purpose of form, Use Form 4506 lo request a copy          Louisiana, Maine,                                        requested on line 7.
  of your tax return. You can also designate (on line 5)    Maryland,                                                   All others. See section 6103(e) II the tB)(payer has
  a third party to receive the tax return.                  Massachusetts,                                           died, Is Insolvent, Is a dissolved corporation, or ii a
  How long will It take? It may take up to 75               Michigan, Minnesota,                                     trustee, guardian, eKecutor, receiver, or
  calendar days for us to process your request.             Mississippi,                                             administrator Is acting for the taxpayer,
                                                            Missouri, Montana,
  Tip, Use Form 4506-T, Request for Transcript of Tax       Nebraska, Nevada, New                                    Note: If you are Hair at law, Next of kin, or
  Return, to request tllX return transcripts, taK account   Hampshire, New Jersey,                                   Beneficiary you must be able lo establish a material
  Information, W-2 information, 1099 Information,           New Mexico, New York,                                    Interest In the estate or trust.
                                                                                          Internal Revenue SeNlce
  verification of nonfiling, and records of account.        North Carolina,               RAIVSTeam                  Documentation, For entities other \han Individuals,
  Automated transcript request. You can quickly             North Dakota, Ohio,           P.O. Box 9941              you must allach the authorization document. For
  request transcripts by using our automated self-help      Oklahoma, Oregon,             Mall Stop 6734             example, this could be the letter from the principal
  service tools. Please visit us at IRS.gov and click on    Pennsylvania, Rhode           Ogden, UT 84409            officer authorizing an employee of the corporation or
  "Get a Tax Transcript. .. " or cell 1·800-908·9946,       Island, South Carolina,                                  the letters testamentary authorizing an Individual to
                                                            South Dakota,                                            act for an estate.
  Where to file, Attach payment and mall Form 4506          Tennessee, Texas, Utah,
  to the address below for the state you lived In, or the                                                            Signature by a representative. A representative
                                                            Vermont, Virginia,                                       can sign Form 4506 for a tB)(payer onty If this
  state your business was In, when thal return was          Washington, Wost
  flied. There are two address charts: one for                                                                       authority has been speclflcally delegated to the
                                                            Virginia, Wisconsin,                                     representative on Form 2848, llne 5a, Form 2B48
  Individual returns (Form \ 040 series) and one for all    Wyoming, a foreign
  other returns.                                                                                                     showing the delegation must be attached to Form
                                                            counlry, American                                        4506.
     If you are requesting a return for more than one        Samoa, Puerto Rico,
  year or period and the chart below shows two              Guam, the                                                Privacy Act and Paperworl< Reduction Act
  different addresses, send your request to the              Commonwealth of the
                                                                                                                     Notice, We ask for the Information on this form lo
  address based on the address of your most recent          Northern Mariana                                         eetebllsh your right to gain access to the requested
  return,                                                    Islands, the U.S. Virgin                                retum(s) under the Internal Revenue Code. We need
                                                             Islands, or A.P.O. or                                   this Information lo properly Identify the retum(s) and
  Chart for individual returns                               F.P.O, address                                          respond to your request. If you request a copy of a
  (Form 1040 series)                                                                                                 tax return, sections 6103 and 6109 require you to
  If you filed an                                                                                                    provide this Information, Including your SSN or EIN,
                                                            Specific Instructions                                    to process your request. If you do not provide this
  individual return             Mall to:                                                                             Information, we may not be able to proce&s your
  and lived In:                                             Lino 1b, Enter your employer ldentlflcntion number       request. Providing false or fraudulent lnformallon
  Alabama, Kentucky,                                        (EIN) If you are requesting a copy of a business         may subject you to penalties.
  Louisiana, Mississippi,                                   return. Otherwise, enter the first social security           Routine uses of this Information Include giving It to
  Tennessee, Texas, a                                       number (SSN) or your lndlvldual taxpayer                 the Departmenl of Justice for civil and criminal
  foreign country, American     Internal Revenue Service    ldentlflcation number (ITIN) shown on the return, For    lltlgetion, and cities, states, the District of Columbia,
  Samoa, Puerto Rico,           RAIVS Team                  example, If you are requesting Form 1040 that            and U.S. commonwealths and possessions for use
  Guam, the                     Stop 6716 AUSC              Includes Schedule C (Form 1040), enter your SSN.         in administering their tax laws. We may aleo
  Commonwealth of the           Austin, TX 73301            Line 3. Enter your current address. If you use a P.0.    disclose !his information to other countries under a
  Northern Marlana Islands,                                 box, please Include It on this line 3.                   tl!X treaty, to lederal and state agencies to enforce
  the U.S. Virgin Islands, or                               Uno 4, Enter the address shown on the last return        federal nontax criminal laws, or to federal law
  A,P .o. or F.P .o. address                                flied II different from the address entered on line 3.   enforcement and Intelligence agencies lo combal
                                                                                                                     terTorlsrn.
  Alaska, Arizona,                                          Note: If the addresses on lines 3 and 4 are different
  Arkansas, Calttomla,                                      and you have not changed your address with the               You are not required to provide the Information
  Colorado, Hawaii, Idaho,                                  IRS, flle Form 8822, Change of Address. For a            requested on a form that le subject to the Paperwork
  Illinois, Indiana, Iowa,                                  business address, Ille Form B822-B, Change of            Reduction Act unless the form dlsplays a valid 0MB
  Kansas, Michigan,             Internal Revenue Service    Address or Responsible Party - Business,                 control number. Books or records relating to a form
  Minnesota, Montana,           RAIVSTearn                                                                           or its lnslrUctione must be retained as long as their
                                                            Signature and date. F0011 4506 must be slgne<i and       contents may become material In the administration
  Nebraska, Nevada, New         Stop 37106                  dated by the taxpayer liste<i on line 1a or 2a. The
  Mexico, North Dakota,         Fresno, CA 93888                                                                      of any Internal Revenue law. Generally, 18)( returns
                                                            IRS must receive Form 4506 within 120 days of the         and relum Information are confidential, as required
  Oklahoma, Oregon,                                         date signed by !he \B)(payer er It will be rejected.
  Soulh Dakota, Utah,                                                                                                 by section 6103.
                                                            Ensure that all applicable lines are complete<! before
  Washington, Wisconsin,                                    signing.                                                     The time needed lo complete and file Form 4506




                                                            m
  Wyoming                                                                                                            will vary dopendlng on Individual circumstances. The
                                                                        You must check the box In the                 esllmatad average time la: Leaming ebout the law
  Connecticut,
  Delaware, District of
                                                                 f      signature area to acknowledge you             or the form, 1Omin.; Preperlng tha form, 16 min.;
                                                                                                                      and Copying, assembling, and sanding the form
  Columbia, Florida,                                             •      have Iha authority to sign and request        to the IRS, 20 min.
  Georgia, Maine,                                              ,   •    the lnformslion, The form will not ba
                                                                                                                         If you have comments concerning the accuracy of
  Maryland,                     Internal Revenue Service    processed and rotumed to you if the box Is
                                                                                                                      these time estimates er suggestions for making
   Massachusetts,               RAIVSTeam                   unchecked.                                                Form 4506 simpler, we would be happy to hear from
  Missouri, New                 Slop 6705 S-2                                                                        you. You can write to:
  Hampshire, New Jersey,
                                                              Individuals, Copies of jointly filed tax returns may
                                Kansas City, MO             be furnished to either spouse. Only one signature is
  New York, North                                                                                                        Internal Revenue SaNtce
                                64999                       required. Sign Form 4606 exactly as your name
  Carolina, Ohio,                                                                                                        Tax Fonns and Publications Division
  Pennsylvania, Rhode                                       appeared on the original return. If you cha~ged your         1111 Constitution Ave. NW, IR-6526
  Island, South Carolina,                                   name, also sign your current name.                           Washington, DC 20224.
  Vermont, Virginia, West
  Virginia                                                                                                            Do not send the form to this address. Instead, see
                                                                                                                     Where to flle on this page.
        Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 108 of 109

Case 1:19-cv-25046-RNS   )cument 17 Entered on FLSD Docke    ~/13/2019 Page 54 of 55
 Case 1:19-cv-25046-RNS *SEALED* Document 4-5 Entered on FLSD Docket 12/09/2019 Page
                                       1 of 2




                               Attachment D
         Case 3:19-mc-80300-LB Document 1 Filed 12/24/19 Page 109 of 109
C'ase 1:19-cv-25046-RNS     Jcument 17 Entered on FLSD DockE           2./13/2019 Page 55 of 55

 Case l:19-cv-25046-RNS *SEALED* Document 4-5 Entered on FLSD Docket 12/09/2019 Page
                                       2 of 2




                       CONSENT TO RELEASE FINANCIAL RECORDS



               I, ____________of __________, (City,
        State), do hereby direct any bank, saving and loan association, credit union,
        depository institution, finance company, commercial lending company, credit card
        processor, credit card processing entity, automated clearing house, network
        transaction processor, bank debit processing entity, automated clearing house,
        network transaction processor, bank debit processing entity, brokerage house,
        escrow agent, money market or mutual fund, title company, commodity trading
        company, trustee, or person that holds, controls, or maintains custody of assets,
        wherever located, that are owned or controlled by me or at which there is an
        account of any kind upon which I am authorized to draw, and its officers,
        employees, and agents, to disclose all infonnation and deliver copies of all
        documents of every nature in its possession or control which relate to the said
        accounts to any attorney of the Federal Trade Commission, and to give evidence
        relevant thereto, in the matter of FTC v. On Point Global LLC, et al,, now pending
        in the United States District Court for the Southern District of Florida, and this
        shall be irrevocable authority for so doing.

              This direction is intended to apply to the laws of countries other than the
        United States of America which restrict or prohibit disclosure of bank or other
        financial infonnation without the consent of the holder of the account, and shall be
        construed as consent with respect hereto, and the same shall apply to any of the
        accounts for which I may be a relevant principal.


        Dated:- - - - - - -              Signature: _______________

                                        Printed Name: - - - - - - - - - - - -
